Exhibit 10.1

FIRST AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF JULY 25, 2016

by and among

DUPONT FABROS TECHNOLOGY, L.P.,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

AND

KEYBANC CAPITAL MARKETS INC., RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC. AND TD SECURITIES (USA) LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

AND

RBC CAPITAL MARKETS,

SUNTRUST BANK AND

TD SECURITIES (USA) LLC,

AS CO-SYNDICATION AGENTS,

AND

REGIONS BANK AND

CITIZENS BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 25th day of July, 2016, by and among DUPONT FABROS TECHNOLOGY, L.P., a
Maryland limited partnership (“Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with KeyBank, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS
INC., as Sole Lead Arranger and Sole Book Manager.

R E C I T A L S

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011, that certain Second
Amendment to Credit Agreement and other Loan Documents, dated as of March 21,
2012, that certain Third Amendment to Credit Agreement, dated as of April 9,
2013, that certain Fourth Amendment to Credit Agreement and Other Loan
Documents, dated as of June 11, 2013, that certain Fifth Amendment to Credit
Agreement and Other Loan Documents, dated as of May 13, 2014, that certain Sixth
Amendment to Credit Agreement and Other Loan Documents, dated as of July 29,
2015, and that certain Seventh Amendment to Credit Agreement and Other Loan
Documents, dated as of April 8, 2016 (as amended, the “Existing Credit
Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.11(a).

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.

Adjusted Funds from Operations. With respect to any Person for any period, an
amount equal to Funds from Operations for such period, excluding, to the extent
included in Funds from Operations, straight-line revenue, non-cash stock based
compensation, acquisition of service agreements and below market lease
amortization net of above market lease amortization.

Affected Lender. See §4.15.

 



--------------------------------------------------------------------------------

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent (35%)) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.

Agreement. This First Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. (a) On any date, the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans for the Revolving Credit Loans and the Term Loans shall be a
percentage per annum as set forth below based on the ratio of the Consolidated
Total Indebtedness to the Borrower’s Gross Asset Value:

 

Pricing Level

  

Ratio

   Applicable
Margin
for
Revolving
Credit
LIBOR
Rate
Loans     Applicable
Margin
for
Revolving
Credit
Base Rate
Loans     Applicable
Margin
for Term
LIBOR
Rate
Loans     Applicable
Margin
for Term
Base Rate
Loans  

Pricing Level 1

   Less than or equal to 35%      1.55 %      0.55 %      1.50 %      0.50 % 

 

2



--------------------------------------------------------------------------------

Pricing Level

  

Ratio

   Applicable
Margin for
Revolving
Credit LIBOR
Rate Loans     Applicable
Margin for
Revolving
Credit Base
Rate Loans     Applicable
Margin for
Term LIBOR
Rate Loans     Applicable
Margin for
Term Base
Rate Loans  

Pricing Level 2

   Greater than 35% but less than or equal to 40%      1.65 %      0.65 %     
1.60 %      0.60 % 

Pricing Level 3

   Greater than 40% but less than or equal to 45%      1.80 %      0.80 %     
1.75 %      0.75 % 

Pricing Level 4

   Greater than 45% but less than or equal to 52.5%      1.95 %      0.95 %     
1.90 %      0.90 % 

Pricing Level 5

   Greater than 52.5%      2.15 %      1.15 %      2.10 %      1.10 % 

The initial Applicable Margin as of the Closing Date shall be at Pricing
Level 1. At such time as this subparagraph (a) is applicable, the Applicable
Margin for each Base Rate Loan shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect from time to
time, and the Applicable Margin for any Interest Period for all LIBOR Rate Loans
comprising part of the same borrowing shall be determined by reference to the
ratio of Consolidated Total Indebtedness to Gross Asset Value in effect on the
first (1st) day of such Interest Period. The Applicable Margin shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate after the end of a calendar quarter. In the event that REIT shall
fail to deliver to the Agent a quarterly Compliance Certificate on or before the
date required by §7.4(c), then without limiting any other rights of the Agent
and the Lenders under this Agreement, the Applicable Margin for Loans shall be
at Pricing Level 5 until such failure is cured within any applicable cure
period, or waived in writing by the Required Lenders in which event the
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.

(b) From and after the date that Agent first receives written notice from REIT
or Borrower that Borrower has first obtained an Investment Grade Rating and the
Borrower delivers a written notice to Agent irrevocably electing to have the
Applicable Margin determined pursuant to this subparagraph (b), the Applicable
Margin for the Revolving Credit Loans and Term Loans shall mean, as of any date
of determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:

 

Pricing Level

  

Credit Rating Level

   Applicable
Margin for
Revolving
Credit LIBOR
Rate Loans     Applicable
Margin for
Revolving
Credit Base
Rate Loans     Applicable
Margin for
Term LIBOR
Rate Loans     Applicable
Margin for
Term Base
Rate Loans  

I

   Credit Rating Level 1      0.85 %      0.00 %      0.825 %      0.00 % 

 

3



--------------------------------------------------------------------------------

Pricing
Level

  

Credit Rating Level

   Applicable
Margin
for
Revolving
Credit
LIBOR
Rate
Loans     Applicable
Margin
for
Revolving
Credit
Base Rate
Loans     Applicable
Margin
for Term
LIBOR
Rate
Loans     Applicable
Margin
for Term
Base Rate
Loans  

II

   Credit Rating Level 2      0.90 %      0.00 %      0.875 %      0.00 % 

III

   Credit Rating Level 3      1.00 %      0.00 %      1.00 %      0.00 % 

IV

   Credit Rating Level 4      1.20 %      0.20 %      1.25 %      0.25 % 

V

   Credit Rating Level 5      1.55 %      0.55 %      1.65 %      0.65 % 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).

Arranger. KeyBanc Capital Markets Inc. or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Christopher P. Eldridge, Jeff
Foster and Jim Armstrong, and such other Persons as Borrower shall designate in
a written notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. March 31, 2016.

 

4



--------------------------------------------------------------------------------

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind. In the event
that the Base Rate as determined above shall be less than zero, it shall be
deemed to be zero for the purposes of this Agreement.

Base Rate Loans. Revolving Credit Loans, Swing Loans and Term Loans bearing
interest calculated by reference to the Base Rate.

Borrower. DuPont Fabros Technology, L.P.

Borrowing Base Availability. The Borrowing Base Availability shall be the amount
which is the lesser of (a) the maximum principal amount which, when added to the
total outstanding balance of Consolidated Total Unsecured Debt (including the
Loans and Letter of Credit Liabilities), would not exceed sixty percent (60%)
(or sixty-five percent (65%) if such percentage is the applicable percentage
pursuant to the terms of §9.1(a)) of Unencumbered Asset Value as most recently
determined under this Agreement, and (b) the maximum principal amount which,
when added to the total outstanding balance of Consolidated Total Adjusted
Unsecured Debt (including the Loans and Letter of Credit Liabilities), would not
cause the Unencumbered Property Debt Yield to be less than 12.5% (or ten percent
(10.0%) if such percentage is the applicable percentage pursuant to the terms of
§9.1(b)).

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with (i)
any payment of any portion of the Loans bearing interest at LIBOR prior to the
termination of any applicable Interest Period, (ii) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (iii) the failure of Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
Borrower has elected a LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Canadian Bankruptcy Legislation. Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or the Winding-Up and
Restructuring Act (Canada) and corporate statutes to the extent used to
compromise any debts and in each case all regulations thereunder, in each case
as amended or replaced from time to time.

Canadian Benefit Plans. All employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are sponsored, administered,
established, maintained or contributed to by REIT, the Borrower or any of their
respective Subsidiaries having employees or former employees (but excluding
trustees of REIT) in Canada.

 

5



--------------------------------------------------------------------------------

Canadian Pension Plan. Each plan which is a registered pension plan for the
purposes of the Income Tax Act (Canada) sponsored, administered, established,
maintained or contributed to by REIT, the Borrower or any of their respective
Subsidiaries having employees or former employees in Canada.

Capitalization Rate. Eight and one-half percent (8.5%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capitalized Value. With respect to any Stabilized Property, an amount equal to
(a) the Net Operating Income from such Stabilized Property for the preceding
calendar quarter multiplied by four (4), divided by (b) the Capitalization Rate.

Cash Equivalents. As of any date:

(a) direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof;

(b) time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50 million and has outstanding debt
which is rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act of 1933, as amended) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;

(e) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;

 

6



--------------------------------------------------------------------------------

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;

(g) repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500.0 million, having a term of not more than 30 days,
with respect to securities referred to in clause (b) of this definition; and

(h) instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Borrower equal to at
least thirty-five percent (35%);

(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Borrower consists of individuals who were not
either (i) directors or trustees of REIT or Borrower as of the corresponding
date of the previous year, or (ii) approved to become directors or trustees by
the Board of REIT or Borrower of which a majority consisted of individuals
described in clause (b)(i) above, or (iii) approved to become directors or
trustees by the Board of REIT or Borrower, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above; or

(c) REIT shall fail to be the sole general partner of Borrower, or shall fail to
control the management and policies of Borrower; or

(d) Except for dispositions permitted under §5.2(b) or in the case of any
Unencumbered Property Subsidiary, dispositions of an Unencumbered Property or an
Unencumbered Property Subsidiary permitted under §8.8, Borrower fails to own
directly or indirectly, at least one hundred percent (100%) of the economic,
voting and beneficial interest of each Guarantor (other than REIT) and each
Unencumbered Property Subsidiary.

 

7



--------------------------------------------------------------------------------

Class. When used with respect to a Commitment, Class refers to whether such
Commitment is a Revolving Credit Commitment or a Term Loan Commitment; when used
with respect to a Loan, refers to whether such Loan is a Revolving Credit Loan
or a Term Loan; and when used with respect to a Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lender.

Commitment Increase. An increase in the Total Revolving Credit Commitment and/or
the Total Term Loan Commitment to an aggregate Total Commitment of not more than
$1,250,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Communications. See §7.4.

Compliance Certificate. See §7.4(c).

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period determined on a Consolidated
basis.

 

8



--------------------------------------------------------------------------------

Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Borrower and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions paid during such
period. Such Person’s Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.

Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Adjusted Unsecured Debt. As of any date of determination, the
sum of (a) Consolidated Total Unsecured Debt of the Borrower and the Guarantors
less (b) Unrestricted Cash and Cash Equivalents of Borrower and its Subsidiaries
(excluding those described in clause (h) of the definition of Cash Equivalents).

Consolidated Total Indebtedness. All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Borrower and its Subsidiaries determined on a consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Debt of its Unconsolidated Affiliates.

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith (or executed after the date hereof pursuant to §5.2(c)) among Borrower,
the Guarantors and each Additional Subsidiary Guarantor which may hereafter
become a party thereto, as the same may be modified, amended or ratified from
time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if Borrower shall only obtain a credit rating from
one of the Rating Agencies without seeking a credit rating from the other of the
Rating Agencies, the Borrower shall be entitled to the benefit of the Credit
Rating Level for such credit rating. If Borrower shall have obtained a credit
rating from both of the Rating Agencies, the higher of the two ratings shall

 

9



--------------------------------------------------------------------------------

control, provided that the lower rating for such Person is only one level below
that of the higher rating. If the lower rating for such Person is more than one
level below that of the higher credit rating for such Person, the operative
rating would be deemed to be one rating level lower than the higher of the two
ratings. In the event that Borrower shall have obtained a credit rating from
either or both of the Rating Agencies and shall thereafter lose such rating or
ratings (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from such Rating Agencies and as a result does not have a
credit rating from any Rating Agency, Borrower shall be deemed for the purposes
hereof not to have a credit rating. Notwithstanding anything to the contrary
contained herein, if at any time neither of the Rating Agencies shall perform
the functions of a securities rating agency, then the Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of any Rating Agency in effect immediately prior to such time,
shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as Borrower
obtains a Credit Rating from a Rating Agency.

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating, during any
period that Borrower has no Credit Rating Level, Credit Rating Level 5 shall be
the applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

Data Center Property. Highly specialized, secure single or multi-tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.

 

10



--------------------------------------------------------------------------------

Debt Offering. The issuance and sale by Borrower or any of its Subsidiaries or
REIT of any debt securities of such Person.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within two (2)
Business Days of the date required to be funded by it hereunder and such failure
is continuing, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) pay to Agent, the Issuing Lender, the Swing Loan
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) (i) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or (ii) has made a public statement to that effect
with respect to its funding obligations under other agreements generally in
which it commits to extend credit, unless with respect to this clause (b), such
notice or public statement relates to such Lender’s obligation to fund a
Revolving Credit Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such notice or public statement) cannot be satisfied, (c) has
failed, within two (2) Business Days after request by the Agent or the Borrower,
to confirm in a manner reasonably satisfactory to the Agent and the Borrower
that it will comply with its funding obligations; provided that, notwithstanding
the provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon
the Agent’s and Borrower’s receipt of confirmation that such Defaulting Lender
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,

 

11



--------------------------------------------------------------------------------

disavow, or disaffirm any contracts or agreements made with such Person. Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

Designated Person. See §6.31.

Development Property. Real Estate owned or acquired by the Borrower or any of
its Subsidiaries (x) for which Borrower or its Subsidiary has obtained the
necessary permits (including a building permit to permit construction) and on
which the Borrower or any of its Subsidiaries is actively pursuing construction
of one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Borrower or such Subsidiary, or (y) that constitutes a
property held for development. Notwithstanding the foregoing, any such property
will no longer be considered to be a Development Property at the earlier of (i)
the point at which such property’s Capitalized Value exceeds its GAAP book value
or (ii) twenty-four (24) months following substantial completion of construction
of the improvements related to such development (excluding tenant improvements),
and shall thereafter be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value and Unencumbered Asset Value, as
applicable. Each individual phase of a given development will be considered a
separate and distinct Development Property for purposes of this definition.

 

12



--------------------------------------------------------------------------------

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1. The date of this Agreement shall be the initial Drawdown Date for the Term
Loan.

EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP, (ii) any other non-cash expense to
the extent not actually paid as a cash expense, (iii) acquisition costs related
to the acquisition of Real Estate or the acquisition or origination of Mortgage
Notes that were capitalized prior to Accounting Standard Codification (“ASC”)
805, Business Combinations, which do not represent a recurring cash item, and
(iv) personnel separation or severance costs paid or accrued in an amount not to
exceed in any four fiscal quarter period ten percent (10%) of Consolidated
EBITDA as determined without giving effect to the adding back of such personnel
separation or severance costs in this clause (iv) for such period. EBITDA also
shall exclude extraordinary gains and losses (including but not limited to gains
(and loss) on the sale of assets and gains (and losses) from debt
extinguishment) and distributions to minority owners. EBITDA attributable to
equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13



--------------------------------------------------------------------------------

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System. See §7.4.

Eligible Assignee. Any Person who is: (i) currently a Lender or an affiliate of
a Lender; (ii) a commercial bank, trust, trust company, insurance company,
investment bank or pension fund organized under the laws of the United States of
America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent. Neither Borrower, any Guarantor, any
Affiliate of Borrower or Guarantor, a Defaulting Lender nor any Affiliate of a
Defaulting Lender shall qualify as an Eligible Assignee.

Eligible Real Estate. Real Estate:

(a) which constitutes Land Assets, a Development Property or a Stabilized
Property; and

(b) which is located within Canada or the 50 States of the continental United
States or the District of Columbia.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

Environmental Laws. Any federal, state, provincial or local statute, regulation
or ordinance or any judicial or administrative decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, with respect to any
Hazardous Substances, Mold, drinking water, groundwater, wetlands, landfills,
open dumps, storage tanks, underground storage tanks, solid waste, waste water,
storm water run-off, waste emissions or wells. Without limiting the generality
of the foregoing, the term shall encompass each of the following statutes and
their state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as may be enacted
and promulgated from time to time: (i) CERCLA (codified in scattered sections of
26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv)

 

14



--------------------------------------------------------------------------------

the Toxic Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water
Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); (x) Title
III of the Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et
seq.); (xi) Environmental Protection Act, RSO 1990, c E.19, as amended and any
regulations enacted pursuant to it; (xii) Ontario Water Resources Act, RSO 1990,
c O.40, as amended and any regulations enacted pursuant to it; (xiii) Clean
Water Act, 2006, SO 2006, c 22, as amended and any regulations enacted pursuant
to it; (xiv) Safe Drinking Water Act, 2002, SO 2002, c 32, as amended and any
regulations enacted pursuant to it; (xv) Canadian Environmental Protection Act,
1999, SC 1999, c 33, as amended and any regulations enacted pursuant to it;
(xvi) Fisheries Act, RSC 1985, c F-14, as amended and any regulations enacted
pursuant to it; and (xvii) Transportation of Dangerous Goods Act, 1992, SC 1992,
c 34, as amended and any regulations enacted pursuant to it.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by Borrower or any
of its Subsidiaries or REIT of any equity securities of such Person.

Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which REIT or an ERISA Affiliate could reasonably be
expected to have liability under §4062(e) or §4063 of ERISA.

 

15



--------------------------------------------------------------------------------

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default. See §12.1.

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Existing Credit Agreement. As defined in the recitals.

Existing Guaranty. The “Guaranty” (as defined in the Existing Credit Agreement).

Existing Letters of Credit. The letters of credit issued by KeyBank and
described on Schedule 1.3 hereto.

Existing Term Loan Agreement. The Term Loan Agreement dated as of September 13,
2013, as amended by that certain First Amendment to Term Loan Agreement and
Other Loan Documents dated as of July 21, 2014 and as further amended by that
certain Second Amendment to Term Loan Agreement and Other Loan Documents dated
as of April 8, 2016, by and among DuPont Fabros Technology, L.P., as borrower,
Royal Bank of Canada, as agent and lender and the other lenders party thereto.

Extended Revolving Credit Commitment. Any Class of Revolving Credit Commitments
the maturity of which shall have been extended pursuant to §27(c).

Extended Revolving Credit Loans. Any Revolving Credit Loans made pursuant to the
Extended Revolving Credit Commitments.

Extended Term Loans. Any Class of Term Loans the maturity of which shall have
been extended pursuant to §27(c).

Extension. See §27(c)(i).

 

16



--------------------------------------------------------------------------------

Extension Amendment. An amendment to this Agreement (which may, at the option of
the Agent and the Borrower, be in the form of an amendment and restatement of
this Agreement) among the Borrower, Guarantors, the applicable extending
Lenders, the Agent and, to the extent required by §27(c), the Issuing Lender
and/or the Swing Loan Lender, implementing an Extension in accordance with
§27(c).

Extension Offer. See §27(c)(i).

Facility Fee. See §2.3(b).

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof, and any agreement
entered into pursuant to §1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” In the event that the Federal Funds Effective Rate as determined above
shall be less than zero, it shall be deemed to be zero for the purposes of this
Agreement.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding acquisition costs, gains and losses from sales
of property, personnel separation or severance costs paid or accrued (in the
amount excluded in the definition of EBITDA above), early write-off of
unamortized loan costs, gains or losses from debt extinguishment, and gains and
losses on derivative instruments, plus depreciation and amortization and asset
impairment

 

17



--------------------------------------------------------------------------------

charges, and after adjustments for unconsolidated partnerships and joint
ventures. Adjustments for unconsolidated partnerships and joint ventures will be
recalculated to reflect funds from operations on the same basis. Funds from
Operations shall be reported in accordance with NAREIT policies unless otherwise
agreed to above in this definition.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

Gross Asset Value. On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

(i) the Capitalized Value of any Real Estate owned by Borrower or any of its
Subsidiaries which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus

(iv) the book value determined in accordance with GAAP of Land Assets of
Borrower and its Subsidiaries; plus

(v) the lesser of (A) the book value determined in accordance with GAAP, or (B)
the outstanding principal balance, of all Mortgage Notes held by Borrower and
its Subsidiaries.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value

 

18



--------------------------------------------------------------------------------

associated with Real Estate which is not operated or intended to be operated
principally as a Data Center Property. Gross Asset Value will be adjusted to
include an amount equal to Borrower’s or any of its Subsidiaries’ pro rata share
(based upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of
the Gross Asset Value attributable to any of the items listed above in this
definition owned by such Unconsolidated Affiliate.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Subsidiary Guarantor, and individually any one of them.

Guaranty. The First Amended and Restated Guaranty dated of even date herewith
(or executed after the date hereof pursuant to §5.2(c)) made by REIT, the
Subsidiary Guarantors and each Additional Subsidiary Guarantor in favor of the
Agent and the Lenders, as the same may be modified, amended or ratified, such
Guaranty to be in form and substance reasonably satisfactory to the Agent.

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(ii) “hazardous waste” and “regulated substances” and “subject waste” as defined
in the Resource Conservation and Recovery Act of 1976, as amended, and
regulations promulgated thereunder, or the Environmental Protection Act, RSO
1990, c E.19, as amended and any regulations enacted pursuant to it;

(iii) “hazardous materials” or “dangerous goods” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated thereunder
or the Transportation of Dangerous Goods Act, 1992, SC 1992, c 34, as amended
and any regulations enacted pursuant to it;

(iv) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder; and

(v) “contaminant” as defined in the Environmental Protection Act, RSO 1990, c
E.19, as amended and any regulations enacted pursuant to it.

Increase Notice. See §2.11(a).

 

19



--------------------------------------------------------------------------------

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due); (b)
all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent (1) the obligation can be satisfied
by the issuance of Equity Interests or (2) the amount of such Person’s liability
therefor or in connection therewith is limited exclusively to the amount of any
associated deposit given by such Person (in which case, such deposit shall be
treated as Unsecured Indebtedness and not as an asset and any obligations in
excess of such deposit shall not be included in Indebtedness)); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties of Non-Recourse
Exclusions, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim that is reasonably expected to be incurred, as such amount
may be approved by the Agent), including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder, any obligation to supply funds to or
in any manner to invest directly or indirectly in a Person, to maintain working
capital or equity capital of a Person or otherwise to maintain net worth,
solvency or other financial condition of a Person, to purchase indebtedness, or
to assure the owner of indebtedness against loss, including, without limitation,
through an agreement to purchase property, securities, goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise; and (i) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation.
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Information Materials. See §7.4.

 

20



--------------------------------------------------------------------------------

Insolvency Laws. The Bankruptcy Code, the Canadian Bankruptcy Legislation and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, rearrangement, receivership, insolvency, reorganization,
readjustment of debt, dissolution, suspension of payments, or similar debtor
relief laws affecting the rights of creditors generally of any jurisdiction,
whether now or hereafter in effect.

Interest Expense. For any period with respect to Borrower and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non-cash interest expense but including
capitalized interest not funded under an interest reserve pursuant to a specific
debt obligation, together with the interest portion of payments on Capitalized
Leases, plus (b) Borrower’s and its respective Subsidiaries’ Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period.

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto; provided that in
the event that the Interest Period for a LIBOR Rate Loan shall be for a period
in excess of three months, then interest shall also be payable on the three
months anniversary of the commencement of such Interest Period.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter, and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan with an Interest Period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable.

 

21



--------------------------------------------------------------------------------

International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Canada, Western Europe or Asia. Such Data Center
Properties must be located in sizeable cities in countries with well developed
real estate debt and equity capital markets, as reasonably determined by Agent.

Investment Grade Rating. A Credit Rating of BBB- or better by S&P or Baa3 or
better by Moody’s.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses and similar
expenditures, (v) obligations under Derivatives Contracts to the extent
permitted under §8.12, or (vi) investments consisting of cash collateral to
secure (x) letters of credit, (y) Derivative Contracts permitted under §8.12 or
(z) payment of, workers’ compensation, unemployment insurance, old age pensions
or other social security obligations. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit D hereto.

KeyBank. As defined in the preamble hereto.

Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure for the development of a Data Center Property has not yet
commenced.

 

22



--------------------------------------------------------------------------------

Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender and
Swing Loan Lender shall each be a Lender, as applicable.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

Letter of Credit Request. See §2.10(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage. In the event that
LIBOR as determined above shall be less than zero, it shall be deemed to be zero
for the purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Collectively, the Revolving Credit Loans and the Term Loans
bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
the Letter of Credit Request and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of the Borrower or the
Guarantors in connection with the Loans.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans, Swing Loans and Term Loans), as the case may be, to be made by the
applicable Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.10(f).

Material Acquisition. A single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of fifteen percent (15%) of consolidated total assets of Borrower and its
Subsidiaries determined pursuant to GAAP as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are publicly
available (determined without giving effect to such acquisition).

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT,
Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT, the Subsidiary Guarantors and the Unencumbered Property
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents; or (c) the validity or enforceability of any of the
Loan Documents or the rights or remedies of Agent or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of the Borrower which is (a) a direct or
indirect owner of an asset included in determining the Unencumbered Asset Value
or (b) a guarantor of or otherwise liable with respect to any other Unsecured
Debt (other than any intercompany Indebtedness between or among any of the REIT,
the Borrower and their respective Subsidiaries permitted by §8.1(h)) of the
REIT, the Borrower or any of their respective Subsidiaries (other than any of
such Subsidiaries that are not organized under the laws of any political
subdivision of the United States and which are not borrowers, guarantors or
otherwise liable with respect to any Unsecured Debt of REIT, Borrower or any of
their respective Subsidiaries which are organized under the laws of any
political subdivision of the United States). Notwithstanding the foregoing, Yak
Ventures LLC and Alshain Ventures LLC shall not be deemed to be Material
Subsidiaries so long as such Subsidiaries do not guarantee any Unsecured Debt.

 

24



--------------------------------------------------------------------------------

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note. A loan to a Person other than the Borrower, any Guarantor or any
of their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.

Net Data Centers. Net Data Centers, Inc., which as of the date of this Agreement
is a former customer of several of Borrower’s Subsidiaries.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, actual cost
recoveries and other income for such Real Estate determined in accordance with
GAAP for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period determined in accordance with
GAAP, including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual property
management fees of such Real Estate or (ii) an amount equal to three percent
(3.0%) of the gross revenues from such Real Estate.

Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

25



--------------------------------------------------------------------------------

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) violations of
special purpose covenants; or (v) are the result of any unpaid real estate taxes
and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Unencumbered Property) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein or equipment, securing such
Indebtedness, the leases thereon and the rents, profits and equity thereof or
equipment, as applicable (except for recourse against the general credit of the
Borrower or its Subsidiaries or an Unconsolidated Affiliate for any Non-Recourse
Exclusions), provided that in calculating the amount of Non-Recourse
Indebtedness at any time, the amount of reasonably anticipated liability with
respect to any Non-Recourse Exclusions which are the subject of a claim, as such
amount may be approved by Agent, shall not be included in the Non-Recourse
Indebtedness but shall constitute Recourse Indebtedness. Non-Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of Borrower that is
not a Subsidiary Guarantor or an Unencumbered Property Subsidiary or of an
Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrower, any Guarantor or any
Unencumbered Property Subsidiary and which does not constitute Indebtedness of
any other Person (other than such Subsidiary or Unconsolidated Affiliate which
is the borrower thereunder).

Notes. Collectively, the Term Loan Notes, the Revolving Credit Notes and the
Swing Loan Note.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
proceeding pursuant to any Insolvency Law, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

 

26



--------------------------------------------------------------------------------

Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act of 1933, as amended) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register. See §18.4.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens permitted by §8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

PPSA. The Personal Property Security Act or any similar law in effect from time
to time in any province of Canada.

 

27



--------------------------------------------------------------------------------

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Borrower or any of its Subsidiaries.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.

Rating Agencies. S&P, Moody’s and any substitute rating agency appointed by the
Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s or such substitute
rating agency.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Unencumbered Properties.

Recipient. The Agent and any Lender.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.

Register. See §18.2.

REIT. DuPont Fabros Technology, Inc., a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in
commercial loans in the ordinary course of its activities, any Affiliate of such
Lender or any other fund that invests in commercial loans in the ordinary course
of its activities that is managed by the same investment advisor as such Lender
or by an Affiliate of such Lender or such investment advisor.

Release. See §6.20(c)(iii).

 

28



--------------------------------------------------------------------------------

Rent Roll. A report prepared by the Borrower showing for each Unencumbered
Property owned or leased by Borrower, a Guarantor or an Unencumbered Property
Subsidiary, its occupancy, lease expiration dates, lease rent and other
information in substantially the form presented to Agent prior to the date
hereof or in such other form as may be reasonably acceptable to the Agent.

Required Lenders. As of any date, Lenders having greater than fifty
percent (50%) of the aggregate amount of the Commitments and (if the Term Loan
Commitments have terminated) the principal amount of the aggregate outstanding
Term Loans (not held by Defaulting Lenders who are not entitled to vote), or, if
any of the Commitments have been terminated or reduced to zero, Lenders holding
greater than fifty percent (50%) of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Commitments, Revolving Credit Loans, Term
Loans and Letter of Credit Liabilities held by Defaulting Lenders shall be
disregarded when determining the Required Lenders.

Required Revolving Credit Lenders. As of any date, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Revolving Credit Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for purposes
of this definition to exclude the Revolving Credit Commitments of such
Defaulting Lenders.

Required Term Loan Lenders. As of any date, Term Loan Lenders whose aggregate
Term Loan Commitment Percentage is greater than fifty percent (50%) of the Total
Term Loan Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Term Loan Commitment Percentages of the Term Loan Lenders shall be
redetermined for purposes of this definition to exclude the Term Loan
Commitments of such Defaulting Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

29



--------------------------------------------------------------------------------

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of all of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

Revolving Credit Exposure. As to any Revolving Credit Lender at any time, the
aggregate principal amount at such time of its Outstanding Revolving Credit
Loans and such Revolving Credit Lender’s participation in Letter of Credit
Liabilities and Swing Loans at such time.

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, or if the Revolving Credit Commitments have terminated or
expired, any Lender that has a Revolving Credit Loan, or participation in a
Letter of Credit or Swing Loan. The initial Revolving Credit Lenders are
identified on Schedule 1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $750,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in
§2. Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Maturity Date. July 25, 2020, as such date may be extended as
provided in §2.12 or §27(c), or such earlier date on which the Revolving Credit
Loans shall become due and payable pursuant to the terms hereof.

Revolving Credit Note or Notes. A promissory note or notes made by the Borrower
in favor of a Revolving Credit Lender in the principal face amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment, or if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, in substantially the form of Exhibit A hereto.

Sanctions Laws and Regulations. Any sanctions, prohibitions or requirements
imposed, administered or enforced by, the U.S. government, including those
administered by OFAC or the U.S. Department of State, or by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

SEC. The federal Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

Secured Debt. With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis (including such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates) outstanding at such date and that
is secured in any manner by any Lien.

S&P. S&P Global Inc.

Stabilized Property. A completed Data Center Property which contains
improvements that are in operating condition and available for occupancy with
respect to which valid certificates of occupancy have been issued and are in
full force and effect, and that has achieved a Leased Rate of at least
eighty-five percent (85%) for a period of not less than thirty (30) consecutive
days, provided that a Development Property on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenants improvements) for at least twenty-four (24) months or as to which its
Capitalized Value exceeds its GAAP book value shall constitute a Stabilized
Property. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Grizzly Ventures LLC, Tarantula Ventures LLC, Xeres
Management LLC, Xeres Ventures LP, Rhino Equity LLC, Lemur Properties LLC,
Porpoise Ventures LLC, and Fox Properties LLC, each a Delaware limited liability
company or limited partnership, as applicable, and any Additional Subsidiary
Guarantor.

Swing Loan. See §2.5(a).

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Commitment. The sum of $35,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Swing Loan Note. A promissory note made by the Borrower in favor of the Swing
Loan Lender in the principal face amount equal to the Swing Loan Commitment, or
if less, the outstanding amount of all Swing Loans made by the Swing Loan
Lender, in substantially the form of Exhibit C hereto.

 

31



--------------------------------------------------------------------------------

Taxable REIT Subsidiary. Any Subsidiary of the Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of $250,000,000.00 (subject to
increase as provided in §2.11) made by the Term Loan Lenders hereunder.

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to Borrower.

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the Term
Loan Commitment Percentage shall be the percentage set forth on Schedule 1.1
hereto of such Term Loan Lender’s percentage of the aggregate Outstanding
Term Loans to Borrower, as the same may be changed from time to time in
accordance with the terms of this Agreement.

Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

Term Loan Maturity Date. January 21, 2022, as such date may be extended as
provided in §27(c), or such earlier date on which the Term Loans shall become
due and payable pursuant to the terms hereof.

Term Loan Note or Notes. A promissory note made by the Borrower in favor of a
Term Loan Lender in the principal face amount equal to such Term Loan Lender’s
Term Loan Commitment, in substantially the form of Exhibit B hereto.

Titled Agents. The Arranger, and any other co-lead arrangers, co-syndication
agents or co-documentation agents.

Total Commitment. The sum of the Total Revolving Credit Commitments and the
Total Term Loan Commitments of the Lenders, as in effect from time to time. As
of the Closing Date, the Total Commitment is One Billion and No/100 Dollars
($1,000,000,000.00). The Total Commitment may increase in accordance with §2.11.

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of

 

32



--------------------------------------------------------------------------------

this Agreement, the Total Revolving Credit Commitment is Seven Hundred Fifty
Million and No/100 Dollars ($750,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.

Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00). The Total Term Loan Commitment may increase in accordance
with §2.11.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first
Person. Notwithstanding the foregoing, Net Data Centers shall not constitute an
Unconsolidated Affiliate of Borrower or any Guarantor provided that each of the
following conditions is met: (1) Net Data Centers is an unconsolidated entity
with respect to the Borrower and REIT for financial reporting purposes, (2) a
party other than Borrower, any Guarantor or any of their Subsidiaries and
Unconsolidated Affiliates has primary control over day-to-day management of Net
Data Centers, (3) the ownership interest, whether direct or indirect, of REIT,
Borrower and their Subsidiaries in Net Data Centers does not exceed ten percent
(10%), and (4) none of the Borrower, any Guarantor, or any of their Subsidiaries
or Unconsolidated Affiliates is directly or contingently liable for any
Indebtedness of Net Data Centers.

Unencumbered Asset Value. On a consolidated basis for Borrower and the
Unencumbered Property Subsidiaries (and all Subsidiary Guarantors as applicable
under clause (iii)), Unencumbered Asset Value shall mean the sum of (without
duplication with respect to any Unencumbered Property):

(i) the Capitalized Value of any Unencumbered Property owned by Borrower or any
Unencumbered Property Subsidiary which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties that are Unencumbered Properties owned by Borrower or any
Unencumbered Property Subsidiary; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower, the Subsidiary Guarantors and the Unencumbered Property Subsidiaries
(but excluding those described in clause (h) of the definitions of Cash
Equivalents) as of the date of determination determined in accordance with GAAP;
plus

(iv) the book value determined in accordance with GAAP of Land Assets that are
Unencumbered Properties of Borrower and the Unencumbered Property Subsidiaries.

Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of

 

33



--------------------------------------------------------------------------------

determination. All income, expense and value associated with assets included in
Unencumbered Asset Value disposed of during the calendar quarter period most
recently ended prior to a date of determination will be eliminated from
calculations. Unencumbered Asset Value may be adjusted as provided in §8.6. All
income, expense and value associated with assets included in Unencumbered Asset
Value acquired during the calendar quarter period most recently ended prior to a
date of determination will be eliminated from calculations and such acquired
assets shall be included at their costs basis value. Additionally, without
limiting or affecting any other provision hereof, Unencumbered Asset Value shall
not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Data Center Property.
International Investments (other than those located in Canada), Mortgage Notes
and Investments in non Wholly Owned Subsidiaries and Unconsolidated Affiliates
shall not be included in the calculation of Unencumbered Asset Value.

Unencumbered Property. Unencumbered Property shall mean Eligible Real Estate
which satisfies all conditions set forth in §7.22. The initial properties
designated by Borrower as the Unencumbered Properties are described on
Schedule 1.2 hereto.

Unencumbered Property Debt Yield. The quotient of (a) Net Operating Income from
all Unencumbered Properties included in the calculation of Unencumbered Asset
Value for the most recent calendar quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Debt, expressed as a percentage.

Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower that
directly owns an Unencumbered Property. An Unencumbered Property Subsidiary
shall include any Subsidiary Guarantor as a result of clause (a) of the
definition of Material Subsidiary. Yak Ventures LLC and Alshain Ventures LLC
shall be considered Unencumbered Property Subsidiaries if such Person owns an
Unencumbered Property.

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
rate is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.

Unsecured Debt. Indebtedness of a Person outstanding at any time which is not
Secured Debt.

Unused Fee. See §2.3(a).

Unused Fee Percentage. With respect to any day during a calendar quarter,
(i) 0.15% per annum if the sum of the Revolving Credit Loans, the Swing Loans
and the face amount of Letters of Credit Outstanding on such day is fifty
percent (50%) or more of the Total Revolving Credit Commitment, or (ii) 0.25%
per annum if the sum of the Revolving Credit Loans, the Swing Loans and the face
amount of Letters of Credit Outstanding on such day is less than fifty percent
(50%) of the Total Revolving Credit Commitment.

 

34



--------------------------------------------------------------------------------

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

 

35



--------------------------------------------------------------------------------

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower as in
effect prior to such accounting change, as determined by the Required Lenders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Borrower, the Guarantors, the Agent and the
Required Lenders, such financial covenants, ratio and other requirements, and
all financial statements and other documents required to be delivered under the
Loan Documents, shall be calculated and reported as if such change had not
occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the date of this Agreement by such Person shall be accounted
for as obligations relating to an operating lease under GAAP as in effect on the
Closing Date.

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

 

36



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) such Revolving Credit Lender’s Revolving Credit
Commitment and (ii) such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Borrowing Base Availability (giving effect to the amount of
all Outstanding Revolving Credit Loans, Swing Loans and Term Loans, and the
aggregate amount of Letter of Credit Liabilities); provided, that, in all events
no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the aggregate outstanding principal amount of the
Revolving Credit Loans (after giving effect to all amounts requested),
outstanding principal amount of Swing Loans and aggregate Letter of Credit
Liabilities shall not at any time exceed the Total Revolving Credit Commitment
or cause a violation of the covenant set forth in §9.1. The Revolving Credit
Loans shall be made pro rata in accordance with each Revolving Credit Lender’s
Revolving Credit Commitment Percentage. Each request for a Revolving Credit Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions required of Borrower set forth in §10 and §11 have been
satisfied on the date of such request. The Agent may assume that the conditions
in §10 and §11 have been satisfied unless it receives prior written notice from
a Revolving Credit Lender that such conditions have not been satisfied. No
Revolving Credit Lender shall have any obligation to make Revolving Credit Loans
to Borrower in the maximum aggregate principal outstanding balance of more than
the principal face amount of its Revolving Credit Note.

(b) [Intentionally Omitted.]

§2.2 Term Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Term Loan Lenders severally agrees to lend to the Borrower, and the Borrower
agrees to borrow, on the Closing Date upon notice by the Borrower to the Agent
given in accordance with §2.7, the Term Loan equal to such Lender’s Term Loan
Commitment; provided that, in all events no Default or Event of Default shall
have occurred and be continuing; and provided, further, that the aggregate
outstanding principal amount of the Term Loans (after giving effect to all
amounts requested) shall not at any time exceed the Total Term Loan Commitment,
and the outstanding principal amount of Revolving Credit Loans, Swing Loans and
Term Loans and the aggregate Letter of Credit Liabilities shall not at any time
exceed the Total Commitment or cause a violation of the covenant set forth in
§9.1. The Term Loans shall be made pro rata in accordance with each Term Loan
Lender’s Term Loan Commitment Percentage. Each request for a Term Loan hereunder
shall constitute a representation and warranty by the Borrower that all of the
conditions required of Borrower set forth in §10 and §11 have been satisfied on
the date of such request. The Agent may assume that the conditions in §10 and
§11 have been satisfied unless it receives prior written notice from a Term Loan
Lender that such conditions have not been satisfied. No Term Loan Lender shall
have any obligation to make Term Loans to Borrower in the maximum aggregate
principal outstanding balance of more than the principal face amount of its Term
Loan Note.

 

37



--------------------------------------------------------------------------------

(b) [Intentionally Omitted.]

§2.3 Unused Fee; Facility Fee.

(a) The Borrower agrees to pay to the Agent for the account of the Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages an unused fee (the “Unused
Fee”) calculated at the rate per annum as set forth below on the average daily
amount by which the Total Revolving Credit Commitment exceeds the outstanding
principal amount of Revolving Credit Loans, Swing Loans and the face amount of
Letters of Credit Outstanding during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date,
subject to §2.3(b). The Unused Fee shall be calculated by multiplying the Unused
Fee Percentage applicable to such day, calculated as a per diem rate, times the
excess of the Total Revolving Credit Commitment over the outstanding principal
amount of the Revolving Credit Loans and Swing Loans and the face amount of
Letters of Credit Outstanding on such day. The Unused Fee shall be payable
quarterly in arrears on the first (1st) day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Total Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

(b) From and after the date that Agent receives written notice that Borrower has
first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable as provided in §2.3(a)), and from and
thereafter, the Borrower agrees to pay to the Agent for the account of the
Revolving Credit Lenders that are Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages a facility fee (the
“Facility Fee”) calculated at the rate per annum set forth below based upon the
applicable Credit Rating Level on the Total Revolving Credit Commitment:

 

Credit Rating Level

   Facility Fee Rate  

Credit Rating Level 1

     0.125 % 

Credit Rating Level 2

     0.15 % 

Credit Rating Level 3

     0.20 % 

Credit Rating Level 4

     0.25 % 

Credit Rating Level 5

     0.30 % 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.

 

38



--------------------------------------------------------------------------------

§2.4 Reduction and Termination of the Revolving Credit Commitments. The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days’ prior written notice to the Agent to reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (provided that in no event shall the
Total Revolving Credit Commitment be reduced in such manner to an amount less
than one-third (1/3rd), rounded to the nearest $100,000.00, of the greatest
Total Revolving Credit Commitment in effect under this Agreement at any time) or
to terminate entirely the Revolving Credit Commitments, whereupon the Revolving
Credit Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.8; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto, the sum of Outstanding Revolving
Credit Loans, the Outstanding Swing Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Lenders as so terminated or
reduced; provided, further, that such notice may be revoked or modified in
connection with a requested termination of the aggregate amount of the Revolving
Credit Commitments that is contingent, if notice of such contingency has been
provided pursuant to this Section and is contingent on the consummation of a
refinancing or other transaction that does not close on the originally
anticipated closing date. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Any reduction of the Revolving Credit
Commitments shall also result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000) in the maximum amount of Swing Loans and
Letters of Credit. Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any Unused Fee or Facility Fee under §2.3 then
accrued on the amount of the reduction. No reduction or termination of the
Revolving Credit Commitments may be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Revolving Credit Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; (ii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the Total Revolving Credit Commitment; and (iii) the outstanding
principal amount of the Revolving Credit Loans, Swing Loans and Term Loans
(after giving effect to all amounts requested), plus Letter of Credit
Liabilities shall not at any time exceed the lesser of (A) the Total Commitment
or (B) the Borrowing Base Availability (giving effect to the amount of all
Outstanding Revolving Credit Loans, Swing Loans, Term Loans and Letter of Credit

 

39



--------------------------------------------------------------------------------

Liabilities). Notwithstanding anything to the contrary contained in this §2.5,
the Swing Loan Lender shall not be obligated to make any Swing Loan at a time
when any other Revolving Credit Lender is a Defaulting Lender, unless the Swing
Loan Lender is reasonably satisfied that the participation therein will
otherwise be fully allocated to the Revolving Credit Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
not participate therein, except to the extent the Swing Loan Lender has entered
into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §10 and §11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §10 and §11 have been satisfied unless Swing Loan Lender has
received written notice from a Revolving Credit Lender that such conditions have
not been satisfied. Each Swing Loan shall be due and payable within five (5)
Business Days of the date such Swing Loan was provided and Borrower hereby
agrees (to the extent not repaid as contemplated by §2.5(d) below) to repay each
Swing Loan on or before the date that is five (5) Business Days from the date
such Swing Loan was provided. A Swing Loan may not be refinanced with another
Swing Loan.

(b) [Intentionally Omitted.]

(c) Borrower shall request a Swing Loan by delivering to the Swing Loan Lender a
Revolving Credit Loan Request executed by an Authorized Officer no later than
2:00 p.m. (Cleveland time) on the requested Drawdown Date specifying the amount
of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds. The Revolving Credit Loan Request shall also contain the
statements and certifications required by §2.7(i) and (ii). Each such Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept such Swing Loan on the Drawdown Date. Notwithstanding
anything herein to the contrary, a Swing Loan shall be a Revolving Credit Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to the Borrower no later than
4:00 p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lender, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) of the second (2nd)
Business Day after the Drawdown Date with respect to such Swing Loan, Agent
shall notify the Revolving Credit Lenders that such Revolving Credit Loan shall
be a Revolving Credit LIBOR Rate Loan with an Interest Period of one (1) month,
provided that the making of such LIBOR Rate Loan will not be in contravention of
any other provision of this Agreement, or if the making of a Revolving Credit
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such Loan shall be a

 

40



--------------------------------------------------------------------------------

Revolving Credit Base Rate Loan. Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1. Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g) Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan as
provided in §2.5(d) or to purchase participation interests pursuant to §2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Loan Lender, the Borrower or anyone else for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, REIT or any of their respective Subsidiaries;
(iv) any breach of this Agreement or any of the other Loan Documents by the
Borrower, Guarantors or any Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Any portions
of a Swing Loan not so purchased or converted may be treated by the Agent and
Swing Loan Lender as against such Revolving Credit Lender as a Revolving Credit
Loan which was not funded by the non-purchasing Revolving Credit Lender as
contemplated by §2.8 and §12.5, and shall have such rights and remedies against
such Revolving Credit Lender as are set forth in §§2.8, 2.13, 12.5 and
14.5. Each Swing Loan, once so sold or converted, shall cease to be a Swing Loan
for the purposes of this Agreement, but shall be a Revolving Credit Loan made by
each Revolving Credit Lender under its Revolving Credit Commitment.

 

41



--------------------------------------------------------------------------------

§2.6 Interest on Loans.

(a) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the greater of (i) the sum of the
Base Rate plus the Applicable Margin for Revolving Credit Base Rate Loans and
(ii) the sum of LIBOR determined for a thirty (30) day Interest Period plus the
Applicable Margin for Revolving Credit Base Rate Loans.

(b) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

(c) Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the greater of (i) sum of the Base Rate plus the Applicable Margin for
Term Base Rate Loans and (ii) the sum of LIBOR determined for a thirty (30) day
Interest Period plus the Applicable Margin for Term Base Rate Loans.

(d) Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for Term LIBOR Rate Loans.

(e) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Loans. Except with respect to the initial Loans on the Closing
Date, the Borrower shall give to the Agent written notice executed by an
Authorized Officer in the form of Exhibit E hereto (or telephonic notice
confirmed in writing in the form of Exhibit E hereto) of each Revolving Credit
Loan requested hereunder (a “Loan Request”) by 11:00 a.m. (Cleveland time) one
(1) Business Day prior to the proposed Drawdown Date with respect to Revolving
Credit Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to Revolving Credit LIBOR Rate Loans. Each such
notice shall specify with respect to the requested Revolving Credit Loan the
proposed principal amount of such Revolving Credit Loan, the Type of Revolving
Credit Loan, the initial Interest Period (if applicable) for such Revolving
Credit Loan and the Drawdown Date. Each such notice shall also contain (i) a
general statement as to the purpose for which such advance shall be used (which
purpose shall be in accordance with the terms of §2.9) and (ii) a certification
by the chief financial officer or chief accounting officer of Borrower (or of
the REIT) that the Borrower and Guarantors (including any

 

42



--------------------------------------------------------------------------------

Unencumbered Property Subsidiary) are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the Agent shall
notify each of the Revolving Credit Lenders thereof. Each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Revolving Credit Lenders
on the proposed Drawdown Date; provided, that such Loan Request may be revoked
or modified that is contingent, if notice of such contingency has been provided
pursuant to this Section and is contingent on the consummation of a refinancing
or other transaction that does not close on the originally anticipated closing
date; provided, further, that Borrower shall remain liable for any Breakage
Costs. Nothing herein shall prevent the Borrower from seeking recourse against
any Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Revolving
Credit Loan Request shall be (a) for a Base Rate Loan in a minimum aggregate
amount of $1,000,000.00 or an integral multiple of $100,000.00 in excess
thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof;
provided, however, that there shall be no more than eight (8) LIBOR Rate Loans
(whether Revolving Credit Loans or Term Loans) outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans or Term Loans, each of the Revolving Credit Lenders
or Term Loan Lenders, as applicable, will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2, as applicable. Upon receipt from each such
Lender of such amount, and upon receipt of the documents required by §10 and §11
and the satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans or Term Loans made available to the Agent by the
Lenders by crediting such amount to the account of the Borrower maintained at
the Agent’s Head Office. The failure or refusal of any Lender to make available
to the Agent at the aforesaid time and place on any Drawdown Date the amount of
its Commitment Percentage of the requested Loan shall not relieve any other
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Lender’s Commitment Percentage of any requested Loan,
including any additional Revolving Credit Loans or Term Loans that may be
requested subject to the terms and conditions hereof to provide funds to replace
those not advanced by the Lender so failing or refusing.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loan or Term Loan that such
Lender will not make available to Agent such Lender’s Commitment Percentage of a
proposed Loan, Agent may in its discretion assume that such Lender has made such
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to the Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the Agent. The

 

43



--------------------------------------------------------------------------------

Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay existing loans, fund future development projects and
property and equipment acquisitions of Borrower and its Subsidiaries (which may
include Investments by Borrower permitted under §8.3(l)); (c) to make
Distributions permitted by this Agreement; and (d) for general working capital
purposes. In no event shall the Borrower and the Guarantors use the proceeds of
the Loans and the Letters of Credit to purchase or carry, or extend credit to
others for the purpose of purchasing or carrying, any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety (90)
days prior to the Revolving Credit Maturity Date, the Issuing Lender shall issue
such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit F hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Thirty-Five Million Dollars
($35,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding and (C) the amount of Letter
of Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Revolving Credit Commitment, (iv) in no event shall the
aggregate outstanding principal amount of the Revolving Credit Loans, Swing
Loans and Term Loans and aggregate Letters of Credit Liabilities (after giving
effect to any requested Letters of Credit) exceed the lesser of (A) the Total
Commitment or (B) the Borrowing Base Availability (giving effect to the amount
of all Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding
Term Loans and aggregate Letter of Credit Liabilities), or cause a violation of
the covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11
shall have been satisfied, and (vi) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. Notwithstanding anything to the contrary contained in
this §2.10, the Issuing Lender shall not be obligated to issue, amend, extend,
renew or increase any Letter of Credit at a time when any other Revolving Credit
Lender is a Defaulting Lender, unless the Issuing Lender is reasonably satisfied
that the participation therein will otherwise be fully allocated to the
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §10 and §11
have been satisfied unless it receives

 

44



--------------------------------------------------------------------------------

written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of Borrower. The Issuing Lender shall be entitled to conclusively rely
on such Person’s authority to request a Letter of Credit on behalf of
Borrower. The Issuing Lender shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Required Revolving Credit Lenders otherwise consent, the term of
any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause acceptable to
Agent and Issuing Lender (but in any event the term shall not extend beyond the
Revolving Credit Maturity Date). The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Revolving Credit Commitment as a Revolving Credit
Loan. The Existing Letters of Credit shall upon the Closing Date be deemed to be
Letters of Credit under this Agreement.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial or chief accounting officer of Borrower that the Borrower
and Guarantors (including any Unencumbered Property Subsidiary) are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit. The Borrower shall further deliver to the
Issuing Lender such additional applications (which application as of the date
hereof is in the form of Exhibit I attached hereto) and documents as the Issuing
Lender may require, in conformity with the then standard practices of its letter
of credit department, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) of
the amount available to be drawn under such Letter of Credit (which fee shall
not be less than $1,500 in any event), and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such

 

45



--------------------------------------------------------------------------------

Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin for Revolving Credit LIBOR Rate Loans on the amount
available to be drawn under such Letter of Credit. Such fee under clause (e)(i)
shall be payable upon issuance of the Letter of Credit and the fee under clause
(e)(ii) shall be payable in quarterly installments in arrears with respect to
each Letter of Credit on the first day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Revolving Credit Commitments
shall terminate and on the expiration or return of any Letter of Credit. In
addition, the Borrower shall pay to Issuing Lender for its own account within
five (5) days of demand of Issuing Lender the standard issuance, documentation
and service charges for Letters of Credit issued from time to time by Issuing
Lender.

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrower being deemed to have requested a Revolving Credit
Base Rate Loan on such date in an amount equal to the amount of such drawing and
such amount drawn shall be treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Revolving
Credit Lender by telecopy, email, telephone (confirmed in writing) or other
similar means of transmission, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount
drawn). Borrower further hereby irrevocably authorizes and directs Agent to
notify the Revolving Credit Lenders of Borrower’s intent to convert such
Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an
Interest Period of one (1) month on the third (3rd) Business Day following the
funding by the Revolving Credit Lenders of their advance under this §2.10(f),
provided that the making of such Revolving Credit LIBOR Rate Loan shall not be a
contravention of any provision of this Agreement. If and to the extent any
Revolving Credit Lender shall not make such amount available on the Business Day
on which such draw is funded, such Revolving Credit Lender agrees to pay such
amount to the Agent forthwith on demand, together with interest thereon, for
each day from the date on which such draw was funded until the date on which
such amount is paid to the Agent, at the Federal Funds Effective Rate until
three (3) days after the date on which the Agent gives notice of such draw and
at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). The failure of any Revolving Credit Lender to
make funds available to the Agent in such amount shall not relieve any other
Revolving Credit Lender of its obligation hereunder to make funds available to
the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit

 

46



--------------------------------------------------------------------------------

Loan, each Revolving Credit Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Revolving Credit
Commitment Percentage of the amount of such Letter of Credit. Each Revolving
Credit Lender will immediately transfer to the Issuing Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Issuing Lender will deliver to such Revolving Credit Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

(h) Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) Borrower assumes all risks of the acts, omissions, or misuse of any Letter
of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising
as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.

 

47



--------------------------------------------------------------------------------

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the date which is
ninety (90) days prior to the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, to request an increase in the Total Revolving
Credit Commitment and/or the Total Term Loan Commitment to a Total Commitment of
not more than $1,250,000,000.00 by giving written notice to the Agent (an
“Increase Notice”; and the amount of such requested increase is the “Commitment
Increase”), provided that any such individual increase must be in a minimum
amount of $5,000,000.00. Upon receipt of any Increase Notice, the Agent shall
consult with Arranger and shall notify the Borrower of the amount of facility
fees to be paid to any Lenders who provide an additional Commitment in
connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to Agent or Arranger pursuant to the Agreement
Regarding Fees). If the Borrower agrees to pay the facility fees so determined,
then the Agent shall send a notice to all Lenders (the “Additional Commitment
Request Notice”) informing them of the Borrower’s request to increase the Total
Revolving Credit Commitment and/or the Total Term Loan Commitment and of the
facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Revolving Credit Commitment and/or Term Loan Commitment
upon such terms shall provide Agent with a written commitment letter within ten
(10) Business Days of receipt of the Additional Commitment Request Notice,
specifying the amount of the additional Revolving Credit Commitment and/or Term
Loan Commitment by which it is willing to provide prior to such deadline as may
be specified in the Additional Commitment Request Notice. If the requested
increase is oversubscribed then the Agent and the Arranger shall allocate the
Commitment Increase among the Lenders who provide such commitment letters on
such basis mutually acceptable to the Borrower, the Agent and the Arranger. If,
as of the tenth (10th) Business Day after receipt by Lenders of the Additional
Commitment Request Notice, the additional Revolving Credit Commitment and/or
Term Loan Commitments so provided are not sufficient to provide the full amount
of the Commitment Increase requested by the Borrower, then the Agent, Arranger
or Borrower may, but shall not be obligated to, invite one or more banks or
lending institutions (which banks or lending institutions shall be reasonably
acceptable to Agent, Arranger and Borrower) to become a Lender and provide an
additional Revolving Credit Commitment and/or Term Loan Commitment. The Agent
shall provide all Lenders with a notice setting forth the amount, if any, of the
additional Revolving Credit Commitment and/or Term Loan Commitment to be
provided by each Lender and the revised Revolving Credit Commitment Percentages
and/or Term Loan Commitment Percentages which shall be applicable after the
effective date of the Commitment Increase specified therein (the “Commitment
Increase Date”). In no event shall any Lender be obligated to provide an
additional Commitment.

(b) On any Commitment Increase Date on which the Revolving Credit Commitment is
increased the outstanding principal balance of the Revolving Credit Loans shall
be reallocated among the Revolving Credit Lenders such that after the applicable
Commitment Increase Date the outstanding principal amount of Revolving Credit
Loans owed to each Revolving Credit Lender shall be equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage (as in effect after the
applicable Commitment Increase Date) of the

 

48



--------------------------------------------------------------------------------

outstanding principal amount of all Revolving Credit Loans. The participation
interests of the Revolving Credit Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted. On any Commitment Increase Date those Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is increasing shall
advance the funds to the Agent and the funds so advanced shall be distributed
among the Revolving Credit Lenders whose Revolving Credit Commitment Percentage
is decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Revolving
Credit Base Rate Loans until converted to Revolving Credit LIBOR Rate Loans
which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages. Borrower further agrees to pay any Breakage
Costs, if any, resulting from any Commitment Increase.

(c) Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment pursuant to this §2.11 the Agent may
unilaterally revise Schedule 1.1 and the Borrower shall, if requested by such
Lender, execute and deliver to the Agent new Revolving Credit Notes or Term Loan
Notes, as applicable, for each Lender whose Commitment has changed so that the
principal amount of such Lender’s Revolving Credit Note shall equal its
Revolving Credit Commitment and the principal amount of its Term Loan Note shall
equal its Term Loan Commitment. The Agent shall deliver such replacement
Revolving Credit Notes and Term Loan Notes to the respective Lenders in exchange
for the Revolving Credit Notes and Term Loan Notes replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes and Term Loan
Notes shall provide that they are replacements for the surrendered Revolving
Credit Notes or Term Loan Notes and that they do not constitute a novation,
shall be dated as of the Commitment Increase Date and shall otherwise be in
substantially the form of the replaced Revolving Credit Notes or Term Loan
Notes, as applicable. Upon Agent’s request within five (5) days of issuance of
any new Notes pursuant to this §2.11(c), the Borrower shall deliver an opinion
of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Notes shall be canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase any portion of the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Lenders who are providing an additional Commitment may require to
increase or provide the aggregate Commitment, which fees shall, when paid, be
fully earned and non-refundable under any circumstances. The Arranger shall pay
to the Lenders acquiring or providing the increased Commitment certain fees
pursuant to their separate agreement; and

 

49



--------------------------------------------------------------------------------

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and

(iv) Additional Documents and Expenses. The Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase.

§2.12 Extension of Revolving Credit Maturity Date. (a) The Borrower shall have
the one-time right and option to extend the Revolving Credit Maturity Date to
January 25, 2021, upon satisfaction of the following conditions precedent, which
must be satisfied prior to the effectiveness of any extension of the Revolving
Credit Maturity Date:

(i) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not later than the date which is thirty
(30) days prior to the then current Revolving Credit Maturity Date. Any such
Extension Request shall be irrevocable and binding on the Borrower.

(ii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
seven and one-half (7.5) basis points on the Total Revolving Credit Commitment
in effect on the then current Revolving Credit Maturity Date, which fee shall,
when paid, be fully earned and non-refundable under any circumstances.

(iii) No Default. On the date the Extension Request is given and on the then
current Revolving Credit Maturity Date there shall exist no Default or Event of
Default.

(iv) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the then current Revolving Credit Maturity
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).

 

50



--------------------------------------------------------------------------------

(b) Provided that the Borrower has duly exercised its option to extend the
initial Revolving Credit Maturity Date in accordance with the terms and
conditions set forth in §2.12(a) above, the Borrower shall have the one-time
right and option to further extend the Revolving Credit Maturity Date to
July 25, 2021, upon further satisfaction of the conditions precedent set forth
in
§2.12(a)(i)-(iv) above, which must be again satisfied prior to the effectiveness
of any further extension of the Revolving Credit Maturity Date.

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Revolving Credit Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Required Lenders, the Required
Revolving Credit Lenders, the Required Term Loan Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have hereunder or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Effective Rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest any amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document in accordance with §2.13(d) and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest. Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans and/or Commitment shall be applied as set forth in §2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire its pro rata share of such Defaulting Lender’s
Commitment in proportion to the Commitments of the other Lenders exercising such
right. If after such fifth (5th) Business Day, the Lenders have not elected to
purchase all of the Commitment of such Defaulting Lender, then the Borrower (so
long as no Default or Event of Default exists) or the Required Lenders may, by
giving written notice thereof to the Agent, the Borrower, such Defaulting Lender
and the other Lenders, demand (but shall have no obligation to so demand) that
such Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall

 

51



--------------------------------------------------------------------------------

consummate such assignment (subject to and in accordance with the provisions of
§18.1). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an assignee. Upon any such purchase or
assignment, and any such demand with respect to which the conditions specified
in §18.1 have been satisfied, the Defaulting Lender’s interest in its
Commitments, Loans and rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase and assignment, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and any accrued but unpaid
fees incurred prior to such Lender becoming a Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (computed without giving effect to the Revolving Credit Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Revolving Credit Lender becomes
a Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §10 and §11 are satisfied at the time of such reallocation (and,
unless the Borrower shall have notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect as though made on and as of such
date, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and (iv) the aggregate
obligation of each Revolving Credit Lender that is a Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (A) the Revolving Credit
Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the aggregate
outstanding principal amount of the Revolving Credit Loans of that Lender plus
(2) such Lender’s pro rata portion in accordance with its Revolving Credit
Commitment Percentage of outstanding Letter of Credit Liabilities and
participations in Swing Loans. Subject to §34, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such

 

52



--------------------------------------------------------------------------------

Defaulting Lender pursuant to §13), shall be applied at such time or times as
may be determined by the Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent (other than with respect to Letter
of Credit Liabilities) hereunder; second, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Lender (with respect to Letter of Credit
Liabilities) and/or the Swing Loan Lender hereunder; third, if so determined by
the Agent or requested by the Issuing Lender or the Swing Loan Lender, to be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit or Swing Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to (x)
satisfy obligations of such Defaulting Lender to fund Loans or participations
under this Agreement and (y) be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Letter of
Credit or Swing Loan; sixth, to the payment of any amounts owing to the Agent or
the Lenders (including the Issuing Lender and the Swing Loan Lender) as a result
of any judgment of a court of competent jurisdiction obtained by the Agent or
any Lender (including the Issuing Lender and the Swing Loan Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such Loans
or funded participations in Letters of Credit or Swing Loans were made at a time
when the conditions set forth in §10 and §11, to the extent required by this
Agreement, were satisfied or waived, such payment shall be applied solely to pay
the Revolving Credit Loans and Term Loans of, and funded participations in
Letters of Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro
rata basis until such time as all Revolving Credit Loans and Term Loans and
funded and unfunded participations in Letters of Credit and Swing Loans are held
by the Lenders pro rata in accordance with their Revolving Credit Commitment
Percentages and Term Loan Commitment Percentages, as applicable, without regard
to §2.13(c), prior to being applied to the payment of any Revolving Credit Loans
and Term Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this §2.13(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Loan, shall not be considered outstanding principal under
this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms reasonably satisfactory to the Issuing Lender

 

53



--------------------------------------------------------------------------------

and/or Swing Loan Lender in its good faith determination (and such cash
collateral shall be in Dollars). Any such cash collateral shall be deposited in
the Collateral Account as collateral (solely for the benefit of the Issuing
Lender and/or the Swing Loan Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities and Swing Loans. Moneys in the Collateral Account deposited pursuant
to this section shall be applied by the Agent to reimburse the Issuing Lender
and/or the Swing Loan Lender immediately for each Defaulting Lender’s pro rata
portion in accordance with their respective Revolving Credit Commitment
Percentages of any funding obligation with respect to a Letter of Credit or
Swing Loan which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender. Any amounts deposited in the Collateral Account (or any
portion thereof) shall be refunded to the Borrower promptly upon any of the
following (as applicable) (i) the applicable Letter of Credit in connection with
which it was provided being terminated or cancelled (without any drawing
thereon), (ii) all Fronting Exposure with respect to the Issuing Lender and
Swing Loan Lender has been eliminated or (iii) as provided in §§12.1 and 12.6(d)
and (f).

(f) (i) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Revolving Credit Lender is a Defaulting Lender.

(ii) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(iii) With respect to any Unused Fee, Facility Fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to
§2.13(c), (y) pay to the Issuing Lender and Swing Loan Lender the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender
and any applicable cash collateral provided by the Borrower shall be promptly
refunded to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on

 

54



--------------------------------------------------------------------------------

behalf of the Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to
§2.13(d)); and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

§2.14 Evidence of Debt. The indebtedness of the Borrower resulting from the
Loans made by each Lender from time to time shall be evidenced by one or more
accounts or records maintained by such Lender and the Agent in the ordinary
course of business, including, without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower hereby irrevocably authorizes Agent and the Lenders to make, or cause
to be made, at or about the time of the Drawdown Date of any Loan or at the time
of receipt of any payment thereof, an appropriate notation on Agent’s and the
Lender’s records reflecting the making of such Loan or (as the case may be) the
receipt of such payment. The Agent shall maintain accounts or records in
accordance with its usual practice in which it shall record: (i) the date and
the amount of each Loan made hereunder, the Type of Loan and, if appropriate,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof. The accounts or
records maintained by the Agent and each Lender shall be prima facie evidence of
the existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. The Borrower agrees that
upon the request of any Lender made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Lender (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Loan Note, as applicable, payable to the order of such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. All references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued hereunder. By delivery of this Agreement and any
Revolving Credit Note and/or Swing Loan Note, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the Indebtedness evidenced by the “Revolving Credit Notes” and the
“Swing Loan Note” described in the Existing Credit Agreement, which Indebtedness
under such Revolving Credit Notes is instead allocated among the Revolving
Credit Lenders as of the date hereof in accordance with their respective
Revolving Credit Commitment Percentages, and which Indebtedness under the Swing
Loan Note is allocated to the Swing Loan Lender, and such Indebtedness is
evidenced by this Agreement and any Revolving Credit Notes and Swing Loan Note,
as applicable. The Revolving Credit Lenders shall as of the date hereof make
such adjustments to the outstanding Revolving Credit Loans of such Revolving
Credit Lenders so that such outstanding Revolving Credit Loans are consistent
with their respective Revolving Credit Commitment Percentages.

 

55



--------------------------------------------------------------------------------

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities outstanding on such date, together with any and all
accrued and unpaid interest thereon. Borrower promises to pay on the Term Loan
Maturity Date and there shall become absolutely due and payable on the Term Loan
Maturity Date all of the Outstanding Term Loans on such date, together with any
and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, outstanding principal balance of the Swing Loans and the
aggregate Letter of Credit Liabilities exceeds the Total Revolving Credit
Commitment, then the Borrower shall, within five (5) Business Days of such
occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders, as applicable, for application to the
Revolving Credit Loans as provided in §3.4, together with any additional amounts
payable pursuant to §4.8, except that the amount of any Swing Loans shall be
paid solely to the Swing Loan Lender.

(b) In the event of the occurrence of a Change of Control, then on the date that
is thirty (30) days after the occurrence of such Change of Control all of the
Revolving Credit Loans, Term Loans, Swing Loans and other Letter of Credit
Liabilities Outstanding on such date, together with all accrued and unpaid
interest thereon and any other fees or other amounts accrued and unpaid under
the Loan Documents, shall be due and payable in full, and the Commitments of the
Lenders shall terminate.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, Term Loans and Swing Loans, as
a whole or in part, at any time without penalty or premium; provided, that if
any prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to
this §3.3 is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof, shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment. Each partial payment under §3.3
shall be applied first to the principal of any

 

56



--------------------------------------------------------------------------------

Outstanding Swing Loans, then, in the absence of instruction by the Borrower,
pro rata to the principal of Revolving Credit Loans and the principal of Term
Loans (and with respect to each category of Loans, first to the principal of
Base Rate Loans, and then to the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2(a) and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed
as provided in §2. Amounts of the Term Loans prepaid under this Agreement may
not be reborrowed.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans or Term Loans to a Revolving Credit Loan or Term Loan,
respectively, of another Type and such Revolving Credit Loans or Term Loans
shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) LIBOR Rate Loans (whether Revolving
Credit Loans or Term Loans) outstanding at any one time; and (iii) no Loan may
be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Revolving Credit
Loans or Term Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Base Rate Loan in a principal
amount of less than $1,000,000.00 or an integral multiple of $100,000.00 or a
LIBOR Rate Loan in a principal amount of less than $1,000,000.00 or an integral
multiple of $250,000.00. On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be. Each Conversion/Continuation Request relating to the
conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the
Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at

 

57



--------------------------------------------------------------------------------

the end of the applicable Interest Period as a LIBOR Rate Loan for an Interest
Period of one month unless such Interest Period shall be greater than the time
remaining until the Revolving Credit Maturity Date or Term Loan Maturity Date,
as applicable, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

§4.2 Fees. The Borrower agrees to pay to KeyBank and Arranger for their own
account certain fees for services rendered or to be rendered in connection with
the Loans as provided pursuant to a fee letter dated June 23, 2016 among
Borrower, KeyBank and Arranger (the “Agreement Regarding Fees”). Any annual
agency or administration fee payable under the Agreement Regarding Fees shall be
paid annually in advance. All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due (or such later time as is
acceptable to the Agent in the event of a payment in full of all Loans and a
termination of all Commitments hereunder), in each case in lawful money of the
United States in immediately available funds. To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

58



--------------------------------------------------------------------------------

(c) The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e) Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.

(f) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the

 

59



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W 9, and/or other certification documents from each beneficial owner,
as applicable; provided that

 

60



--------------------------------------------------------------------------------

if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position

 

61



--------------------------------------------------------------------------------

than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(j) The obligations of the Borrower to the Lenders under this Agreement (and of
the Revolving Credit Lenders to make payments to the Issuing Lender with respect
to Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower, the Guarantors or any of their Subsidiaries or Affiliates may have at
any time against any beneficiary or any transferee of any Letter of Credit (or
persons or entities for whom any such beneficiary or any such transferee may be
acting) or the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iv) any draft, demand, certificate, statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between Borrower, the Guarantors or any of their Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

 

62



--------------------------------------------------------------------------------

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (or a 365 or 366 day
year, as applicable, in the case of Base Rate Loans) and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in

 

63



--------------------------------------------------------------------------------

accordance with their respective Commitment Percentages (or to the Swing Loan
Lender with respect to a Swing Loan), in addition to any amounts of interest
otherwise payable hereunder, the Breakage Costs. Borrower understands, agrees
and acknowledges the following: (i) no Lender has any obligation to purchase,
sell and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) Borrower has accepted LIBOR
as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agrees to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc.. Notwithstanding anything herein to the contrary, if
any present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

(b) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or

(c) impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

 

64



--------------------------------------------------------------------------------

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent and receipt of the
certificate described in Section 4.13 below at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum. Each
Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender determines that (a)
the adoption of or change in any Applicable Law regarding liquidity or capital
ratios or requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity ratios or requirements (whether or not
having the force of law), has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Loans or participate in Letters of Credit hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy or
liquidity position) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, within fifteen (15) days upon presentation by such
Lender of a certificate described in Section 4.13 below of the amount setting
forth the Lender’s calculation thereof. In determining such amount, such Lender
may use any reasonable averaging and attribution methods generally applied by
such Lender. For purposes of §4.9 and §4.10, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have
occurred or been adopted and gone into effect after the date hereof regardless
of when adopted, enacted or issued.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by it pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default under §12.1(a), (b), (h), (i) or (j) or upon the vote of
the Required Lenders following the occurrence of any other Event of Default, and
regardless of whether or not the Agent or the Lenders shall have accelerated the
maturity of the Loans, all Loans shall bear interest payable on demand at a rate
per annum equal to two percent (2.0%) above the Base Rate

 

65



--------------------------------------------------------------------------------

plus the Applicable Margin for such Base Rate Loan (the “Default Rate”), until
such amount shall be paid in full (after as well as before judgment), and the
fee payable with respect to Letters of Credit shall be increased to a rate equal
to two percent (2.0%) above the Letter of Credit fee that would otherwise be
applicable to such time, or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs.

(a) If a Lender gives notice of the existence of the circumstances set forth in
§4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4 (as a result of
the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one

 

66



--------------------------------------------------------------------------------

or more of the provisions of §4.4 (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and following the request of Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”), then,
within thirty (30) days after such notice or request for payment or
compensation, as applicable, Borrower shall have the one-time right as to such
Affected Lender to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender, within sixty (60) days of receipt of such notice,
to elect to cause the Affected Lender to transfer its Commitment. The Agent
shall promptly notify the remaining Lenders that each of such Lenders shall have
the right, but not the obligation, to acquire a portion of the Commitment, pro
rata based upon their relevant Commitment Percentages, of the Affected Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent). In the
event that the Lenders do not elect to acquire all of the Affected Lender’s
Commitment, then the Agent, in consultation with the Borrower, shall endeavor to
obtain a new Lender to acquire such remaining Commitment, and the assignment to
such Lender shall be subject to and in accordance with §18.1. Upon any such
purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender, including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

(b) Failure or delay on the part of any Lender to demand compensation pursuant
to §4.9 or §4.10 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to §4.9 or §4.10 for any increased costs or reductions on return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of the change giving rise to such increased costs or reduction and of such
Lender’s intention to claim compensation therefor; provided further that if any
such change giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. Neither the Agent nor a Lender, as the
case may be, shall be entitled to submit a claim for compensation under §4.9 or
§4.10 unless such Person shall deliver to Borrower a certificate that such
Person has determined that the making of such clam is consistent with its
general practices or policies in respect of similarly situated borrowers that
are equity REITs with credit agreements entitling it to make such claims (it
being agreed that such certification from Agent or any Lender shall be
sufficient to make such a claim, and that neither the Agent nor a Lender shall
be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim).

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Collateral. The Lenders have agreed to make the Loans to the Borrower and
issue Letters of Credit to the account of Borrower on an unsecured
basis. Notwithstanding the foregoing, the Obligations shall be guaranteed
pursuant to the term of the Guaranty.

 

67



--------------------------------------------------------------------------------

§5.2 Additional Subsidiary Guarantors.

(a) In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower be included as an Unencumbered Property for purposes of
calculation of the Unencumbered Asset Value, Borrower shall as a condition
thereto, in addition to the requirements of §7.22, cause each such Subsidiary
(and any other Subsidiary of Borrower having an interest in such Subsidiary of
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such other Subsidiary) shall become a Subsidiary Guarantor
hereunder. In addition, in the event any Subsidiary or the Borrower shall
constitute a Material Subsidiary within the meaning of clause (b) of the
definition thereof, the Borrower shall cause such Subsidiary, as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Debt described therein, cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable law, to be a Guarantor hereunder. Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary or other
entity. In connection with the delivery of such Joinder Agreement, Borrower
shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require. Each Subsidiary of Borrower that owns Real Estate included
as an Unencumbered Property (and each other Subsidiary of Borrower having an
interest in such Subsidiary of Borrower) shall be organized under the laws of a
State and shall have its principal place of business in a State, consistent with
the requirements of §7.2.

(b) The Borrower may request in writing that the Agent release, and the Agent
shall release (subject to the terms hereof), a Subsidiary Guarantor from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least five (5) Business Days prior to the
requested date of release (or such shorter period as the Agent may accept)
together with an updated Compliance Certificate which gives effect to such
proposed release; and (iii) Borrower shall deliver to Agent evidence reasonably
satisfactory to Agent that (A) the Borrower has disposed of or simultaneously
with such release will dispose of its entire interest in such Subsidiary
Guarantor or that all of the assets of such Subsidiary Guarantor have been or
simultaneously with such release will be disposed of in compliance with the
terms of this Agreement to a Person other than REIT or any of its Subsidiaries
or Affiliates, and the net cash proceeds from such disposition are being
distributed to the Borrower in connection with such disposition; or (B) if such
Subsidiary Guarantor previously directly or indirectly owned an asset included
in the calculation of Unencumbered Asset Value, all such assets have been
removed from the calculation of the Unencumbered Asset Value in accordance with
the terms of the Agreement (and such Subsidiary Guarantor is not otherwise
required by the terms of this Agreement to be a Guarantor); or (C) such
Subsidiary Guarantor does not directly or indirectly own an asset included in
the calculation of the Unencumbered Asset Value and will not, upon giving effect
to such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Debt of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (b) of the definition of Material
Subsidiary which would require it to be a Guarantor. Delivery by the Borrower to
the Agent of any such request for a release shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such

 

68



--------------------------------------------------------------------------------

request) are true and correct with respect to such request. Notwithstanding the
foregoing, the foregoing release provisions shall not apply to the REIT, which
may only be released upon the written approval of Agent and all of the Lenders.

(c) Notwithstanding the terms of §5.2(a), from and after any date that Agent
first receives written notice from REIT or Borrower that Borrower has first
obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.2(c), Material Subsidiaries (including, without limitation, any Subsidiary
Guarantor that is a direct or indirect owner of an Unencumbered Property) shall
no longer be required to be Guarantors under the Credit Agreement, and (ii)
Agent shall promptly release the Material Subsidiaries from the Guaranty;
provided however that notwithstanding the foregoing, (A) Agent shall not be
obligated to release any Material Subsidiary from the Guaranty in the event that
a Default or Event of Default shall have occurred and be continuing, and (B) no
Material Subsidiary shall be released in the event that such Material Subsidiary
constitutes a Material Subsidiary within the meaning of clause (b) of the
definition thereof. In the event that at any time after Borrower has an
Investment Grade Rating, Borrower shall no longer have an Investment Grade
Rating, Borrower and REIT shall within thirty (30) days (or such later date as
agreed to by Agent) after such occurrence cause all Material Subsidiaries to
execute the Guaranty in the form of the Guaranty as then in effect (or if the
Guaranty is not in effect, then as last in effect, with such modifications
thereto as may be reasonably required by Agent to describe the obligations to be
guaranteed) and cause such Material Subsidiaries, REIT and Borrower to execute a
Contribution Agreement in the form of the original Contribution Agreement, in
each case with such conforming changes (i.e., references to dates of documents
and parties) as Agent may reasonably require and shall further cause to be
satisfied within such thirty (30) day period (or such longer period as agreed to
by Agent) all of the provisions of §5.2(a) that would be applicable to the
addition of a new Guarantor. In no event shall the provisions of this §5.2(c)
entitle REIT to be released from the Guaranty. If at any time during which the
Borrower has an Investment Grade Rating the provisions of clause (b) of the
definition of Material Subsidiary shall be applicable to a Subsidiary of
Borrower, the Borrower shall be required to cause such Subsidiary to become a
Guarantor by executing a Guaranty in the form of the Guaranty as then in effect
(or if the Guaranty is not in effect, then as last in effect, with such
modifications thereto as may be reasonably required by Agent to describe the
obligations to be guaranteed) and cause such Material Subsidiaries, REIT and
Borrower to execute a Contribution Agreement in the form of the original
Contribution Agreement, in each case with such conforming changes (i.e.,
references to dates of documents and parties) as Agent may reasonably require
and comply with the provisions of §5.2(a) as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured Debt
regardless of whether Borrower has obtained an Investment Grade Rating.

(d) Notwithstanding anything to the contrary contained herein, in the event that
the entities described in clause (a) of the definition of Material Subsidiary
are not required to be a Subsidiary Guarantor pursuant to §5.2(c), then the
Unencumbered Properties owned by such Persons shall still be considered
Unencumbered Properties for the purposes of this Agreement (and considered in
the calculation of Unencumbered Asset Value and Unencumbered Property Debt
Yield) provided that the representations and warranties in this Agreement with
respect to Unencumbered Property Subsidiaries continue to be true and correct in
all material respects, and the Borrower and such Unencumbered Property
Subsidiaries

 

69



--------------------------------------------------------------------------------

continue to comply with the provisions and covenants applicable to Unencumbered
Property Subsidiaries (or such provisions and covenants shall be applicable to
such Persons and shall be complied with, as applicable).

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc..

(a) Incorporation; Good Standing. Borrower is a Maryland limited partnership
duly organized pursuant to its certificate of limited partnership filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of Maryland. REIT is a Maryland corporation duly organized pursuant to
its articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of the State of
Maryland. Each of Borrower and REIT (i) has all requisite power to own its
property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdictions where an Unencumbered Property included in the calculation
of Unencumbered Asset Value owned or leased by it is located (to the extent
required by applicable law) and in each other jurisdiction where a failure to be
so qualified in such other jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Subsidiary Guarantors and Unencumbered Property
Subsidiaries and each of the Subsidiaries of the Borrower and REIT (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where an Unencumbered Property
included in the calculation of Unencumbered Asset Value owned or leased by it is
located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

 

70



--------------------------------------------------------------------------------

(d) Enforceability. This Agreement and the other Loan Documents to which the
Borrower or the Guarantors is a party are valid and legally binding obligations
of such Person enforceable in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Agreement.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, Borrower and its Subsidiaries own
or lease all of the assets reflected in the consolidated balance sheet of
Borrower as of the Balance Sheet Date or acquired or leased since that date
(except property and assets sold or otherwise disposed since that date in
accordance with the applicable requirements hereof) subject to no Liens other
than Permitted Liens.

§6.4 Financial Statements. Borrower has furnished to Agent: (a) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the calendar quarter
then ended certified by the chief financial or accounting officer of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending March 31, 2016 reasonably satisfactory in form
to the Agent and certified by the chief financial or accounting officer of REIT
as fairly presenting in all material respects the Net Operating Income for such
parcels for such periods, and (c) certain other financial information relating
to the Borrower, Guarantors and the assets included in the calculation of
Unencumbered Asset Value. Such balance sheet and statements have been prepared
in accordance with generally accepted accounting principles and fairly present
in all material respects the consolidated financial condition of REIT and its
Subsidiaries as of such dates and the consolidated results of the operations of
REIT and its Subsidiaries for such periods. There are no liabilities, contingent
or otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto (other than
liabilities permitted under this Agreement incurred after the date of said
financial statements).

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition or business of
the Borrower, REIT and their respective Subsidiaries taken as a whole, other
than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value from the
condition shown on the statements of income

 

71



--------------------------------------------------------------------------------

delivered to the Agent pursuant to §6.4 other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business, operation or financial
condition of such Unencumbered Property.

§6.6 Franchises, Patents, Copyrights, Etc.. The Borrower, Guarantors and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, or which could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, as of the Closing Date, there are
no judgments, final orders or awards outstanding against or affecting Borrower,
any Guarantor or any of their respective Subsidiaries or any Unencumbered
Property individually or in the aggregate in excess of $1,000,000.00.

§6.8 No Material Adverse Contracts, Etc.. None of the Borrower, the Guarantors
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, the Guarantors or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc.. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal, state and provincial income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing,
(b) has paid prior to delinquency all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
except those that are being contested pursuant to §7.8, and the officers or
partners of such Person know of no basis for any such claim. The taxpayer
identification number for

 

72



--------------------------------------------------------------------------------

Borrower is 26-0559473. REIT is a real estate investment trust in full
compliance with and entitled to the benefits of §856 of the Code, and has
elected to be treated as a real estate investment trust pursuant to the Code.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc.. Except with respect to
Permitted Liens (including any UCC pre-filings or PPSA registrations in respect
of Permitted Liens prior to the incurrence of such Permitted Lien, provided that
if the Indebtedness to which such pre-filing relates is not promptly closed
following such pre-filing, such pre-filed UCC or PPSA financing statement shall
be promptly released), there is no effective financing statement (but excluding
any financing statements that may be filed against Borrower, the Guarantors or
their respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower, the Guarantors or their respective Subsidiaries or rights thereunder.

§6.14 [Intentionally Omitted.]

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto or as
otherwise permitted pursuant to §8.13, none of the partners, officers, trustees,
managers, members, directors, or employees of Borrower, the Guarantors or any of
their respective Subsidiaries is, a party to any transaction with Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
any Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Borrower, each Guarantor, each Unencumbered
Property Subsidiary and each ERISA Affiliate has fulfilled its obligation, if
any, under the minimum funding standards of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan. Neither Borrower, any Guarantor, any
Unencumbered Property Subsidiary nor any ERISA Affiliate has (a) sought a

 

73



--------------------------------------------------------------------------------

waiver of the minimum funding standard under §412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. None of
the Real Estate constitutes a “plan asset” of any Employee Plan, Multiemployer
Plan or Guaranteed Pension Plan. There are no current and never have been any
Canadian Pension Plans or Canadian Benefit Plans.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries to the Agent or the Lenders pursuant to or in connection with any
of such Loan Documents are true and correct in all material respects as of the
date made or when deemed to have been made or repeated. All information
contained in this Agreement, the other Loan Documents or otherwise furnished in
writing (which for the purposes hereof shall include all materials delivered
electronically or by email) (other than materials marked drafts and
forward-looking information of a general economic nature and general information
about the Borrower’s industry) to or made available to the Agent or the Lenders
by or on behalf of Borrower or any Guarantor is and will be true and correct in
all material respects as of the date furnished when taken as a whole with all
other information furnished and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading at such time in light of the circumstances
under which such information was provided. The written information, reports and
other papers and data with respect to the Borrower, the Guarantors, any
Subsidiary or the Unencumbered Properties (other than materials marked drafts
and forward-looking information of a general economic nature and general
information about the Borrower’s industry) furnished to the Agent or the Lenders
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, when taken
as a whole with all other information furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or Guarantors’ counsel (although the Borrower has no
reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. As of the date hereof, the principal place of business
of the Borrower and Guarantors is 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005.

 

74



--------------------------------------------------------------------------------

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower, any
Guarantor nor any Unencumbered Property Subsidiary is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin security”
or “margin stock” as such terms are used in Regulations T, U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and makes the following
representations and warranties except as set forth on Schedule 6.20(d):

(a) None of the Borrower, the Guarantors, their respective Subsidiaries nor to
the best knowledge and belief of Borrower any operator of the Real Estate, nor
any tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
and has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to the
Borrower or any Guarantor or Unencumbered Property Subsidiary individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely effect the operation of or
ability to use such property.

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state, provincial or local governmental authority,
(i) that it has been identified by the United States Environmental Protection
Agency (“EPA”) as a potentially responsible party under CERCLA with respect to a
site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B
(1986); (ii) that any Hazardous Substance(s) which it has generated, transported
or disposed of have been found at any site at which a federal, state, provincial
or local agency or other third party has conducted or has ordered that Borrower,
any Guarantor or any of their respective Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case (A) involves Real Estate
other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves an Unencumbered Property included in the
calculation of Unencumbered Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.20 and §8.6,
to result in liability, clean-up, remediation, containment, correction or other
costs to the Borrower or any Guarantor or

 

75



--------------------------------------------------------------------------------

Unencumbered Property Subsidiary individually or in the aggregate with other
Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely effect the operation of or ability to use such
property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge and belief of the Borrower, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrower’s, Guarantors’ or an
Unencumbered Property Subsidiary’s business and in compliance with applicable
Environmental Laws; (iii) except as set forth on Schedule 6.20(c), there has
been no past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than the storing of materials in reasonable quantities to the extent
necessary for the operation of data centers of the type and size of those owned
by Borrower, Guarantors or Unencumbered Property Subsidiaries in the ordinary
course of their business, and in any event in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Unencumbered Properties included in the calculation of Unencumbered
Asset Value, which Release would have a material adverse effect on the value of
such Unencumbered Properties or adjacent properties, or from any other Real
Estate, which Release has had or could reasonably be expected to have a Material
Adverse Effect; (iv) to the Borrower’s actual knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Real Estate which, through soil or groundwater contamination, may have come to
be located on, and which could be reasonably anticipated to have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.20(c) as to (A) any Real Estate
(other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value where the foregoing has not had or could not reasonably
be expected to have a Material Adverse Effect) and (B) any Unencumbered Property
included in the calculation of Unencumbered Asset Value where the foregoing has
had or could reasonably be expected, when taken together with other matters
covered by this §6.20 and §8.6, to result in liability, clean up, remediation,
containment, correction or other costs to the Borrower or any Guarantor or
Unencumbered Property Subsidiary individually or in the aggregate with other
Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely effect the operation of or ability to use such
property).

(d) Except as set forth on Schedule 6.20(d), none of the Borrower, the
Guarantors, their respective Subsidiaries nor the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.

 

76



--------------------------------------------------------------------------------

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor or Unencumbered Property Subsidiary individually or in the aggregate
with other Unencumbered Properties in excess of $10,000,000.00 or could
reasonably be expected to materially adversely effect the operation of or
ability to use such property.

(f) Neither the Borrower, any Guarantor nor any Unencumbered Property Subsidiary
has received any written notice of any claim by any party that any use,
operation, or condition of the Real Estate has caused any nuisance or any other
liability or adverse condition on any other property which (A) as to any Real
Estate other than an Unencumbered Property included in the calculation of
Unencumbered Asset Value has had or could reasonably be expected to have a
Material Adverse Effect, nor is there any actual knowledge of any basis for such
a claim and (B) as to any Unencumbered Property included in the calculation of
Unencumbered Asset Value, has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean up, remediation, containment, correction or other costs to the
Borrower or any Guarantor or Unencumbered Property Subsidiary individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely effect the operation of or
ability to use such property, nor is there any actual knowledge of any basis for
such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. As of the date hereof, no
Person owns any legal, equitable or beneficial interest in any of the Persons
(other than REIT) set forth on Schedules 6.21(a) and 6.21(b) except as set forth
on such Schedules. Each Subsidiary Guarantor and Unencumbered Property
Subsidiary is a Wholly Owned Subsidiary of Borrower.

§6.22 [Intentionally Omitted.]

§6.23 Property. All Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear and casualty and condemnation events,
except for such portion of such Real Estate

 

77



--------------------------------------------------------------------------------

which is not occupied by any tenant and where such defects have not had and
could not reasonably be expected to have a Material Adverse Effect. Each of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value,
and the use and operation thereof, is in material compliance with all applicable
federal, state and provincial law and governmental regulations and any local or
municipal ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value which are
payable by Borrower or any Guarantor (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement). There are no unpaid or outstanding real estate or other taxes
or assessments on or against any other property of the Borrower, the Guarantors
or any of their respective Subsidiaries which are payable by any of such Persons
in any material amount (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement). There are no pending, or to the knowledge of Borrower threatened or
contemplated, eminent domain or expropriation proceedings against any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value,
the effect of which could reasonably be expected to have a material adverse
effect on the access to, marketability, leases, use or operation of such
Unencumbered Property. There are no pending, or to the knowledge of the Borrower
threatened or contemplated, Aboriginal right or Aboriginal title claims with
respect to any of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value. None of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value is, except as disclosed to the Agent in
writing in accordance with §7.22(b), now damaged as a result of any fire,
explosion, accident, flood or other casualty, and none of the other properties
of Borrower, Guarantors or their respective subsidiaries is now damaged as a
result of any fire, explosion, accident, floor or other casualty in any manner
which individually or in the aggregate would have any Material Adverse
Effect. No person or entity has any right or option to acquire any Unencumbered
Property included in the calculation of Unencumbered Asset Value or any building
thereon or any portion thereof or interest therein, except for certain tenants
pursuant to the terms of their leases with Subsidiary Guarantors or Unencumbered
Property Subsidiaries.

§6.24 Brokers. None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. No event described in §12.1(g) has occurred and is
continuing. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of
trust, financing agreements or other material agreements binding upon the
Borrower, the Guarantors or their respective properties and entered into by the
Borrower or the Guarantors as of the date of this Agreement with respect to any
Indebtedness of the Borrower or Guarantors in an amount greater than
$10,000,000.00, and, to the extent requested by the Agent, the Borrower has
provided the Agent with true, correct and complete copies thereof.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to

 

78



--------------------------------------------------------------------------------

be made hereunder, neither Borrower nor any Guarantor nor any Unencumbered
Property Subsidiary is insolvent on a balance sheet basis, such that the sum of
such Person’s assets exceeds the sum of such Person’s liabilities, each of
Borrower and each Guarantor is able to pay its debts as they become due, and
each of Borrower and each Guarantor has sufficient capital to carry on its
business.

§6.27 No Bankruptcy Filing. Neither Borrower, any Guarantor nor any Unencumbered
Property Subsidiary is contemplating either the filing of a petition by it under
any state, provincial, federal or foreign bankruptcy or Insolvency Laws
(including corporate laws to the extent used to compromise debts) or the
liquidation of its assets or property, and neither Borrower, any Guarantor nor
any Unencumbered Property Subsidiary has any knowledge of any Person
contemplating the filing of any such proceeding or petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Borrower, any Guarantor, any
Unencumbered Property Subsidiary or any of their respective Subsidiaries with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower, the Guarantors and their
respective Subsidiaries. The direct and indirect benefits to inure to the
Borrower, the Guarantors and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in §548 of the Bankruptcy
Code) and “valuable consideration,” “fair value,” and “fair consideration,” (as
such terms are used in any applicable state fraudulent conveyance law), in
exchange for the benefits to be provided by the Borrower, the Guarantors and
their respective Subsidiaries pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Subsidiary Guarantor to be a
guarantor of the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower and its
Subsidiaries to have available financing to conduct and expand their
business. Borrower further acknowledges and agrees that Borrower and the
Subsidiary Guarantors constitute a single integrated and common enterprise and
that each receives a benefit from the availability of credit under this
Agreement.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 OFAC. (i) None of the Borrower, any Guarantor nor any Unencumbered
Property Subsidiary nor any Subsidiary, director or officer of a Borrower,
Guarantor, Unencumbered

 

79



--------------------------------------------------------------------------------

Property Subsidiary or, to the knowledge of any Borrower, any Affiliate, agent
or employee of a Borrower or any Guarantor is, or will take any action that
would reasonably be expected to cause the Borrower, any Guarantor or any
Unencumbered Property Subsidiary to be, a Person included on the Specially
Designated and Blocked Persons list maintained by OFAC or similar restricted
party list maintained by the U.S. Government pursuant to Sanctions Laws and
Regulations (any such Person, a “Designated Person”) or (ii) none of the
Borrower, any Guarantor nor any Unencumbered Property Subsidiary is engaged (or
will engage) in any dealings or transactions with any such Designated Persons to
the extent prohibited by applicable Sanctions Laws and Regulations. Neither any
Borrower, any Guarantor, any Unencumbered Property Subsidiary nor any
Subsidiary, director or officer of a Borrower, Guarantor, Unencumbered Property
Subsidiary or, to the knowledge of any Borrower, any Affiliate, agent or
employee of a Borrower or any Guarantor, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction.

§6.32 Partners and the REIT. The REIT is the sole general partner of the
Borrower and as of Closing Date owns a 84.54% partnership interest and as of the
Closing Date such partnership interest is the REIT’s sole interest in the
Borrower.

§6.33 Unencumbered Properties. As of the Closing Date, Schedule 1.2 is a correct
and complete list of all Unencumbered Properties included in the calculation of
the Unencumbered Asset Value. Each of the Unencumbered Properties included by
the Borrower in calculation of the Unencumbered Asset Value and the compliance
of the covenants set forth in §9 satisfies all of the requirements contained in
this Agreement for the same to be included therein.

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and Guarantors will maintain their
respective chief executive office at 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005 until no later than September 1, 2016, after which they
will maintain such office at 401 9th Street NW, 6th Floor, Washington, DC 20004,
or at such other place in the United States of America as the Borrower shall
designate upon fifteen (15) days’ prior written notice to the Agent (or such
shorter period as the Agent may accept), where notices, presentations and
demands to or upon the Borrower or Guarantors in respect of the Loan Documents
may be given or made.

§7.3 Records and Accounts. The Borrower and Guarantors will (a) keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and

 

80



--------------------------------------------------------------------------------

amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves, in each case, in all material
respects. Neither Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, not to be
unreasonably withheld (x) except as required by GAAP, make any material change
to the accounting policies/principles used by such Person in preparing the
financial statements and other information described in §6.4 or §7.4, or
(y) change its fiscal year. Agent and the Lenders acknowledge that Borrower’s
fiscal year is a calendar year. In the event that the Borrower, any Guarantor or
any of their respective Subsidiaries makes any change in the accounting
policies/principles used by such Person, Borrower shall give prompt written
notice thereof to Agent, which notice shall reasonably describe such change and
any potential impact on the calculation of any financial covenant in this
Agreement.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent:

(a) within five (5) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than one hundred twenty (120) days after
the end of each calendar year, the audited Consolidated balance sheet of REIT
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in capital and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or accounting
officer of REIT that the information contained in such financial statements
fairly presents in all material respects the financial position of REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a nationally recognized accounting
firm reasonably approved by Agent, and any other information the Lenders may
reasonably request to complete a financial analysis of REIT and its
Subsidiaries;

(b) within five (5) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of REIT’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents in all material respects
the financial position of REIT and its Subsidiaries on the date thereof (subject
to year-end adjustments and the inclusion in the final year-end statements of
footnotes that were not contained in the quarterly financial statements);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit G hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f), §8.3(j)-(n) and (p), §8.7(a) and (b), §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date. The Compliance
Certificate shall also include a

 

81



--------------------------------------------------------------------------------

calculation of the amount of the Borrowing Base Availability as of the end of
the immediately preceding calendar quarter. All income, expense and value
associated with Real Estate or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable. The Compliance
Certificate shall be accompanied by a list of each of the Unencumbered
Properties (specifying which constitutes Land, Development Properties or
Stabilized Properties), any sales, acquisitions, dispositions or removals of
Unencumbered Properties during such accounting period, the acquisition costs of
any Unencumbered Properties acquired during such period, any Land or Development
Properties included within the Unencumbered Properties and the book value
thereof, together with copies of the statements of Adjusted Funds from
Operations and Net Operating Income for such calendar quarter for each of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by the chief financial officer or
chief accounting officer of REIT that the information contained in such
statement fairly presents the calculation of Unencumbered Asset Value, Adjusted
Funds from Operations and Net Operating Income of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities as of the date of
such financial statements involving amounts of $1,000,000.00 or more of the
Borrower, the Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
respect of the indebtedness of others, and obligations to reimburse the issuer
in respect of any letters of credit);

(e) promptly upon the request of Agent or the Required Lenders, (i) a Rent Roll
for each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and a summary thereof in form reasonably satisfactory
to Agent as of the end of each calendar quarter (including the fourth calendar
quarter in each year), together with a listing of each tenant that has taken
occupancy of such Unencumbered Property during each calendar quarter (including
the fourth calendar quarter in each year), and (ii) an operating statement for
each of such Unencumbered Properties for each such calendar quarter and year to
date and a consolidated operating statement for such Unencumbered Properties for
each such calendar quarter and year to date (such statements and reports to be
in form reasonably satisfactory to Agent);

(f) promptly upon the request of Agent or the Required Lenders, a statement
(i) listing the Real Estate owned by the Borrower, the Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e) and (h)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof (or if there is a trustee acting on
behalf of the holders, the trustee), the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is recourse or non-recourse, and (iii) listing the
properties of the Borrower, the Guarantors and their Subsidiaries which are
Development Properties and providing a brief summary of the status of such
development;

 

82



--------------------------------------------------------------------------------

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of
Borrower or REIT, which are not publicly filed with the SEC;

(h) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower and the REIT;

(i) promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or REIT shall file with the SEC;

(j) promptly upon the request of Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties included in the calculation of Unencumbered Asset Value;

(k) not later than January 31 of each year, a budget and business plan for the
Borrower, the Guarantors and their Subsidiaries for the such calendar year; and

(l) from time to time such other financial data and information in the
possession of the Borrower, the Guarantors, the Unencumbered Property
Subsidiaries or their respective Subsidiaries (including without limitation
auditors’ management letters, status of litigation or investigations against the
Borrower or any Guarantor and any settlement discussions relating thereto,
property inspection and environmental reports and information as to zoning and
other legal and regulatory changes affecting the Borrower, any Guarantor or any
Unencumbered Property Subsidiary) as the Agent may reasonably request.

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower or the REIT to the Agent
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the REIT and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information.” Unless a Lender designates itself as a Public Lender,
such Lender shall be deemed to not be a Public Lender. Any material to be
delivered pursuant to this §7.4(a), (b) or (g) shall be deemed delivered
hereunder upon posting thereof on the EDGAR Website or on the Borrower’s website
on the Internet at the website address www.dft.com (or another website address
provided by Borrower in a written notice to Agent). Additionally, any material
to be delivered pursuant to this §7.4 may be delivered electronically directly
to Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
the Borrower shall deliver paper copies thereof to Agent and the Lenders. The
Borrower and the Guarantors

 

83



--------------------------------------------------------------------------------

authorize Agent and Arranger to disseminate any such materials, including
without limitation the Information Materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system (an
“Electronic System”). Any such Electronic System is provided “as is” and “as
available.” The Agent and the Arranger do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”) except to the extent such distribution solely results from
the gross negligence or willful misconduct of such Person as determined by a
court of competent jurisdiction by final and non-appealable judgment. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Agent or the Arranger in connection with the Communications
or the Electronic System. In no event shall the Agent, the Arranger or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, any Lender or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arranger and the Lenders from any
liability in connection therewith, except to the extent resulting from the gross
negligence or willful misconduct of such Person as determined by a court of
competent jurisdiction by final and non-appealable judgment. Certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the REIT, its Subsidiaries or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will identify that
portion of the Information Materials that may be distributed to the Public
Lenders and that (i) all such Information Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Information Materials “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Lenders and the Arranger to treat such Information Materials as
not containing any material non-public information with respect to the REIT, its
Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Information Materials constitute confidential information, they
shall be treated as provided in §18.7); (iii) all Information Materials marked
“PUBLIC” are permitted to be made available through a portion of any electronic
dissemination system designated “Public Investor” or a similar designation; and
(iv) the Agent and the Arranger shall be entitled to treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any electronic dissemination system not designated “Public Investor”
or a similar designation. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Investor” or similar designation on the content
declaration screen of any electronic dissemination system in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Investor” or similar designation portion of
any electronic

 

84



--------------------------------------------------------------------------------

dissemination system and that may contain any material non-public information
with respect to the REIT, its Subsidiaries, its Affiliates or their respective
securities for purposes of United States Federal or state securities laws.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the Guarantors or any of their respective Subsidiaries is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any foreign, federal, state, local
or provincial environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any foreign, federal, state, local or provincial
environmental agency or board, that in any case involves (A) any Unencumbered
Property included in the calculation of Unencumbered Asset Value, or (B) any
other Real Estate and could reasonably be expected to have a Material Adverse
Effect.

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting Borrower, any Guarantor or any of their respective
Subsidiaries or to which Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent and each of the Lenders, within ten (10)
days of any judgment not covered by insurance, whether final or otherwise,
against Borrower, any Guarantor or any of their respective Subsidiaries in an
amount in excess of $10,000,000.00.

(d) Notice of Proposed Sales, Encumbrances, Refinance or Transfer of
Non-Unencumbered Property. The Borrower will give notice to the Agent of any
completed sale, encumbrance, refinance or transfer of any Real Estate (other
than the Unencumbered

 

85



--------------------------------------------------------------------------------

Properties included in the calculation of Unencumbered Asset Value) of the
Borrower or their respective Subsidiaries within any calendar quarter, such
notice to be submitted together with the Compliance Certificate provided or
required to be provided to the Agent and the Lenders under §7.4 with respect to
such calendar quarter. The Compliance Certificate shall with respect to any
completed sale, encumbrance, refinance or transfer be adjusted in the best good
faith estimate of Borrower to give effect to such sale, encumbrance, refinance
or transfer and demonstrate that no Default or Event of Default with respect to
the covenants referred to therein shall exist after giving effect to such sale,
encumbrance, refinance or transfer.

(e) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, Guarantors, any Unencumbered Property Subsidiary or any
ERISA Affiliate (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in §4043 of ERISA) with respect to any Guaranteed
Pension Plan, Multiemployer Plan or Employee Benefit Plan, or knows that the
plan administrator of any such plan has given or is required to give notice of
any such reportable event; (ii) gives a copy of any notice of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this 7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdiction of its incorporation or formation. The Borrower will
preserve and keep in full force all of its rights and franchises and those of
the Guarantors and their respective Subsidiaries, the preservation of which is
necessary to the conduct of their business. Borrower shall cause REIT to at all
times comply with all requirements and applicable laws and regulations necessary
to maintain REIT Status and continue to receive REIT Status. Borrower shall
cause the common stock of REIT to at all times be listed for trading and be
traded on the New York Stock Exchange or another national exchange approved by
Agent, unless otherwise consented to by the Required Lenders. Except for
dispositions of Subsidiaries as otherwise permitted by §8.8 of this Agreement,
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors and Unencumbered Property Subsidiaries.

(b) Each of Borrower, Guarantors and the Unencumbered Property Subsidiaries
(i) will cause all of their properties and those of their Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear and casualty and condemnation events excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would have a material adverse effect on the condition
of any Unencumbered Property included in the calculation of Unencumbered Asset
Value or would cause a Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

§7.7 Insurance. The Borrower, the Guarantors and their respective Subsidiaries
(as applicable) will, at their expense, procure and maintain insurance covering
the Borrower, the Guarantors and their respective Subsidiaries (as applicable)
and their respective properties in such amounts and against such risks and
casualties as are customary for companies of similar size engaged in the same or
similar businesses operating in the same or similar locations.

§7.8 Taxes; Liens. The Borrower will, and will cause the Guarantors and their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Properties
or the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting property of Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
Borrower, such Guarantor or any such Subsidiary either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

§7.9 Inspection of Properties and Books. The Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, permit the Agent and the
Lenders, upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, the Guarantors or any of their respective
Subsidiaries (subject to the rights of tenants under their leases), to examine
the books of account of the Borrower, the Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for any such visit or inspection. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrower, the Guarantors and their respective Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause each of the Guarantors and their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a

 

87



--------------------------------------------------------------------------------

failure to so comply with any of clauses (i) through (v) could not reasonably be
expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower, the
Guarantors or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Borrower, such Guarantor or such Subsidiary will promptly take or
cause to be taken all reasonable steps necessary to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Lenders with
evidence thereof. Borrower shall develop and implement such programs, policies
and procedures as are necessary to comply with the Patriot Act and shall
promptly advise Agent in writing in the event that Borrower shall determine that
any investors in Borrower are in violation of such act.

§7.11 Further Assurances. The Borrower will and will cause each of the
Guarantors and their respective Subsidiaries to, cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§7.12 [Intentionally Omitted.]

§7.13 [Intentionally Omitted.]

§7.14 Business Operations. Borrower will not, and will not permit any Guarantor
or Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation, management and development of Data Center
Properties or businesses incidental thereto.

§7.15 [Intentionally Omitted.]

§7.16 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by Borrower or a Wholly Owned
Subsidiary of Borrower; provided, however that Borrower shall be permitted to
own or lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and may dispose of such interests
as permitted by §8.8.

§7.17 Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business

 

88



--------------------------------------------------------------------------------

consistent with its past practices, (c) with respect to Subsidiaries not
organized under the laws of a political subdivision of the United States,
retention of such funds as are necessary to comply with applicable legal
restrictions, to preserve tax status, or otherwise to address currency exchange
or other operating business issues as reasonably determined by the Board of
REIT, and (d) with respect to any Taxable REIT Subsidiary, retention of such
funds as Borrower may reasonably determine to the extent that such distribution
could either (i) increase the amount required to be distributed to the REIT’s
shareholders for the REIT to either (A) maintain its status as a real estate
investment trust under the Code, or (B) reduce the tax liability of the REIT, or
(ii) affect the REIT’s ability to satisfy the income tests in Section 856(c) of
the Code. For the purposes of this §7.17, each entity that is a Material
Subsidiary pursuant to clause (a) of the definition of Material Subsidiary which
is an Unencumbered Property Subsidiary but is not a Subsidiary Guarantor shall
be required to make distributions to Borrower in the manner contemplated by this
§7.17 as other Subsidiaries of Borrower that are not Subsidiary Guarantors.

§7.18 Ownership Restrictions. The Borrower covenants and agrees that REIT will
at all times own not less than fifty percent (50%) of the economic, voting and
beneficial interest in Borrower and shall be the sole general partner of
Borrower.

§7.19 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the assets included in the calculation of
Unencumbered Asset Value will be deemed to be Plan Assets at any time. Neither
the Borrower, the REIT nor any of their Subsidiaries shall have any Canadian
Pension Plans or Canadian Benefit Plans.

§7.20 [Intentionally Omitted.]

§7.21 REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:

(a) REIT will have as its sole business purpose owning ownership interests of
Borrower, performing duties as the general partner of Borrower and making equity
investments in such operating partnership, and shall not engage in any business
other than those described in this §7.21(a) and activities incidental
thereto. For clarity, nothing in this §7.21 shall be construed to prevent REIT
from maintaining reasonable cash balances.

(b) [Intentionally Omitted.]

(c) [Intentionally Omitted.]

(d) The REIT shall not dissolve, liquidate or otherwise wind-up its business,
affairs or assets.

§7.22 Unencumbered Properties.

(a) The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:

(i) the Eligible Real Estate and equipment used therein shall be owned 100% in
fee simple by Borrower or an Unencumbered Property Subsidiary (or, with respect
to

 

89



--------------------------------------------------------------------------------

the assets commonly known as ACC7 and ACC8, by Alshain Ventures LLC and Yak
Ventures LLC, respectively, provided that (A) Alshain Ventures LLC and Yak
Ventures LLC are Wholly Owned Subsidiaries of Borrower, (B) any Subsidiaries of
Borrower owning a direct or indirect interest in Alshain Ventures LLC or Yak
Ventures LLC is an Unencumbered Property Subsidiary, and (C) Alshain Ventures
LLC and Yak Ventures LLC shall have no Indebtedness other than Indebtedness of
the type described in §8.1(a), (b), (c), (e) and (h)). Such Eligible Real Estate
and equipment used therein shall be free and clear of all Liens other than the
Liens permitted in §8.2(i)(A), (i)(B)(II) and (iv), and such Eligible Real
Estate shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents), but for clarity,
excluding (A) any restrictions in the nature of unencumbered asset financial
covenants that are calculated with reference to such Eligible Real Estate and
(B) asset sale limitations of general applicability under the terms of other
Indebtedness that do not apply specifically to such Eligible Real Estate;

(ii) (A) none of the Eligible Real Estate or any equipment used therein shall
have any material title, survey, structural or other defects that would give
rise to a materially adverse effect as to the value, use of or ability to sell
or finance such property and (B) such Eligible Real Estate shall be in
compliance with the representations in §6.20 and the requirements of §8.6;

(iii) If such Real Estate is owned by an Unencumbered Property Subsidiary, or as
permitted in §7.22(a)(i), Alshain Ventures LLC or Yak Ventures LLC, the only
asset of such Subsidiary shall be the Eligible Real Estate included in the
calculation of the Unencumbered Asset Value and related personal property, and,
without limiting the ability of such Unencumbered Property Subsidiary (but
specifically excluding Alshain Ventures LLC and Yak Ventures LLC) to guaranty
Unsecured Debt otherwise permitted hereunder, such Unencumbered Property
Subsidiary shall not be a borrower primary obligor or guarantor with respect to
any other Indebtedness;

(iv) such Eligible Real Estate is managed by Borrower;

(v) prior to inclusion of Real Estate as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value, Borrower shall have delivered
to Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;

(vi) if such Unencumbered Property is owned by an Unencumbered Property
Subsidiary, or as permitted in §7.22(a)(i), Alshain Ventures LLC or Yak Ventures
LLC, Borrower shall directly or indirectly own 100% of all equity interests or
other Voting Interests in such Unencumbered Property Subsidiary, Alshain
Ventures LLC or Yak Ventures LLC, respectively, any and all intermediate
entities shall be Subsidiary Guarantors to the extent required by this Agreement
(or if not, then Unencumbered Property Subsidiaries), and no direct or indirect
ownership or other interests or rights in any such Subsidiary Guarantor or in
Alshain Ventures LLC or Yak Ventures LLC, shall be subject to any Lien;

 

90



--------------------------------------------------------------------------------

(vii) such Real Estate has been designated as an “Unencumbered Asset Property”
on Schedule 1.2 hereto or in a Compliance Certificate in accordance with §7.4(c)
or delivered pursuant to this §7.22, and in any event has not been removed as an
Unencumbered Property included in the calculation of the Unencumbered Asset
Value pursuant to §7.22(b), §7.22(c) or §7.22(d);

(viii) all of the representations and warranties in this Agreement with respect
to Unencumbered Properties are true and correct in all material respects, and no
Default or Event of Default would exist if such Unencumbered Property is
included in the calculation of Unencumbered Asset Value;

(ix) the Borrower, Subsidiary Guarantor or Unencumbered Property Subsidiary
owning such Eligible Real Estate (and any other Subsidiaries of Borrower owning
an interest in such Subsidiary) shall be organized under the laws of a State and
shall have its principal place of business in the United States, consistent with
the requirements of §7.2; and

(x) not more than fifteen percent (15.0%) of the Unencumbered Asset Value shall
be attributable to Eligible Real Estate located in Canada; provided that a
failure to satisfy the requirements of this clause (x) shall not result in any
such Eligible Real Estate not being included in the calculation of Unencumbered
Asset Value, but any Unencumbered Asset Value attributable thereto in excess of
such limitation shall be excluded for the purposes of calculating Unencumbered
Asset Value.

(b) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such property may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational (if such property was a Stabilized Property),
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such real estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including without limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse affect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real Estate may remain in effect after such casualty
or condemnation, such property shall continue to be included in the Unencumbered
Asset Value subject to Agent having reasonably approved an adjusted valuation of
such Eligible Real Estate following receipt from Borrower of a proposed reduced
valuation for such Eligible Real Estate (taking into account the reduced leasing
of such Eligible Real Estate) together with such other information as Agent may
reasonably request in order for Agent to evaluate and approve such proposed
valuation for such Eligible Real Estate.

 

91



--------------------------------------------------------------------------------

(c) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), the Borrower shall deliver to the Agent a
pro forma Compliance Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in §9.1.

(d) In addition, the Borrower may voluntarily remove any Unencumbered Properties
from the calculation of Unencumbered Asset Value by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected (or such shorter period as the Agent may approve), notice of such
removal, together with a statement that no Default or Event of Default then
exists or would, upon the occurrence of such event or with passage of time,
result from such removal, and the identity of the Unencumbered Property being
removed, and a calculation of the value attributable to such Unencumbered
Property. Simultaneously with the delivery of the items required pursuant above,
the Borrower shall deliver to the Agent a pro forma Compliance Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.22 and §9.1.

(e) In the event that any Subsidiary of the Borrower that is not a Guarantor or
Unencumbered Property Subsidiary owns Real Estate which would otherwise qualify
as an Unencumbered Property included in the calculation of Unencumbered Asset
Value and the Borrower desires for the same to become an Unencumbered Property
included in the calculation of Unencumbered Asset Value, then such property may
become an Unencumbered Property included in the calculation of Unencumbered
Asset Value but only in the event that:

(i) all of the terms and conditions of §5.2 are satisfied;

(ii) All representations in the Loan Documents herein of the Borrower and the
Guarantors and their Subsidiaries shall be true and correct in all material
respects with respect to such Subsidiary Guarantor;

(iii) No Default or Event of Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such assets; and

(iv) The Real Estate assets acquired or owned by such Subsidiary Guarantor or
Unencumbered Property Subsidiary shall qualify as Unencumbered Properties
hereunder.

§7.23 Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is

 

92



--------------------------------------------------------------------------------

itself the subject of territorial sanctions under applicable Sanctions Laws and
Regulations, or (ii) in any manner that would result in a violation of
applicable Sanctions Laws and Regulations or applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction by any party to this Agreement.

(b) None of the funds or assets of the Borrower or any Guarantor that are used
to pay any amount due pursuant to this Agreement shall constitute funds obtained
from transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations.

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its Subsidiaries or REIT to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower or its respective Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, (i) Secured Debt of the Borrower and its
Subsidiaries that is Recourse Indebtedness, provided that until the date that
Agent first receives written notice from REIT or Borrower that Borrower has
obtained an Investment Grade Rating, the aggregate amount of such Indebtedness
shall not at any time exceed fifteen percent (15%) of Gross Asset Value, and
(ii) Secured Debt of the Borrower and its Subsidiaries, provided that the
aggregate amount of such Indebtedness shall not exceed forty percent (40%) of
Gross Asset Value;

(g) subject to the provisions of §9, Unsecured Debt of the Borrower and its
Subsidiaries and REIT; and

 

93



--------------------------------------------------------------------------------

(h) Unsecured Debt between or among any of the REIT, the Borrower and their
respective Subsidiaries, provided that any such Indebtedness to which Borrower
or any Guarantor shall be an obligor shall be subordinated to the Obligations in
a manner reasonably acceptable to the Agent.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) above shall be secured by any asset included
in the calculation of the Unencumbered Asset Value or any interest therein or
any direct or indirect ownership interest in any Subsidiary Guarantor or
Unencumbered Property Subsidiary owning such an asset as collateral and
(ii) REIT shall not create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non-recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §§8.1(a)-(e), (g) and
(h) above.

§8.2 Restrictions on Liens, Etc.. The Borrower will not, and will not permit its
Subsidiaries or REIT to (a) create or incur or suffer to be created or incurred
or to exist any lien, security title, encumbrance, mortgage, pledge, charge,
hypothec, restriction or other security interest of any kind upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of their
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (e) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
intangibles, chattel paper or instruments, with or without recourse
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower and any such Subsidiary of Borrower may create or
incur or suffer to be created or incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on (I) assets
other than the assets included in the calculation of Unencumbered Asset Value in
respect of judgments permitted by §8.1(d) or (II) assets included in the
calculation of Unencumbered Asset Value in respect of judgments that
individually or in the aggregate do not exceed $10,000,000.00 but only to the
extent such Lien is fully released and discharged from such asset prior to the
first to occur of the date that is sixty (60) days after such Lien attaches to
such asset or the commencement of any action to enforce such judgment against
such asset;

 

94



--------------------------------------------------------------------------------

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens granted by Borrower or any Subsidiary of Borrower that would not be
a Material Subsidiary pursuant to clause (a) of the definition thereof or an
Unencumbered Property Subsidiary on any asset of such Person securing
Indebtedness which is permitted by §8.1(f), provided that none of such assets
shall include any asset directly or indirectly included in the calculation of
Unencumbered Asset Value, or any direct or indirect right, title, interest,
rent, issue, profit, proceed or other asset related thereto, directly or
indirectly included in the calculation of the Unencumbered Asset Value
(including, without limitation, any asset of, in or relating to a Subsidiary
Guarantor or Unencumbered Property Subsidiary which directly or indirectly owns
an asset included in the calculation of Unencumbered Asset Value), nor may the
granting of such Lien otherwise violate any other provision of this Agreement
(including without limitation §7.22 and §8.13);

(iv) (A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings or PPSA registrations in
respect of Permitted Liens prior to incurrence of such Permitted Liens; provided
that if the Indebtedness to which such pre-filing relates is not promptly closed
following such pre-filing, such pre-filed UCC or PPSA financing statement shall
be promptly released; and

(v) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations.

Notwithstanding anything in this Agreement to the contrary, REIT shall not
create or suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §8.2(i), (ii), (iv)(B) and (v).

§8.3 Restrictions on Investments. Neither the Borrower will, nor will it permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:

(a) Cash Equivalents;

(b) (i) Investments set forth on Schedule 8.3 and (ii) with respect to such
portion of such Investment that is a loan, any amendments, refinancings,
renewals or extensions of such Investment set forth on Schedule 8.3; provided
that the amount of such Investment described in this clause (ii) is not
increased at the time of such amendment, refinancing, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount

 

95



--------------------------------------------------------------------------------

paid, accrued interest and fees, and fees and expenses reasonably incurred in
connection with such amendment, refinancing, renewal or extension;

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) the acquisition of fee interests or long-term ground lease interests by
Borrower or its Subsidiaries in (i) Real Estate which is utilized for
income-producing Data Center Properties located in the continental United States
or the District of Columbia and businesses and investments incidental thereto,
and (ii) subject to the restrictions set forth in this §8.3, the acquisition of
Land Assets to be developed for the foregoing purposes and Development
Properties to be used for the purposes set forth in §8.3(h)(i);

(i) Investments by Borrower in Wholly Owned Subsidiaries of Borrower;

(j) Investments in Land Assets, provided that the aggregate Investment therein
shall not exceed seven and one-half percent (7.5%) of Gross Asset Value;

(k) Investments in International Investments, provided that the aggregate
Investment therein shall not exceed thirty-five percent (35%) of Gross Asset
Value;

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates,
provided that the aggregate Investment therein shall not exceed twenty percent
(20%) of Gross Asset Value;

(m) Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed thirty-five percent (35%) of Gross Asset
Value;

(n) Investments in Mortgage Notes, provided that the aggregate Investment
therein shall not exceed two and one-half percent (2.5%) of Gross Asset Value;
and

(o) Investments (i) in equipment which will be incorporated into the development
of Data Center Properties, (ii) with utility companies to bring critical power
to Data Center Properties, and (iii) with fiber optic companies to bring fiber
optics to Data Center Properties; and

(p) other Investments not otherwise permitted by this §8.3 in an amount not to
exceed $1,000,000.00 at any time outstanding.

 

96



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(j)-(n) exceed fifty percent (50%) of Gross Asset Value at any time.

For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their Non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Borrower will not, nor will Borrower permit REIT or
any of their respective Subsidiaries to, become a party to any dissolution,
liquidation or business, merger, reorganization, consolidation or other business
combination or agree to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, except for (i) the merger or consolidation of
one or more of the Subsidiaries of Borrower with and into Borrower (it being
understood and agreed that in any such event Borrower will be the surviving
Person), (ii) the merger or consolidation of two or more Subsidiaries of
Borrower, (iii) any dissolution of a Subsidiary that owns no assets,
(iv) dispositions permitted by §8.8, and (v) a merger of a Person with
(x) Borrower (so long as Borrower is the surviving entity) or (y) a Subsidiary
of the Borrower, so long as (A) in the case of a merger with a Subsidiary of
Borrower organized under the laws of a political subdivision of the United
States, such Person was organized under the laws of the United States of America
or one of its states; (B) if such Subsidiary is a Subsidiary Guarantor, an
Unencumbered Property Subsidiary or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Property, such Subsidiary is the survivor of
such merger, and if such Subsidiary is not a Subsidiary Guarantor, an
Unencumbered Property Subsidiary or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Property, the surviving Person is controlled by
the Borrower; (C) the Borrower shall have given the Agent at least ten (10)
Business Days’ prior written notice of such merger; (D) such merger is completed
as a result of negotiations with the approval of the board of directors or
similar body of such Person and is not a so called “hostile takeover”; and
(E) following such merger, the Borrower and its Subsidiaries will continue to be
engaged solely in the businesses permitted by §7.14; provided that no such
merger or consolidation shall be permitted in the event that a Default or Event
of Default exists immediately before or would exist after giving effect thereto
(including, without limitation, pro forma compliance with the covenants set
forth in §8.1, §8.3, §8.7, and §§9.1 through 9.5).

§8.5 Sale and Leaseback. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby Borrower, any Guarantor or any such Subsidiary
shall sell or transfer any Real Estate owned by it in order that then or
thereafter Borrower, any Guarantor or any such Subsidiary shall lease back such
Real Estate without the prior written consent of Agent, such consent not to be
unreasonably withheld.

 

97



--------------------------------------------------------------------------------

§8.6 Compliance with Environmental Laws. None of the Borrower or Guarantors
will, nor will it permit any of their Subsidiaries or any other Person to, do
any of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, (d) conduct any activity at any Real Estate
or use any Real Estate in any manner that could reasonably be contemplated to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, in each case, (i) with respect to any Real Estate
other than an Unencumbered Property included in the calculation of Unencumbered
Asset Value where any such use, generation, conduct or other activity has not
had and could not reasonably be expected to have a Material Adverse Effect, and
(ii) with respect to any Unencumbered Property included in the calculation of
Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and could not reasonably be expected, when taken with other
matters covered by §6.20 and this §8.6, to result in liability, clean-up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or materially
adversely effect the operation of or ability to use such property; provided,
that in the case of this clause (ii) such estimated liability or other costs
shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability.

The Borrower shall, and shall cause its Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by the Borrower or any
such Subsidiary), the Borrower shall, after obtaining knowledge thereof, cause
the prompt containment and removal of such Hazardous Substances and remediation
of such Unencumbered Property in full compliance with all applicable
Environmental Laws;

 

98



--------------------------------------------------------------------------------

provided, that each of the Borrower and its Subsidiaries shall be deemed to be
in compliance with Environmental Laws for the purpose of this clause (ii) so
long as it or a responsible third party with sufficient financial resources is
taking reasonable action to remediate or manage any event of noncompliance to
the satisfaction of the Agent and no action shall have been commenced by any
enforcement agency. The Agent may engage its own environmental consultant to
review the environmental assessments and the compliance with the covenants
contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
air, soil or water at or adjacent to any such Unencumbered Property and (ii)
whether the use and operation of any such Unencumbered Property complies with
all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances which any Person may be legally
obligated to contain, correct or otherwise remediate or which otherwise may
expose such Person to liability may have occurred, relating to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, or that any of
the Unencumbered Property included in the calculation of Unencumbered Asset
Value is not in compliance with Environmental Laws to the extent required by the
Loan Documents, Borrower shall promptly upon the request of Agent obtain and
deliver to Agent such environmental assessments of such Unencumbered Property
prepared by an environmental consultant reasonably acceptable to the Agent as
may be necessary or advisable for the purpose of evaluating or confirming (i)
whether any Hazardous Substances are present in the air, soil or water at or
adjacent to such Unencumbered Property and (ii) whether the use and operation of
such Unencumbered Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Unencumbered Property including, without limitation,
any and all storage areas, storage tanks, drains, dry wells and leaching areas,
and the taking of air, water and soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Property and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

§8.7 Distributions.

(a) Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and REIT shall not pay any Distribution to its stockholders,
members or other owners, if such Distribution is in excess of the amount which,
when added to the amount of all other Distributions paid in the same calendar
quarter and the preceding three (3) calendar quarters, would exceed ninety-five
percent (95%) of such Person’s Adjusted Funds from Operations for such period;
provided that the limitations contained in this §8.7(a) shall not preclude the
Borrower and REIT from making Distributions in an amount equal to the amount
that would need to be distributed to all of the Borrower’s partners to cause the
REIT to receive the minimum distributions required to be distributed to its
shareholders under the Code (A) to

 

99



--------------------------------------------------------------------------------

maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of Borrower containing calculations in
detail reasonably satisfactory in form and substance to the Agent, (B) to avoid
the payment of taxes imposed under Code Section 857(b)(1) and 4981 of the Code,
and (C) to avoid the a payment of taxes imposed under Section 857(b)(3) of the
Code, provided that no Distribution under this clause (C) may be paid if a
Default exists or would arise as a result of such Distribution. The foregoing
provisions of this §8.7(a) shall not limit the ability of (i) Borrower to retain
stock, partnership interests or other equity awarded to employees of Borrower
pursuant to equity compensation programs in the ordinary course of business in
order to pay applicable withholding tax obligations of such employee, or
(ii) Borrower to distribute funds to the REIT for the purpose of covering
administration and operating expense of the REIT in an amount not to exceed
$500,000.00 per calendar year. In addition to the foregoing, provided that no
Default or Event of Default has occurred and is continuing and no Default or
Event of Default would occur as a result thereof, Borrower may pay Distributions
to REIT and the other partners, members or other owners of Borrower, which
Distributions, in the case of Distributions received by the REIT, shall be used
solely by REIT to repurchase Equity Interests of REIT, provided that the
aggregate amount of (x) such Distributions to REIT and the other partners,
members or other owners of Borrower shall not exceed $80,000,000.00 in any
calendar year and (y) such repurchases by REIT with the proceeds of such
Distributions received by it pursuant to this sentence shall not exceed
$80,000,000.00 in any calendar year. Borrower shall report the amount of such
Distributions (and any related repurchases of the Equity Interests of REIT) in
the next Compliance Certificate delivered hereunder following such
Distributions.

(b) In the event that an Event of Default shall have occurred and be continuing,
(i) Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its partners, stockholders, members or other owners, other than
Distributions in an amount equal to the amount that would need to be distributed
to all of the Borrower’s partners to cause the REIT to receive the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
Borrower containing calculations in detail reasonably satisfactory in form and
substance to the Agent.

(c) Notwithstanding the foregoing, at any time when a Change of Control has
occurred, an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing or the maturity of the Obligations has been
accelerated, Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. Borrower will not, and will not permit its Subsidiaries to,
sell, transfer or otherwise dispose of any material asset to a Person that is
not a Wholly Owned Subsidiary other than pursuant to a bona fide arm’s length
transaction or, with respect to transactions subject to §8.13, as permitted by
§8.13. Neither the Borrower nor any of its Subsidiaries shall sell all or
substantially all of its assets, provided that a Subsidiary of Borrower may sell
its assets otherwise in accordance with the Loan Documents. Neither Borrower nor
any Subsidiary thereof shall sell, transfer or otherwise dispose of any Real
Estate in one transaction or a series of transactions to any Person (other than
the Borrower or a Wholly-Owned Subsidiary of Borrower) unless no Default or
Event of Default has occurred and is continuing or would result from such
transaction (including, without limitation, pro forma compliance with the
covenants in §7.22, §8.1, §8.3, §8.7, and §§9.1 through 9.5 after giving effect
thereto).

 

100



--------------------------------------------------------------------------------

§8.9 Intentionally Omitted.

§8.10 Restriction on Prepayment of Indebtedness. Borrower will not, and will not
permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations after the occurrence and during the continuance of any Event of
Default; provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1 and proceeds described in the
following clause (y); and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness; and (b) after the occurrence and during the
continuance of an Event of Default, modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness.

§8.11 [Intentionally Omitted.]

§8.12 Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and, to the extent constituting Indebtedness,
permitted pursuant to §8.1.

§8.13 Transactions with Affiliates. Borrower shall not, and shall not permit any
Guarantor or any of their respective Subsidiaries to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Wholly Owned Subsidiary of Borrower), except (i) transactions set forth on
Schedule 6.15 attached hereto, (ii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are substantially no less favorable to such Person than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-Wholly Owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of Borrower as a result of the transaction), and (iii)
Distributions permitted pursuant to §8.7.

§8.14 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (a) REIT will not create or incur or suffer to be created or incurred
any Lien on any of its direct or indirect legal, equitable or beneficial
interest in Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof, and (b) neither Borrower nor any other
Subsidiary will create or incur or suffer to be created or incurred any Lien on
any of its direct or indirect legal, equitable and beneficial interest in any
other Subsidiary Guarantor or Unencumbered Property Subsidiary, including,
without limitation, any Distributions or right to receive Distributions on
account thereof.

 

101



--------------------------------------------------------------------------------

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1 Unencumbered Asset Tests. (a) Borrower will not at any time permit the
Consolidated Total Unsecured Debt of the Borrower and its Subsidiaries
(including the Loans and Letter of Credit Liabilities) to exceed sixty percent
(60%) of the Unencumbered Asset Value; provided, however, that for one (1) or
more periods of up to two (2) consecutive calendar quarters immediately
following a Material Acquisition of which Borrower has given Agent written
notice (with such two (2) consecutive fiscal quarter period to include the
quarter in which such Material Acquisition is consummated), such ratio of
Consolidated Total Unsecured Debt to Unencumbered Asset Value (expressed as a
percentage) may exceed sixty percent (60%) but shall not exceed sixty-five
percent (65%) during such period.

(b) Borrower will not at any time permit the Unencumbered Property Debt Yield to
be less than 12.5%; provided, however, that for one (1) or more periods of up to
two (2) consecutive calendar quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice (with such two (2)
consecutive fiscal quarter period to include the quarter in which such Material
Acquisition is consummated), the Unencumbered Property Debt Yield may be less
than 12.5% but shall not be less than 10% during such period.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. Borrower will not at
any time permit Consolidated Total Indebtedness to exceed sixty percent (60%) of
Borrower’s Gross Asset Value; provided, however, that for one (1) or more
periods of up to two (2) consecutive calendar quarters immediately following a
Material Acquisition of which Borrower has given Agent written notice (with such
two (2) consecutive fiscal quarter period to include the quarter in which such
Material Acquisition is consummated), the ratio (expressed as a percentage) of
such Consolidated Total Indebtedness to Gross Asset Value may exceed sixty
percent (60%) but shall not exceed sixty-five percent (65%) during such period.

§9.3 Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not at
any time permit the ratio of Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter, to be less than 1.70 to 1.00.

§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Borrower’s Consolidated Tangible Net Worth to be less than the sum of
(i) $2,300,000,000, plus (ii) seventy-five percent (75%) of the sum of (A) any
additional Net Offering Proceeds after the Closing Date (but excluding any such
Net Offering Proceeds that are used within ninety (90) days following the
consummation of the applicable Equity Offering for equity redemptions permitted
by §8.7), plus (B) the value of interests in Borrower or interests in REIT
issued upon the contribution of assets to Borrower or its Subsidiaries after the
Closing Date (with such value determined at the time of contribution).

§9.5 Unhedged Variable Rate Debt. The Borrower shall not at any time permit the
Unhedged Variable Rate Debt of Borrower and its Subsidiaries to exceed thirty
percent (30%) of

 

102



--------------------------------------------------------------------------------

Gross Asset Value; provided that from and after the date that Agent first
receives notice from REIT or Borrower that Borrower has obtained an Investment
Grade Rating, the covenant in this §9.5 shall no longer be of any force or
effect.

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and each Guarantor a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized and
in which the Unencumbered Properties included in the calculation of Unencumbered
Asset Value are located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of such Person, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.

§10.3 Resolutions. All action on the part of Borrower and Guarantors, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower and Guarantors an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests, Letter
of Credit Requests and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and Guarantors in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. Borrower and Guarantors shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

103



--------------------------------------------------------------------------------

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4 adjusted
in the best good faith estimate of Borrower as of the Closing Date.

§10.11 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.13 Existing Term Loan Agreement. Agent shall receive evidence reasonably
satisfactory to Agent of the payment and satisfaction of the Existing Term Loan
Agreement (or that such shall occur simultaneously upon the Closing Date).

§10.14 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

 

104



--------------------------------------------------------------------------------

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), and no Default or Change of Control or
Event of Default shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC..

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for five (5) Business Days after written notice
thereof shall have been given to the Borrower by the Agent;

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.2, §9.3, §9.4 or §9.5;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit

 

105



--------------------------------------------------------------------------------

Request, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, the issuance of any
Letter of Credit or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;

(g) any of the Borrower, the Guarantors or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
any obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contracts), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contracts) for such period
of time as would permit (assuming the giving of appropriate notice if required)
the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof or to require the settlement, termination,
prepayment, purchase or redemption thereof; provided that the events described
in §12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve (i) in respect of Recourse Indebtedness, singly or in the aggregate
obligations for borrowed money or credit received or other Indebtedness totaling
in excess of $50,000,000.00 or (ii) in respect of Non-Recourse Indebtedness,
singly or in the aggregate obligations for borrowed money or credit received or
other Indebtedness totaling in excess of $75,000,000.00;

(h) the Borrower, any Guarantor or any of their respective Subsidiaries, (i)
shall make an assignment for the benefit of creditors, or admit in writing its
general inability to pay or generally fail to pay its debts as they mature or
become due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator, monitor, receiver, receiver-manager, or similar official
for it or any substantial part of its assets, (ii) shall commence any case or
other proceeding relating to it under any Insolvency Law, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator, receiver, monitor, receiver-manager, or similar
official of the Borrower, any Guarantor or any of their respective Subsidiaries
or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any Insolvency Law,
and any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator,
receiver, monitor, receiver-manager, or similar official for the Borrower, any
Guarantor or any of their respective Subsidiaries or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under any Insolvency Law;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, either individually or in the aggregate, exceed
$50,000,000.00;

 

106



--------------------------------------------------------------------------------

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or a Guarantor, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrower, any Guarantor or any of their respective Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$25,000,000.00 and (x) such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall
have been appointed by the United States District Court to administer such Plan;
or (z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal or foreign crime, a punishment for which could include
the forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;

(p) any Guarantor denies that it has any liability or obligations under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or cancel the Contribution Agreement or any other Loan Document, or
shall fail to observe or comply with any term, covenant, condition or agreement
under the Guaranty or any other Loan Document; or

(q) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement,

 

107



--------------------------------------------------------------------------------

the Notes, the Letters of Credit and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent. Upon demand by Agent or the Required Revolving Credit Lenders in
their absolute and sole discretion after the occurrence of an Event of Default,
and regardless of whether the conditions precedent in this Agreement for a
Revolving Credit Loan have been satisfied, the Revolving Credit Lenders will
cause a Revolving Credit Loan to be made in the undrawn amount of all Letters of
Credit. The proceeds of any such Revolving Credit Loan will be pledged to and
held by Agent as security for any amounts that become payable first under the
Letters of Credit and then to all other Revolving Credit Loans. In the
alternative, if demanded by Agent in its absolute and sole discretion after the
occurrence of an Event of Default, Borrower will deposit in the Collateral
Account and pledge to Agent cash in an amount equal to the amount of all undrawn
Letters of Credit. Such amounts will be pledged to and held by Agent for the
benefit of the Lenders as security for any amounts that become payable first
under the Letters of Credit and then to other Obligations. Upon any draws under
Letters of Credit, at Agent’s sole discretion, Agent may apply any such amounts
to the repayment of amounts drawn thereunder and upon the expiration of the
Letters of Credit any remaining amounts will be applied to the payment of all
other Obligations as provided above or if there are no outstanding Obligations
and Lenders have no further obligation to make Revolving Credit Loans or issue
Letters of Credit or if such excess no longer exists, such proceeds deposited by
Borrower will be released to Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that the
Borrower cures such Default within five (5) Business Days after the date such
payment is due, provided that no such cure period shall apply to any payments
due upon the maturity of the Notes, (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure to comply with §7.4(c) in the event
that Borrower cures such Default within five (5) Business Days following the
date on which the Compliance Certificate and the other information described in
§7.4(c) is due, and (iii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(e) in the event that the Borrower
cures such Default within thirty (30) days following receipt of written notice
of such default, provided that the provisions of this clause (ii) shall not
pertain to any default consisting of a failure to comply with §7.14, §7.19,
§7.22, §8.1, §8.2, §8.3, §8.4, §8.7, §8.8, §8.9 or §8.14 or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

In the event that there shall occur any Default that affects only certain
Unencumbered Property included in the calculation of the Unencumbered Asset
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default would arise as a result) by electing to have Agent
remove such Unencumbered Property from the calculation of Borrowing Base
Availability and Unencumbered Asset Value and by reducing the outstanding amount
of Unsecured Debt as necessary to comply with the covenants in §9.1, in which
event such removal and reduction shall be completed within five (5) Business
Days after the earlier of (i) Borrower obtaining knowledge of such Default and
(ii) receipt of notice of such Default from the Agent or the Required Lenders.

 

108



--------------------------------------------------------------------------------

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Revolving Credit Lenders shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans and issue Letters of Credit to the
Borrower and the Agent may and, upon the election of the Required Term Loan
Lenders shall, by notice to the Borrower terminate any obligation to make Term
Loans to the Borrower. No termination under this §12.3 shall relieve the
Borrower of their obligations to the Lenders arising under this Agreement or the
other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) days after demand bear interest at the Default
Rate. In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or Guarantors,
such monies shall be distributed for application as follows:

 

109



--------------------------------------------------------------------------------

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.13; and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses (but excluding
the Swing Loans) shall be made among the Lenders pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Collateral Account and the balances from time to time
in the Collateral Account. The balances from time to time in the Collateral
Account shall not constitute payment of any Letter of Credit Liabilities or
Swing Loans until applied by the Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this section and as otherwise
provided in this Agreement.

(b) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

(c) If an Event of Default exists, the Required Revolving Credit Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to apply
the funds in the Collateral Account to the Obligations relating to Letter of
Credit Liabilities, Swing Loans and Outstanding Revolving Credit Loans in
accordance with §12.5.

 

110



--------------------------------------------------------------------------------

(d) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account pursuant to §2.13(e) exceed the pro rata
share of any Letter of Credit Obligations and participations in Swing Loans of
any Defaulting Lender after giving effect to §2.13(c), the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
five (5) Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such excess balances in the Collateral Account at such time from
deposits pursuant to
§2.13(e).

(e) The Borrower shall pay to the Agent from time to time such reasonable fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account. The Borrower authorizes Agent
to file such financing statements as Agent may reasonably require in order to
perfect Agent’s security interest in the Collateral Account, and Borrower shall
promptly upon demand execute and deliver to Agent such other documents as Agent
may reasonably request to evidence its security interest in the Collateral
Account.

(f) Upon indefeasible payment in full of all Obligations (other than
indemnification obligations which by their terms expressly survive payment of
the Obligations and termination of this Agreement or any of the other Loan
Documents unless a claim is pending with respect thereto) and the termination of
the obligations of the Lenders and the Issuing Lenders to extend credit
hereunder and under the other Loan Documents and the cancelation or expiration
of all Letters of Credit, all funds held in the Collateral Account shall be
promptly returned to the Borrower and the security interest granted to Agent
pursuant to §12.6(a) shall automatically be released without any further action
by any further party. Agent will, at Borrower’s expense, promptly execute and
deliver to Borrower such documents as Borrower may reasonably request to
evidence the release of such security interest.

§13. SETOFF.

Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to the
Borrower or any Guarantor and any securities or other property of the Borrower
or any Guarantor in the possession of such Lender may, without notice to
Borrower or any Guarantor (any such notice being expressly waived by Borrower
and Guarantors) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender. Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement;

 

111



--------------------------------------------------------------------------------

provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest. In the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of this Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Agent and the Lenders, and (b)
the Defaulting Lender shall provide promptly to the Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower, Guarantors and any other Person shall be entitled to conclusively rely
on a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent provided for in §15.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required
Lenders. The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the Agent
for the account of the Lenders, unless

 

112



--------------------------------------------------------------------------------

the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in
effect. Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

 

113



--------------------------------------------------------------------------------

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at Agent’s option also constitute Agent’s resignation as
Issuing Lender and Swing Loan Lender. Upon any such resignation, the Required
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, any
Lender or any bank whose senior debt obligations are rated not less than “A2” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Unless a Default or
Event of Default shall have occurred and be continuing, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A2”
or its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as Agent and, if applicable, Issuing Lender and Swing Loan
Lender, hereunder by a successor Agent and, if applicable, Issuing Lender and
Swing Loan

 

114



--------------------------------------------------------------------------------

Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, and the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender. After any retiring Agent’s resignation, the provisions of this Agreement
and the other Loan Documents shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent,
Issuing Lender and Swing Loan Lender. If the resigning Agent shall also resign
as the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors within
such period. The Required Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC or PPSA as
enacted in any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings

 

115



--------------------------------------------------------------------------------

shall be subject to the vote of the Required Lenders or all of the Lenders as
required by this Agreement. Each Lender irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless Agent fails to
file such claim within thirty (30) days after receipt of written notice from the
Lenders requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§14.13 Approvals.

(a) If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Required Lenders, the Required
Revolving Credit Lenders or the Required Term Loan Lenders is required or
permitted under this Agreement, each Lender agrees to give the Agent, within ten
(10) days of receipt of the written request for action together with all
reasonably requested information related thereto requested by such Lender (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If the Agent submits to the Lenders a written request for consent
with respect to this Agreement and any Lender fails to provide Directions within
ten (10) days after such Lender receives from the Agent such initial request for
Directions together with all reasonably requested information related thereto,
then Agent shall make a second request for approval, which approval shall
include the following in all capital, bolded, block letters on the first page
thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.

 

116



--------------------------------------------------------------------------------

(b) In the event that any recommendation is not approved by the Required
Lenders, the Required Revolving Credit Lenders or the Required Term Loan
Lenders, as applicable, and a subsequent approval on the same subject matter is
requested by Agent (a “Subsequent Approval Request”), then for the purposes of
this paragraph each Lender shall be required to respond to a Subsequent Approval
Request within five (5) Business Days of receipt of such request.

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

(c) Each request by Agent for a Direction shall include Agent’s recommended
course of action or determination. Notices given by Agent pursuant to this
§14.13 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.13 to
the contrary, any matter requiring all Lenders’ or each affected Lender’s
approval or consent shall not be deemed given by a Lender as a result of such
Lender’s failure to respond to any approval or consent request within any
applicable reply period. Notwithstanding anything to the contrary set forth in
this §14.13, the Agent, at the direction of the Required Lenders, the Required
Revolving Credit Lenders or the Required Term Loan Lenders, as applicable, or
the Required Lenders, the Required Revolving Credit Lenders or the Required Term
Loan Lenders, as applicable, may at any time take any action that is permitted
hereunder to be taken by the Required Lenders, the Required Revolving Credit
Lenders or the Required Term Loan Lenders, as applicable.

§14.14 Borrower and Guarantors Not Beneficiary. Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by the Borrower or the Guarantors, and except for the provisions of §14.9, may
be modified or waived without the approval or consent of the Borrower or the
Guarantors.

 

117



--------------------------------------------------------------------------------

§15. EXPENSES.

The Borrower agrees to pay, without duplication, (a) the reasonable and
documented out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders, (c) all environmental
reviews and the reasonable and documented out-of-pocket fees, expenses and
disbursements of the counsel to the Agent and any local counsel to the Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d)the
out-of-pocket fees, costs, expenses and disbursements of Agent incurred in
connection with the syndication of the Loans, (e) all other reasonable and
documented out-of-pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation or interpretation of the Loan
Documents and other instruments mentioned herein, the making of each advance
hereunder, and the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including reasonable
and documented out-of-pocket fees and costs of appraisers, attorneys, engineers,
investment bankers or other experts retained by any Lender or the Agent)
incurred by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the Guarantors or the administration thereof after the occurrence of a Default
or Event of Default or any other workout of the Loan Documents and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the Borrower
or the Guarantors (provided that any attorney’s fees and costs pursuant to this
clause (f) shall be limited to those incurred by the Agent and one other counsel
with respect to the Lenders as a group), (g) all reasonable and documented
out-of-pocket fees, expenses and disbursements of the Agent incurred in
connection with UCC and PPSA searches or title searches, (h) all reasonable and
documented out-of-pocket fees, expenses and disbursements (including reasonable
and documented out-of-pocket attorneys’ fees and costs) which may be incurred by
KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents, and (i) all reasonable and documented out-of-pocket
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. Amounts payable pursuant to this §15 (except in connection with
the closing under this Agreement or any amendment or waiver thereof) shall be
due and payable within fifteen (15) days after receipt of a reasonably detailed
invoice therefor; provided that in the event that a Default or Event of Default
has occurred, is alleged to have occurred or is anticipated to occur, and
otherwise in connection with any workout, a simple invoice of the amount due
shall be sufficient, and provided further that in all events any such invoice
may exclude any confidential or privileged information. The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

118



--------------------------------------------------------------------------------

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
(collectively, the “Indemnification Liabilities”), including, without
limitation, (a) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to the Unencumbered Properties or the Loans,
(b) any condition of the Unencumbered Properties or any other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, the
Guarantors or any of their respective Subsidiaries, (e) the Borrower and
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Properties or any other Real Estate, (g) with respect to the
Borrower and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for (A) Indemnification Liabilities arising from such
Person’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods,
(B) Indemnification Liabilities to the extent arising directly out of or
resulting directly from claims of one or more indemnified parties against
another indemnified party other than (1) claims involving the Agent or any other
Titled Agent in their respective capacities as such, (2) claims to the extent
arising from an act or omission of the Borrower or any Guarantor, (3) claims
relating to whether the conditions to the making of any Loan or the issuance of
any Letter of Credit have been satisfied, and (4) with respect to a Defaulting
Lender or the determination of whether a Lender is a Defaulting Lender, (C) but
excluding Indemnification Liabilities which are specifically covered by §4.4(b)
(relating to Taxes), 4.9 or 4.10 or expressly excluded from the coverage of such
§4.4(b), 4.9 or 4.10. In litigation, or the preparation therefor, the Lenders
and the Agent shall be entitled to select a single law firm as their own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. No person indemnified
hereunder shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than damages arising from such Person’s
own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal
periods. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agrees to

 

119



--------------------------------------------------------------------------------

make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The amounts payable pursuant to this
§16 shall be due and payable within fifteen (15) days after receipt of a
reasonably detailed invoice therefor; provided that in the event that a Default
or Event of Default has occurred, is alleged to have occurred or is anticipated
to occur, and otherwise in connection with any workout, a simple invoice of the
amount due shall be sufficient, and provided further that in all events any such
invoice may exclude any confidential or privileged information. The provisions
of this §16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC..

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to an Eligible Assignee or such other Person that may be
approved by Agent, the Issuing Lender (as to Issuing Lender, with respect to
assignments of a Revolving Credit Commitment only), and so long as no Default or
Event of Default exists, Borrower (but not to any natural person) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it and the Notes held by it) (which
approval by Agent, the Issuing Lender and the Borrower, as applicable, shall not
be unreasonably withheld or delayed and shall be subject to the terms of clause
(a) below); provided that (a) the Agent, the Issuing Lender (as to Issuing
Lender, with respect to assignments of a Revolving Credit Commitment only) and,
so long as no Default or Event of Default exists hereunder, Borrower shall have
each given its prior written consent to such assignment, which consent shall not
be unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented, provided, if the Borrower reasonably requests
additional information regarding the proposed assignee, the foregoing time
period will be automatically extended until three (3) Business Days after the
Borrower receives information regarding the proposed assignee responsive to the
Borrower’s

 

120



--------------------------------------------------------------------------------

request (provided that such consent shall not be required for any assignment to
another Lender, to a Related Fund, to a lender or an Affiliate of a Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly-owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to its Commitment, (c)
the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit H annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, Borrower, any Guarantor or REIT, or
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
shall acquire an interest in the applicable Revolving Credit Loans or Term Loans
of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in excess
thereof (or if less, the remaining Loans of the assignor), unless waived by the
Agent, and so long as no Default or Event of Default exists hereunder, Borrower,
and (f) if such assignment is less than the assigning Lender’s entire applicable
Revolving Credit Commitment or Term Loan Commitment, the assigning Lender shall
retain an interest in the applicable Loans of not less than $5,000,000.00. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower, any
Guarantor and REIT and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender. In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its applicable Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

§18.2 Register. The Agent, acting for this purpose as a non-fiduciary agent for
Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and

 

121



--------------------------------------------------------------------------------

a register or similar list (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment Percentages of and principal amount
of the Loans owing to the Lenders from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Guarantors, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $5,000.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities (but not to any natural person) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; provided that (a) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder, (b) such participation shall
not entitle such participant to any rights or privileges under this Agreement or
any Loan Documents, including without limitation, rights granted to the Lenders
under §4.8, §4.9 and §4.10, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications, (d)
such participant shall have no direct rights against the Borrower, (e) such sale
is effected in accordance with all Applicable Laws, and (f) such participant
shall not be a Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by the Borrower, any
Guarantor or REIT and shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment (except for any increase in the
Commitments effectuated pursuant to §2.11 or §18.1 or any extension as
contemplated under §2.12 or any Extension, and any waiver of any Default or
Event of Default and the forbearance with respect to such Default or Event of
Default is not considered an increase in the Commitment of any Lender), (ii)
extend the date fixed for the payment of principal of or interest on the Loans
or portions thereof owing to such Lender (except for any extension as
contemplated under §2.12 or any Extension), (iii) reduce the amount of any such
payment of principal, (iv) reduce the rate at which interest is payable thereon;
provided, however, that only the consent of the Required

 

122



--------------------------------------------------------------------------------

Lenders shall be necessary to (A) amend the definition of “Default Rate”, to
waive any obligation of the Borrower to pay interest at the Default Rate or to
retract the imposition of interest at the Default Rate and (B) amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit or to reduce any fee payable based on such financial covenant
or (v) release Borrower or all or substantially all of the Guarantors (except as
otherwise permitted under this Agreement). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, any central bank having jurisdiction over
such Lender or to such other Person as the Agent may approve to secure
obligations of such Lenders. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower that has
been identified in writing as confidential by it, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender or its Affiliates (provided that such Persons who are not employees of
such Lender are advised of the provision of this §18.7),

 

123



--------------------------------------------------------------------------------

(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law, rule,
regulation or court order, each Lender shall notify Borrower of any request by
any Governmental Authority or representative thereof prior to disclosure (other
than any such request in connection with any examination of such Lender by such
Government Authority) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data collectors
and similar service providers to the lending industry; provided that such
information is limited to deal terms and other information customarily found in
publications produced by such Persons. Non-public information shall not include
any information which is or subsequently becomes publicly available other than
as a result of a disclosure of such information by a Lender, or prior to the
delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower, or is disclosed
with the prior approval of Borrower. Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall (and shall cause the Guarantors to), upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.10 Mandatory Assignment. In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment. The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase

 

124



--------------------------------------------------------------------------------

its pro rata share, then to such remaining Lenders in such proportion as
approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Non-Consenting Lender’s Commitment within ten (10) Business Days of
receipt of the Lender Offer Notice, then the Borrower may endeavor to find a new
Lender or Lenders to acquire such remaining Commitment subject to and in
accordance with §18.1, such Lender or Lenders to be subject to the approval of
Agent and Issuing Lender, such approval not to be unreasonably withheld. Upon
any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Notes. Notwithstanding anything in this §18.10
to the contrary, any Lender or other Lender assignee acquiring some or all of
the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender’s Commitment shall equal the
principal owed to such Non-Consenting Lender, and the Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrower to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Lender’s
Commitment. No registration fee under §18.2 shall be required in connection with
such assignment.

§19. NOTICES.

(a) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy, and addressed as
follows:

If to the Agent or KeyBank:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

125



--------------------------------------------------------------------------------

With a copy to:

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn: Mr. Jason Weaver

Telecopy No.: (216) 689-5819

and

Dentons US LLP

303 Peachtree Street, N.E.

Suite 5300

Atlanta, Georgia 30308

Attn: Mr. William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

DuPont Fabros Technology, L.P.

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: General Counsel

Telecopy No.: (202) 728-0220

With a copy to:

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attn: Stuart A. Barr, Esq.

Telecopy No.: (202) 637-5910

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy, is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, Borrower, a Lender or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

 

126



--------------------------------------------------------------------------------

(b) Loan Documents, any amendments a waiver thereof and notices under the Loan
Documents may, with Agent’s approval, be transmitted and/or signed by facsimile
and by signatures delivered in “PDF” format by electronic mail. The
effectiveness of any such documents and signatures shall, subject to Applicable
Law, have the same force and effect as an original copy with manual signatures
and shall be binding on the Borrower, the Guarantors, Agent and Lenders. Agent
may also require that any such documents and signature delivered by facsimile or
“PDF” format by electronic mail be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver any such
manually-signed original shall not affect the effectiveness of any facsimile or
“PDF” document or signature.

(c) Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION

 

127



--------------------------------------------------------------------------------

5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE BORROWER AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER
ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE
OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION ANY OF THEM MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT
SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN ADDITION TO THE COURTS OF THE STATE
OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY
BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF
BORROWER EXIST AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC..

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

128



--------------------------------------------------------------------------------

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies. Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential information
obtained from other companies. Borrower, on behalf of itself and its Affiliates,
further acknowledges that one or more of the Agent and Lenders and their
respective Affiliates may be a

 

129



--------------------------------------------------------------------------------

full service securities firm and may from time to time effect transactions, for
its own or its Affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of Borrower and
its Affiliates.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC..

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower, the Guarantors or
the Unencumbered Property Subsidiaries of any terms of this Agreement or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required
Lenders. Notwithstanding the foregoing, none of the following may occur without
the written consent of each Lender directly affected thereby: (i) a reduction in
the rate of interest on the Notes; provided, however, that only the consent of
the Required Lenders shall be necessary to (A) amend the definition of “Default
Rate”, to waive any obligation of the Borrower to pay interest at the Default
Rate or to retract the imposition of interest at the Default Rate and (B) amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit or to reduce any fee payable based on such financial covenant;
(ii) an increase in the amount of the Commitments of the Lenders (except for any
increase in the Commitments effectuated pursuant to §2.11 or §18.1, and any
waiver of any Default or Event of Default and the forbearance with respect to
such Default or Event of Default is not considered an increase of the Commitment
of any Lender); (iii) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any reimbursement obligation with respect to a Letter of Credit
or any interest thereon or fee payable under the Loan Documents; provided,
however, that only the consent of the Required Lenders shall be necessary to (A)
amend the definition of “Default Rate”, to waive any obligation of the Borrower
to pay interest at the Default Rate or to retract the imposition of interest at
the Default Rate and (B) amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or Letter of Credit or to reduce any fee payable
based on such financial covenant; (iv) a change in the amount of any fee payable
to a Lender hereunder; (v) the postponement of any date fixed for any payment of
principal of or interest on the Loan (except for any extension as contemplated
under §2.12 or any Extension); (vi) an extension of the Revolving Credit
Maturity Date (except as provided in §2.12 or pursuant to an Extension) or the
Term Loan Maturity Date (except pursuant to an Extension); (vii) a change in the
manner of distribution of any payments to the Lenders or the Agent; (viii) the
release of Borrower or all or substantially all of the Guarantors except as
otherwise provided in this Agreement; (ix) an amendment of the definition of
Required Lenders; (x) any modification to require a Lender to fund a pro rata
share of a request for an advance of the Loan made by the Borrower other than
based on its applicable Commitment Percentage; (xi) an amendment to this §27;
(xii) an amendment of any provision of this Agreement or the Loan Documents
which requires the approval of all of the Lenders or the Required Lenders to
require a lesser number of Lenders to approve such action; or (xiii) an
extension of the expiration date of a Letter of Credit beyond the then effective
Revolving Credit Maturity Date if a Revolving Credit Lender would have to
acquire a participation in a funding of such Letter of Credit after the then
effective Revolving Credit Maturity Date. The provisions

 

130



--------------------------------------------------------------------------------

of §14 may not be amended without the written consent of the Agent. Any
provision of this agreement or the Loan Documents which requires the approval of
the Revolving Credits Lenders or the Required Revolving Credit Lenders may not
be amended or waived without the written consent of all of the Revolving Credits
Lenders. Any provision of this Agreement or the Loan Documents which requires
the approval of the of the Term Loan Lenders or the Required Term Loan Lenders
may not be amended or waived without the written consent of the Term Loan
Lenders. There shall be no amendment, modification or waiver of any provision in
the Loan Documents with respect to Swing Loans without the consent of the Swing
Loan Lender, nor any amendment, modification or waiver of any provision in the
Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender. Any fee letter (including without limitation the Agreement
Regarding Fees) may be amended, or right or privileges thereunder waived, in a
writing executed by the parties thereto. There shall be no amendment,
modification or waiver of the conditions to funding with respect to the
Revolving Credit Commitment or the Term Loan Commitment without the written
consent of the Required Revolving Credit Lenders or Required Term Loan Lenders,
respectively, nor any amendment, modification or waiver that disproportionately
affects the Revolving Credits Lenders or the Term Loan Lenders without the
approval of the Required Revolving Credit Lenders or the Required Term Loan
Lenders, respectively; provided that for the avoidance of doubt for so long as
the Total Revolving Credit Commitment is not less than the Total Term Loan
Commitment the waiver of an Event of Default otherwise done in accordance with
the other provisions of this §27 shall not be deemed to be an amendment,
modification or waiver of the conditions to funding with respect to the
Revolving Credit Commitment or the Term Loan Commitment or an amendment,
modification or waiver that disproportionately affects the Revolving Credit
Lenders or Term Loan Lenders; provided, further, that for the avoidance of doubt
for so long as the Total Revolving Credit Commitment is not less than the Total
Term Loan Commitment any amendment or modification of any provision of any Loan
Document (other than §11) in accordance with the other provisions of this §27
shall not constitute an amendment, modification or waiver of the conditions to
funding with respect to the Revolving Credit Commitment or the Term Loan
Commitment. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon any of the Borrower or Guarantors shall entitle the Borrower or
Guarantors to other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender). Notwithstanding
anything to the contrary in this Agreement, including this §27, this Agreement
may be amended by Borrower and Agent to provide for any Commitment Increase in
the manner contemplated by §2.11, the extension of the Revolving Credit Maturity
Date as provided in §2.12 and an Extension as provided in this §27, in each
case, without any additional consents.

 

131



--------------------------------------------------------------------------------

(b) Further notwithstanding anything to the contrary in this §27, if the Agent
and the Borrower have jointly identified an ambiguity, omission, mistake or
defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the Lenders. Any
such amendment shall become effective without any further or consent of any of
other party to this Agreement.

(c) (i) The Borrower may, by written notice to the Agent from time to time,
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans and Commitments to the extended maturity date specified in such
notice. Such notice shall (A) set forth the amount of the applicable Revolving
Credit Commitments and/or Term Loans that will be subject to the Extension
(which shall be in a minimum amount reasonably acceptable to the Agent and the
Borrower), (B) set forth the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Agent shall agree in its sole discretion)) and (C)
identify the relevant Class of Revolving Credit Commitments and/or Term Loans to
which such Extension relates. Each Lender of the applicable Class shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such Class pursuant to procedures established by, or reasonably acceptable to,
the Agent and the Borrower. If the aggregate principal amount of Revolving
Credit Commitments or Term Loans in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Revolving Credit Commitments or Term Loans, as applicable, subject to the
Extension Offer as set forth in the Extension notice, then the Revolving Credit
Commitments or Term Loans, as applicable, of Lenders of the applicable Class
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(ii) The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) each of the representations and warranties made by or on behalf
of the Borrower, Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the effective date of such Extension,
with the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date), (C) the Issuing Lender and
the Swing Loan Lender shall have consented to any Extension of the Revolving
Credit Commitments, to the extent that such Extension provides for the issuance
or extension of Letters of Credit or making of Swing Loans at any time during
the extended period, (D) the terms of such Extended Revolving Credit Commitments
and Extended Term Loans shall comply with §27(c)(iii) and (E) the Revolving
Credit Commitments and Term Loan Commitments of any nonparticipating Revolving
Credit

 

132



--------------------------------------------------------------------------------

Lender and Term Loan Lender shall terminate and the Revolving Credit Loans and
Term Loans of such Lender shall be due and payable on the original Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable, or such other
date specified by Section 12, and such Loans, together with all interest, fees
and other amounts accrued or otherwise due and payable to such Lender shall have
been paid on or before the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, or such earlier date specified in Section
12. Notwithstanding any other provision of this Agreement to the contrary, in no
event shall the Commitments or Loans of any Lender be extended pursuant to this
Section §27(c) unless such Lender affirmatively accepts in writing the
applicable Extension Offer, it being understood and agreed that a failure by a
Lender to respond to any such Extension Offer shall be deemed to be a rejection
by such Lender of such Extension Offer.

(iii) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Revolving Credit Commitment or
Extended Term Loan shall be no earlier than the Revolving Credit Maturity Date
or the Term Loan Maturity Date, respectively, (B)(1) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Commitments and (2) the average life to maturity of the Extended Term Loans
shall be no shorter than the remaining average life to maturity of the existing
Term Loans, (C) the Extended Revolving Credit Loans and the Extended Term Loans
will rank pari passu in right of payment and with respect to security with the
existing Revolving Credit Loans and the existing Term Loans and the borrower and
guarantors of the Extended Revolving Credit Commitments or Extended Term Loans,
as applicable, shall be the same as the Borrower and Guarantors with respect to
the existing Revolving Credit Loans or Term Loans, as applicable, (D) the
interest rate margin, rate floors, fees, original issue discount and premium
applicable to any Extended Revolving Credit Commitment (and the Extended
Revolving Credit Loans thereunder) and Extended Term Loans shall be determined
by the Borrower and the applicable extending Lenders, (E)(1) the Extended Term
Loans may participate on a pro rata or less than pro rata (but not greater than
pro rata) basis in voluntary or mandatory prepayments with the other Term Loans
and (2) borrowing and prepayment of Extended Revolving Credit Loans, or
reductions of Extended Revolving Credit Commitments, and participation in
Letters of Credit and Swing Loans, shall be on a pro rata basis with the other
Revolving Credit Loans or Revolving Credit Commitments (other than upon the
maturity of the non-extended Revolving Credit Loans and Revolving Credit
Commitments) and (F) the terms of the Extended Revolving Credit Commitments or
Extended Term Loans, as applicable, shall be substantially identical to the
terms set forth herein (except as set forth in clauses (A) through (E) above).

(d) In connection with any Extension, the Borrower, the Agent and each
applicable extending Lender shall execute and deliver to the Agent an Extension
Amendment and such other documentation as the Agent shall reasonably specify to
evidence the Extension. The Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Revolving
Credit Commitments or Extended Term Loans as a new Class or tranche of Revolving
Credit Commitments or Term Loans, as applicable, and such other technical
amendments as may be

 

133



--------------------------------------------------------------------------------

necessary or appropriate in the reasonable opinion of the Agent and the Borrower
in connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the extended and non-extended Classes or
tranches and to provide for the reallocation of the Revolving Credit Exposure
upon the expiration or termination of the commitments under any Class or
tranche), in each case on terms consistent with this section.

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents
(provided that the foregoing shall not limit any grace, notice or cure
provisions in favor of Borrower and Guarantors).

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the

 

134



--------------------------------------------------------------------------------

obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

§34. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

135



--------------------------------------------------------------------------------

§35. CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT.

Pursuant to §27 of the Existing Credit Agreement, KeyBank as Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment and restatement of the Existing Guaranty pursuant to
the terms of the Guaranty. On the Closing Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement shall thereafter be of no further force and effect and
shall be deemed replaced and superseded in all respects by this Agreement. The
parties hereto acknowledge and agree that this Agreement does not constitute a
novation or termination of the “Obligations” under the Existing Credit
Agreement, which remain outstanding as of the Closing Date. On the Closing Date,
the Existing Guaranty shall be amended and restated in its entirety by the
Guaranty, and the Existing Guaranty shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by the
Guaranty. KeyBank, as Agent under the Existing Credit Agreement, is hereby
authorized and directed by the Lenders party hereto to execute and deliver the
Guaranty (on behalf of the Lenders and as Agent under the Existing Credit
Agreement). All interest and fees accrued under the Existing Credit Agreement as
of the date of this Agreement shall be due and payable in the amount determined
pursuant to the Existing Credit Agreement on the next payment date for such
interest or fee set forth in this Agreement, provided that State Bank of India,
Los Angeles Agency, which is a lender under the Existing Credit Agreement but
not under this Agreement, shall be paid all such amounts in connection with the
closing under this Agreement.

[continued on next page]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:   DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership

By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner

  By:  

/s/ Richard A. Montfort, Jr.

  Name: Richard A. Montfort, Jr.   Title: Executive Vice President, General
Counsel and Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

137



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Jason Weaver

Name: Jason Weaver Title: Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

138



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory Address: Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, New Jersey 07302 Attention: Thierry C. Le Jouan

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

139



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President Address: Raymond James
Bank, N.A. 710 Carillon Parkway St. Petersburg, Florida 33716 Attention: James
Armstrong

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

140



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Sheena Lee

Name:   Sheena Lee Title:   Authorized Signatory Address: Royal Bank of Canada
200 Vesey Street, 12th Floor New York, New York 10281-8098 Attention: Sheena Lee

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

141



--------------------------------------------------------------------------------

TD BANK, NA By:  

/s/ Kerin Deedy Green

Name:

 

Kerin Deedy Green

Title:

 

SVP Team Lead

Address:

TD Bank, NA

200 State Street, 8th Floor

Boston, Massachusetts 02019

Attention: Mary Merrill

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

142



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nancy B. Richards

Name:   Nancy B. Richards Title:   Senior Vice President Address: SunTrust Bank
8330 Boone Blvd., 7th Floor Vienna, Virginia 22182 Attention: Nancy B. Richards

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

143



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:  

/s/ David R. Jablonowski

Name:   David R. Jablonowski Title:   Senior Vice President Address: Citizens
Bank, N.A. 1215 Superior Avenue, 6th Floor Cleveland, Ohio 44114
Attention: Samuel A. Bluso

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

144



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Michail Paybusovich

Name:   Michail Paybusovich Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory Address: Credit Suisse
AG, Cayman Islands Branch Eleven Madison Avenue New York, New York 10010
Attention: Mikhail Faybusovich

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

145



--------------------------------------------------------------------------------

STIFEL BANK & TRUST By:  

/s/ Suzanne Agin

Name:   Suzanne Agin Title:   Vice President Address: Stifel Bank & Trust 501 N.
Broadway, Floor 6 St. Louis, Missouri 63102 Attention: Suzanne A. Agin

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

146



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Kerri L. Raines

Name:   Kerri L. Raines Title:   Senior Vice President Address: Regions Bank
6805 Morrison Blvd. Suite 100 Charlotte, NC 28211 Attn: Kerri Raines

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

147



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NY BRANCH By:  

/s/ Joanna Soliman

Name:   Joanna Soliman Title:   Vice President By:  

/s/ Alexander B.V. Johnson

Name:   Alexander B.V. Johnson Title:   Managing Director Address: Deutsche Bank
AG, NY Branch 60 Wall Street 10th Floor New York, NY 10005-2836 Attn: Joanna
Soliman

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

148



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director Address: Synovus Bank 800 Shades Creek
Parkway Birmingham, Alabama 35209 Attn: David Bowman

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

149



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

/s/ Ty Treadwell

Name:   Ty Treadwell Title:   Vice President Address: First Tennessee Bank
National Association 710 Market Street Chattanooga, Tennessee 37402 Attn: Ty
Treadwell

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

150



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Ellen S. Frank

Name:   Ellen S. Frank Title:   Senior Vice President Address: TriState Capital
Bank 789 E. Lancaster Avenue Suite 240 Villanova, Pennsylvania 19085 Attn: Ellen
Frank

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

151



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH By:  

/s/ Lexanne Cooper

Name:   Lexanne Cooper Title:   Authorized Signatory Address: The
Toronto-Dominion Bank, New York Branch 31 W. 52nd Street New York, New
York 10019 Attn: John Glotzbecker

 

152



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$                           , 201    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain First Amended and Restated Credit Agreement,
dated as of July 25, 2016, as from time to time in effect, among DuPont Fabros
Technology, L.P., KeyBank National Association, for itself and as Agent, and
such other Lenders, including Payee, as may be from time to time named therein
(the “Credit Agreement”), to the extent not sooner paid, on or before the
Revolving Credit Maturity Date, the principal sum of                     
($            ), or, if less, such amount as may be advanced by the Payee under
the Credit Agreement as a Revolving Credit Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until

 

A-1



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

[This Note is issued in replacement of that certain Revolving Credit Note
dated            , 201    , made by the undersigned maker to the order of
                     and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all
respects. The execution and delivery by the undersigned of this Note shall not,
in any manner or circumstance, be deemed to be a novation of or to have
terminated, extinguished or discharged any of the undersigned’s indebtedness
evidenced by the Prior Note, all of which indebtedness shall continue under, and
shall hereinafter be evidenced and governed by, this Note.]

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:   Dupont Fabros Technology, Inc.,  

a Maryland corporation,

its sole General Partner

  By:                                                                           
Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM LOAN NOTE

 

$            

               , 201    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain First Amended and Restated Credit Agreement,
dated as of July 25, 2016, as from time to time in effect, among DuPont Fabros
Technology, L.P., KeyBank National Association, for itself and as Agent, and
such other Lenders, including Payee, as may be from time to time named therein
(the “Credit Agreement”), to the extent not sooner paid, on or before the Term
Loan Maturity Date, the principal sum of                      ($            ),
or, if less, such amount as may be advanced by the Payee under the Credit
Agreement as a Term Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest at the rates provided in the Credit Agreement. Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until

 

B-1



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner  
By:                                                                           
Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LOAN NOTE

 

$35,000,000.00

               , 201    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain First Amended and Restated Credit Agreement, dated as of July 25, 2016,
as from time to time in effect, among DuPont Fabros Technology, L.P., KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of Thirty-Five Million and No/100 Dollars ($35,000,000.00), or, if less, such
amount as may be advanced by the Payee under the Credit Agreement as a Swing
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until

 

C-1



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:

 

Dupont Fabros Technology, Inc.,

 

a Maryland corporation,

 

its sole General Partner

 

By:                                                                          

 

Name:

 

Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                    , 201    , by                     , a                     
(“Joining Party”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.2 of the First Amended and Restated Credit Agreement dated as of
July 25, 2016, as from time to time in effect (the “Credit Agreement”), among
DuPont Fabros Technology, L.P. (the “Borrower”), KeyBank National Association,
for itself and as Agent, and the other Lenders from time to time party
thereto. Terms used but not defined in this Joinder Agreement shall have the
meanings defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the other Loan
Documents with respect to all the Obligations of Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a Subsidiary Guarantor and a Guarantor under the Guaranty, the
other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Subsidiary Guarantor and a Guarantor on and as of the Effective Date as though
made on that date. As of the Effective Date, all covenants and agreements in the
Loan Documents and the Contribution Agreement of the Subsidiary Guarantor are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the other Loan Documents
heretofore delivered to the

 

D-1



--------------------------------------------------------------------------------

Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty, the Contribution
Agreement and the other Loan Documents to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 201    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

                                                                        , a

                                                         

By:                                                                  

Name:                                                            
Title:                                                                 [SEAL]

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:                                                                      

Its:                                                                      

            [Printed Name and Title]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

Mail Code OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44114

Attn: Vicky F. Heineck

Ladies and Gentlemen:

Pursuant to the provisions of [§2.5(c)] [§2.7] of the First Amended and Restated
Credit Agreement dated as of July 25, 2016 (as the same may hereafter be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DuPont Fabros Technology, L.P. (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the undersigned Borrower hereby requests and certifies as
follows:

1.    Revolving Credit Loan. The undersigned Borrower hereby requests a
[Revolving Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit
Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office or to the account specified by Borrower on Schedule A hereto
pursuant to the wiring instructions set forth on Schedule A.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                    ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. The undersigned chief financial officer or chief accounting
officer of Borrower (or of the REIT) certifies in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that the Borrower is and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Loan requested hereby.

4. Representations True. The undersigned chief financial officer or chief
accounting officer of Borrower (or of the REIT) certifies in his capacity as an
officer of Borrower or REIT,

 

E-1



--------------------------------------------------------------------------------

as applicable, and not individually, represents and agrees that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made and, is true in all material respects as of
the date hereof and shall also be true at and as of the Drawdown Date for the
Loan requested hereby, with the same effect as if made at and as of such
Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

5. Other Conditions. The undersigned chief financial officer or chief accounting
officer of Borrower or of REIT, as applicable, certifies, represents and agrees
in his capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions to the making of the Loan requested
hereby set forth in the Credit Agreement have been satisfied.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this      day
of             , 201    .

 

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:

 

Dupont Fabros Technology, Inc.,

 

a Maryland corporation,

 

its sole General Partner

 

By:                                                                  

 

Name:

 

Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent and Issuing Lender

Mail Code OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44114

Attn: Vicky F. Heineck

 

  Re: Letter of Credit Request under First Amended and Restated Credit Agreement
dated as of July 25, 2016

Ladies and Gentlemen:

Pursuant to §2.10 of the First Amended and Restated Credit Agreement dated as of
July 25, 2016 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among you, certain other Lenders, DuPont Fabros Technology,
L.P. (“Borrower”), we hereby request that you issue a Letter of Credit as
follows:

 

  (i) Name and address of beneficiary:

 

  (ii) Face amount: $

 

  (iii) Proposed Issuance Date:

 

  (iv) Proposed Expiration Date:

 

  (v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

 

  (vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned chief financial officer or chief accounting officer of Borrower
(or of the REIT) certifies in his capacity as an officer of Borrower or REIT, as
applicable, and not individually, that the Borrower and Guarantors are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby.

 

F-1



--------------------------------------------------------------------------------

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, fronting fee and
Letter of Credit fee as required by §2.10(e). All capitalized terms defined in
the Credit Agreement and used herein without definition shall have the meanings
set forth in §1.1 of the Credit Agreement.

The undersigned chief financial officer or chief accounting officer of Borrower
(or of REIT) certifies, represents and agrees in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

Very truly yours,

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:

 

Dupont Fabros Technology, Inc.,

 

a Maryland corporation,

 

its sole General Partner

 

By:                                                              

 

Name:

 

Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Jonathan Bond

Ladies and Gentlemen:

Reference is made to the First Amended and Restated Credit Agreement dated as of
July 25, 2016 (as the same may hereafter be amended, supplemented or modified
from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (‘Borrower”), KeyBank National Association for itself and as
Agent, and the other Lenders from time to time party thereto. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement.

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
REIT for the fiscal period ended                      (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of REIT and its Subsidiaries
at the date thereof and the results of its operations for the periods covered
thereby.

This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(d), §7.22(c), §7.22(d), §10.10 or §11.3 of the Credit
Agreement. If this certificate is provided under a provision other than §7.4(c),
the calculations provided below are made using the consolidated financial
statements of REIT as of the Balance Sheet Date adjusted in the best good faith
estimate of REIT to give effect to the making of a Loan, issuance of a Letter of
Credit, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer or chief
accounting officer of REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this      day of             , 201    .

 

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation

By:                                                                      

Name: Title:

 

G-2



--------------------------------------------------------------------------------

[APPENDIX TO COMPLIANCE CERTIFICATE]

 

G-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE

 

A.

   Capitalized Value of Stabilized Properties    $     

B.

   Book Value of Development Properties, until the earlier of (x) the date the
Capitalized Value of such Real Estate exceeds its book value, and (y) 24 months
following completion:    $     

C.

   Book Value of Land Assets:    $     

D.

   Aggregate of Unrestricted Cash and Cash Equivalents:    $     

E.

   Value of Mortgage Notes (at lesser of outstanding principal balance and book
value)    $     

F.

   Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:    $         Gross Assets Value equals sum of A plus
B plus C plus D plus E plus F    $     

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                      (“Assignor”), and
                     (“Assignee”).

WITNESSETH:

WHEREAS, Assignor is a party to that certain First Amended and Restated Credit
Agreement, dated July 25, 2016, by and among DUPONT FABROS TECHNOLOGY, L.P.
(“Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended,
supplemented or modified from time to time, the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [describe assigned commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and the Loan Documents
and in consideration of the payment to be made by Assignee to Assignor pursuant
to Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as
defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and
assigns to Assignee, without recourse, [all/a] portion of its [Revolving
Credit][Term Loan] Note in the amount of $             representing a
$             [Revolving Credit][Term Loan] Commitment, and a
                     percent (    %) [Revolving Credit][Term Loan] Commitment
Percentage, and a corresponding interest in and to all of the other rights and
obligations under the Loan Agreement and the other Loan Documents relating
thereto (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding [Revolving Credit]
[Term] Loans with respect to the Assigned Interests and the right to receive
interest and principal on and all other fees and amounts with respect to the
Assigned Interests, all from and after the Assignment Date, all as if Assignee
were an original Lender under and signatory to the Loan Agreement having a
[Revolving Credit][Term Loan] Commitment Percentage equal to the amount of the
respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit

 

H-1



--------------------------------------------------------------------------------

Loans to the Borrower with respect to the Assigned Interests and to indemnify
the Agent as provided therein (such obligations, together with all other
obligations set forth in the Loan Agreement and the other Loan Documents are
hereinafter collectively referred to as the “Assigned Obligations”). Assignor
shall have no further duties or obligations with respect to, and shall have no
further interest in, the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan] Note is $            
and the aggregate outstanding principal balance of the [Revolving Credit] [Term]
Loans made by it equals $            , and (iii) that it has forwarded to the
Agent the [Revolving Credit][Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the Guarantors or the continued existence, sufficiency or value of any assets of
the Borrower or the Guarantors which may be realized upon for the repayment of
the Loans, or the performance or observance by the Borrower or the Guarantors of
any of their respective obligations under the Loan Documents to which it is a
party or any other instrument or document delivered or executed pursuant thereto
or in connection with the Loan; other than that it is the legal and beneficial
owner of, or has the right to assign, the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower,

 

H-2



--------------------------------------------------------------------------------

any Guarantor or REIT, and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, (g) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrower and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (h) Assignee is an Eligible Assignee or has otherwise been
approved by Agent, Issuing Lender and Borrower to the extent required by §18.1
of the Credit Agreement. Assignee agrees that Borrower may rely on the
representation contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $                      representing the
aggregate principal amount outstanding of the [Revolving Credit] [Term] Loans
owing to Assignor under the Loan Agreement and the other Loan Documents with
respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                      (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

Notice Address:

     

Attn:    

Facsimile:    

 

H-3



--------------------------------------------------------------------------------

Domestic Lending Office: Same as above

Eurodollar Lending Office: Same as above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement.

[signatures on following page]

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

  Title: ASSIGNOR: By:  

 

  Title:

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:  

 

 

Title:

CONSENTED TO BY:1 DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

 

By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner   By:                                   
                                        Name:     Title:  

 

1  Insert to extent required by Credit Agreement.

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT APPLICATION

LOGO [g234976g0728025241772.jpg]

 

EXHIBIT I
FORM OF LETTER OF CREDIT APPLICATION
KcyBank National Association
Application and Agreement for Irrevocable Standby Letter of credit
To: Standby Letter of Credit Services 4900 Tiedeman Road, 1st floor Cleveland,
Ohio 44144-2302 Mailcode: OH-01-49-1003 Fax Number: (216) 813-3719
Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than (date) by Swift (Advising Bank Swift Address)
Courier (Contact Name) (Telephone Number)
Beneficiary: (show full name & complete street address) Applicant: (show full
name & complete street address)
Expiration Date: Dollar Amount $ and currency If other than USD
Automatic Extension Clause Days Notice: (Amount in words):
Ultimate Expiration Date:
Available by Drafts at sight drawn on you and accompanied by the following
documents:
1. Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated between (Applicant) and (Beneficiary)”.
2. Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
arc past due and payable”.
3. Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated between (Applicant) and (Beneficiary) and that
payment has not been made and is past due.
4. Beneficiary’s statement signed by one of its authorized individuals
certifying that (Applicant) was the successful bidder under the Tender No. dated
for supply of and that (Applicant) has withdrawn their bid or failed to enter
into contract.
5. Beneficiary’s statement signed by an authorized individual reading:
(Please indicate below the wording that is to appear in the statement to be
presented.)
6. No statement or document by the beneficiary other than a draft is required to
be presented under this Letter of Credit.
Partial Drawings: Permitted Not Permitted Charges for: Applicant
Special Instructions or conditions: Issue per attached sample
Applicant shall keep and maintain Demand Deposit Account No. at all times.
KeyBank is authorized to debit the Demand Deposit Account or any successor
account to pay any amounts which become due by Applicant in connection with the
Letter of Credit, including any fees charged to Applicant or the amount of any
draw(s) made under the Letter of Credit by the Beneficiary.
This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.
Date:
(Customer’s Signature)
Signer’s printed name (Customer’s Bank Sign Here - if other than a Keycorp
Affiliate)
(00269182 v3 INTERNAL) KeyCorp:Confidential Page 1 of 6

 

I-1



--------------------------------------------------------------------------------

LOGO [g234976g0728025242475.jpg]

 

LETTER OF CREDIT REIMBURSEMENT AND SECURITY AGREEMENT (Stand-by Letter of
Credit)
In consideration of the issuance, at request of the Account Parties of the
Credit in accordance with the terms of any Letter of Credit Application as
prepared by the Account Parties and presented to the Issuer, the Account Parties
hereby represent, warrant and agree as follows:
1. DEFINITIONS: The following definitions shall apply herein:
“ACCOUNT PARTIES” is defined in Paragraph 13 below.
“BANK LIABILITIES” is defined in Paragraph 8 below.
“CREDIT means the Letter of Credit described in the Letter of Credit Application
to be issued by the Issuer in accordance with the instructions received by the
Issuer, the terms of which are made a part hereof and approved by the Account
Parties, as amended from time to time.
“DEPOSIT ACCOUNT” is defined in Paragraph 2 below.
“DOCUMENTS” mean any paper, whether negotiable or non-negotiable, including, but
not limited to, all documents and certificates accompanying or relating to
drafts or demands drawn under the Credit.
“DRAFTS” means any documentary draft drawn under and conditioned upon
presentation of documents required by the Credit, including but not limited to
such drafts accepted by the Issuer.
“ISP” means the International Standby Practices adopted by the International
Chamber of Commerce in force at the time of issuance of the Credit, as the same
may be thereafter amended or replaced.
“ISSUER” means any KeyCorp affiliate as issuer of the Credit.
“LETTER OF CREDIT APPLICATION” means any request submitted by the Account
Parties to the Issuer (in written or electronic form) for the issuance of the
Credit on the account of the Account Parties.
“PROPERTY” includes goods, merchandise, securities, funds, choses in action, and
any and all other forms of property, whether real, personal or mixed and any
right or interest therein; Property in Issuer’s possession shall include
Property in possession of anyone for Issuer in any manner whatsoever.
“REIMBURSEMENT OBLIGATIONS” means the obligations of the Account Parties to
reimburse the Issuer for all payments with respect to any draft of the Credit
and to pay all other liabilities arising under this Agreement.
“REQUESTS” means any written or oral instruction that the Issuer honors on the
Account Parties’ request to issue, amend or pay the Credit for the account and
risk of the Account Parties communicated to the Issuer by telephone, telegraph,
facsimile transmission or other electronic means.
“UNIFORM CUSTOMS” means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.
2. PAYMENT TERMS: The Issuer may accept or pay any draft presented to Issuer,
regardless of when drawn and whether or not negotiated, if such draft, the other
required documents, and any transmittal advice are dated on or before the
expiration date of the Credit, which expiration date shall be expressly stated
in

 

 

I-2



--------------------------------------------------------------------------------

LOGO [g234976g0728025243006.jpg]

 

the Credit and not extended in reference to any action or inaction in any other
agreement. Except as instruction may be given by any of the Account Parties in
writing expressly to the contrary with regard to, and prior to, the issuance of
the Credit, Issuer may honor, as complying with the terms of the Credit, any
instrument or other documents otherwise in order signed or issued by an
administrator, executor, trustee in bankruptcy, debtor in possession assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the party authorized under the Credit to draw’ or issue such
instruments or other documents. The Account Parties, jointly and severally,
agree to reimburse Issuer at its main office on demand in United States Dollars:
(A) as to drafts payable in United States Dollars drawn or to be drawn under the
Credit, the amount paid or payable thereon, or (B) as to such drafts payable in
currency other than United States Dollars, the equivalent of the amount paid in
United States Dollars at Issuer’s selling rate of exchange in the currency in
which such draft is drawn, (C) any and all other expenses or charges incurred by
issuer in issuing or effecting payment of the Credit, for perfecting or
maintaining, and insuring the Property, and for enforcing Issuer’s rights and
remedies under this Agreemenmt. (D) interest from the date of such payment at a
rate per annum equal to the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances, upon
all unpaid drafts and other obligations hereunder until paid in full, but in no
event higher than the highest lawful rate permitted by law, and (E) such
commission, issuance, letter of credit commitment fees, draw fees, and
negotiation fees at such rate as Issuer may determine from time to time. The
Account Patties shall at all times keep and maintain a deposit account at the
Issuer described in the Application (the “Deposit Account”). Without prior
notice or demand Issuer is authorized to charge the Deposit Account or any other
deposit account maintained by any of the Account Parties with Issuer or any
other KeyCorp affiliate for the amount of any draft and all other reimbursement
obligations hereunder.
3. INCREASED COSTS: If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax, other than tax imposed upon the income of Issuer,
or withholding of any kind, or (C) impose or modify any capital requirement,
impose any condition upon, supplement to or increase of any kind to Issuer’s
capital base, and the result of any such event increases the cost or decreases
the benefit to Issuer of issuing or maintaining the Credit, then the Account
Parties shall pay to Issuer all such additional amounts upon request in an
amount necessary to compensate Issuer for all such increased costs and decreased
benefits. Upon written request. Issuer will certify such amounts. Issuer’s
certification shall be conclusive absent manifest error.
4. REQUESTS: Requests shall be made by those persons purportedly authorized by
any of the Account Parties. Issuer shall not be obligated to identify or confirm
such persons beyond the use of the authorized name or code identification if any
is established by Issuer or unless (he Account Parties provide Issuer from time
to time a written list of all such authorized representatives. All requests will
be confirmed by Issuer in writing by sending the Account Parties a copy of the
documents authorized or requested by the Account Parties. The Account Parties
will promptly report all discrepancies in such documents upon their receipt of
such confirmation. Issuer may, but shall not be obligated to, assign a unique
code number or word and require such code to be used by the Account Parties, and
thereafter all further requests shall refer to such code. Issuer shall not be
liable for any loss which the Account Patties may incur as a result of Issuer’s
compliance with any request in accordance with this Agreement even if
unauthorized, provided that Issuer acted in good faith and exercised reasonable
care.
5. MODIFICATION OF THE CREDIT: Any amendment to the terms of the Credit may be
authorized by those persons purportedly authorized by any one of the Account
Parties without notice to any other of the Account Parities, but any increase in
the amount of the Credit or extension of the expiration date under the Credit
for presentation of drafts or documents shall only be approved by those persons
purportedly authorized by all of the Account Parties. In any such event this
Agreement shall be binding upon all of the Account Parties with regard to the
Credit so increased or otherwise amended, to drafts, documents and Property
covered thereby, and to any action taken by Issuer and any of Issuer’s
correspondents in accordance with such extension, increase or other
modification.

 

I-3



--------------------------------------------------------------------------------

LOGO [g234976g0728025243413.jpg]

 

6. LIMITED LIABILITY: Neither Issuer nor Issuer’s correspondent shall be
responsible: (A) for the validity, sufficiency, or genuineness of documents,
even if such documents should in fact prove to be invalid, insufficient,
fraudulent or forged; (B) for the character, adequacy, validity, value or
genuineness of any insurance; (C) for the solvency or responsibility of any
party issuing any documents; (D) for delay in arrival or failure to arrive of
any documents; (E) for any breach of contract between any person and the Account
Parties; (F) for failure of any draft to bear any reference or adequate
reference to the Credit, or failure of any documents to accompany any draft at
the reverse side of the Credit or to surrender or take up the Credit or to send
or forward any document apart from drafts as required by the Credit; (G) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages or documents by mail, cable, telegraph, wireless or otherwise, or; for
any errors in translation or interpretation of terms; or (H) for any other
consequences arising from causes beyond Issuer’s control, including, but not
limited to, any action or omission by, or any law, regulation or restriction of,
any de facto or de jure domestic or foreign government or agency.
7. WARRANTIES; INDEMNITY: Each of the Account Parties hereby represents,
warrants, covenants and confirms that said party understands the general nature
and operation of a letter of credit and the obligations, rights and remedies
under the Credit, including, without limitation: (A) The obligations to
reimburse Issuer for all payments to the beneficiary, its successors or assigns,
(B) Conditions under which payment under the Credit must be made by Issuer, (C)
That Issuer has no responsibility or liability in connection with any underlying
contract or other transaction between any of the Account Parties and the
beneficiary of the Credit, and (D) That Issuer is not acting as an agent or in
any fiduciary capacity for or on behalf of the Account Parties or the
beneficiary, except as otherwise stated herein. All representations, warranties
and indemnities set forth herein shall survive Issuer’s issuance of the Credit
and any payment thereunder and shall continue until all obligations hereunder
are paid in full. Each of the Account Parties hereby releases Issuer from and
agrees to indemnify and hold harmless the Issuer, and its officers, agents, and
employees, for any and all costs, liabilities and expenses (including reasonable
attorney fees) incurred by Issuer and arising out of or in any way relating to
(1) any underlying investments, transaction, and/or contracts between any one of
the Account Parties and the beneficiary under the Credit or any of its agents
and (2) any proper payment in accordance with the terms of the Credit, any
refusal to pay or honor the Credit, or any other action or omission by Issuer,
or Issuer’s correspondents or agents. It is understood that the Account Parties
will not be obligated to indemnify Issuer for gross negligence or willful
misconduct.
8. SECURITY: As security for all reimbursement obligations and other liabilities
of the Account Parties to the Issuer under the Credit and this Agreement,
whether now existing or hereafter arising, whether joint, several independent or
otherwise, and whether absolute or contingent or due or to become due (herein
collectively, called the “Bank Liabilities”), each of the Account Parties does
hereby assign, pledge and grant to Issuer, a security interest in, and the right
of possession and disposal of: (A) All documents and all Property shipped,
stored or otherwise disposed of in connection with the Credit, whether or not
released to any of the Account Parties on trust receipts or otherwise, (B) All
right and causes of action against all parties arising from or in connection
with the contract of sale or purchase of the property covered by the Credit, and
all guarantees, agreements or other undertakings (including those in effect
between any of the Account Parties), credits, policies of insurance or other
assurances in connection therewith, (C) the Deposit Account or any other cash
instruments, deposit balances, certificates of deposit and other case
equivalents, repurchase agreements, and other investments maintained by any of
the Account Parties with Issuer or any other KeyCorp affiliate, whether matured
or unmatured, or collected or in the process of collection (e.g., “cash
security”); and (D) All proceeds of the foregoing. Also, the Account Parties
will execute, deliver, and file all further instruments as may be reasonably
required by the Issuer to carry out the purposes of this Agreement.
9. DEFAULT: In the event that any of the Account Parties: (A) Fails to perform
any obligation required under this Agreement or any other agreement or document
relating to or evidencing a security interest in any Property granted to Issuer,
(B) Fails to make any payment or perform any other obligations under this
Agreement, (C) Makes any assignment for the benefit of creditors, (D) Permits or
consents to the filing of any voluntary or involuntary petition in bankruptcy by
or against any one of the Account Parties, (E)

 

I-4



--------------------------------------------------------------------------------

LOGO [g234976g0728025243788.jpg]

 

Applies for the appointment of a receiver of any of the assets of any of the
Account Parties, (F) Becomes insolvent, or ceases, becomes unable or admits in
writing its inability to pay its debts as they mature, or (G) Fails to pay when
due, upon acceleration or otherwise, any other obligation to Issuer, Issuer may
at such time or any time thereafter declare, without demand or notice which are
hereby expressly waived, all obligations and liabilities hereunder to be
immediately due and payable, and Issuer is authorized, at its option, to apply
(or hold available in escrow) the proceeds of any Property or other collateral
assets, and any other sums due from Issuer to any one of the Account Parties, to
the payment of any and all obligations or liabilities of the Account Parties
arising under this Agreement. In any such event Issuer shall have all of the
remedies of a secured party under the Uniform Commercial Code in effect in the
State in which the principal office of the Issuer is located and Issuer is
hereby authorized and empowered at its option, at any time or times thereafter,
to sell and assign the whole of the Property, or any part thereof then
constituting security pursuant to any of the terms hereof, at any public or
private sale, at such time and place and upon such terms as Issuer may deem
proper and with the right in Issuer to be the purchaser at such sale and, after
deducting all legal and other costs and expenses of any sale, to apply the net
proceeds of such sale(s) to the payment of all of the Bank Liabilities. The
residue, if any, of the proceeds of sale and any other Property constituting
security remaining after satisfaction of the Bank Liabilities shall be returned
to the respective Account Parties unless otherwise disposed of in accordance
with written instructions from the customer’s bank. It is agreed that, with or
without notification to any of the Account Parties, Issuer may exchange,
release, surrender, realize upon, release on trust receipt to any of them, or
otherwise deal with any Property by whomsoever pledged, mortgaged or subjected
to a security interest to secure directly or indirectly any of the Bank
Liabilities and/or any offset thereagainst.
10. NO WAIVER: ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH
RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR DELAY IN DOING SO. NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN CONNECTION
WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER’S
AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER,
UNLESS EXPRESSLY AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION
WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF
A BREACH AFTER SUCH WAIVER. NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT
PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR
IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.
11. GOVERNING LAW: SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE
OF THE ISSUER IS LOCATED. THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP
(WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER
AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS
THE CASE MAY BE, WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS. IF
ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW,
SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF. EACH
OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE
NOT CONTAINED HEREIN.
12. NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE, DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER. ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED EFFECTIVE ONLY IF IN
WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE FACSIMILE TRANSMISSION:
(B) ON THE NEXT BUSINESS DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT
COURIER, WITH RECEIPT ACKNOWLEDGMENT REQUESTED: (C) ON THE BUSINESS DAY ACTUALLY
RECEIVED IF DEPOSITED IN THE U.S.

 

I-5



--------------------------------------------------------------------------------

LOGO [g234976g0728025244319.jpg]

 

MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED BY VERIFIABLE FACSIMILE
TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER’S RECORDS.
13. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER THROUGHOUT TO THE ONE
ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED BY MORE THAN
ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH
ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE OBLIGATIONS HEREUNDER
SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY CHANGE IN MEMBERSHIP OF
SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON EACH OF THE ACCOUNT
PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND ISSUER’S SUCCESSORS AND ASSIGNS.
ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT PARTIES, ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.
Account Party Name:
Signature:
Signer’s Name:
Title or Capacity: Date:
Account Party Name:
Signature:
Signer’s Name: Title or Capacity:
Date:

 

I-6



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:                                                                      

Name:

Title:

Date:             , 201    

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:                                                                      

Name:

Title:

Date:             , 201    

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:

              , 201    

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:

              , 201    

 

J-4



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage*  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Jason Weaver

Telephone: (216) 689-7984

Facsimile: (216) 689-4997

   $ 79,000,000.00         10.533333333333 % 

LIBOR Lending Office

Same as Above

     

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, New Jersey 07302

Attention: Thierry C. Le Jouan

Telephone: (212) 934-3921

Facsimile: (917) 977-3966

   $ 85,000,000.00         11.333333333333 % 

LIBOR Lending Office

Same as Above

     

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281-8098

Attention: Sheena Lee

Telephone: (212) 301-1431

Facsimile: (212)             -            

   $ 79,000,000.00         10.533333333333 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Blvd., 7th Floor

Vienna, Virginia 22182

Attention: Nancy B. Richards

Telephone: (703) 442-1557

Facsimile: (703) 448-4972

   $ 79,000,000.00         10.533333333333 % 

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage*  

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

Attention: Mikhail Faybusovich

Telephone: (212) 325-5714

Facsimile: (212) 325-8615

   $ 70,000,000.00         9.333333333333 % 

LIBOR Lending Office

Same as Above

     

Deutsche Bank AG, NY Branch

60 Wall Street, 10th Floor

New York, NY 10005-2836

Attention: Joanna Soliman

Telephone: (212) 250-5345

Facsimile: (212) 797-8988

   $ 70,000,000.00         9.333333333333 % 

LIBOR Lending Office

Same as Above

     

Citizens Bank, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attention: David R. Jablonowski

Telephone: (216) 277-8667

Facsimile: (216) 277-7106

   $ 69,500,000.00         9.266666666667 % 

LIBOR Lending Office

Same as Above

     

Regions Bank

6805 Morrison Blvd., Suite 100

Charlotte, North Carolina 28211

Attention: Kerri Raines

Telephone: (704) 362-3564

Facsimile: (704) 362-3594

   $ 69,500,000.00         9.266666666667 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage*  

TD Bank, NA

200 State Street, 8th Floor

Boston, Massachusetts 02019

Attention: Mary Merrill

Telephone: (508) 368-6571

Facsimile: (        )         -        

   $ 50,000,000.00         6.666666666667 % 

LIBOR Lending Office

Same as Above

     

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: James M. Armstrong

Telephone: (727) 567-7919

Facsimile: (866) 205-1396

   $ 35,000,000.00         4.666666666667 % 

LIBOR Lending Office

Same as Above

     

The Toronto-Dominion Bank, New York Branch

31 W. 52nd Street

New York, New York 10019

Attention: John Glotzbecker

Telephone: (212) 827-7532

Facsimile: (        )         -        

   $ 29,000,000.00         3.866666666667 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: David Bowman

Telephone: (205) 803-4591

Facsimile: (        )         -        

   $ 20,000,000.00         2.666666666667 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 3



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage*  

Stifel Bank & Trust

501 N. Broadway, Floor 6

St. Louis, Missouri 63102

Attention: Suzanne A. Agin

Telephone: (314) 342-2992

Facsimile: (866) 202-1247

   $ 15,000,000.00         2.000000000000 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

 

TOTAL

   $ 750,000,000.00         100 %    

 

 

    

 

 

 

 

* Percentage may not add up to 100% due to rounding

 

Schedule 1.1 - Page 4



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Term Loan
Commitment      Term Loan
Commitment
Percentage*  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Jason Weaver

Telephone: (216) 689-7984

Facsimile: (216) 689-4997

   $ 33,000,000.00         13.200000000000 % 

LIBOR Lending Office

Same as Above

     

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281-8098

Attention: Sheena Lee

Telephone: (212) 301-1431

Facsimile: (212)         -        

   $ 33,000,000.00         13.200000000000 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Blvd., 7th Floor

Vienna, Virginia 22182

Attention: Nancy B. Richards

Telephone: (703) 442-1557

Facsimile: (703) 448-4972

   $ 33,000,000.00         13.200000000000 % 

LIBOR Lending Office

Same as Above

     

Citizens Bank, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attention: David R. Jablonowski

Telephone: (216) 277-8667

Facsimile: (216) 277-7106

   $ 30,500,000.00         12.200000000000 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 5



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment
Percentage*  

Regions Bank

6805 Morrison Blvd., Suite 100

Charlotte, North Carolina 28211

Attention: Kerri Raines

Telephone: (704) 362-3564

Facsimile: (704) 362-3594

   $ 30,500,000.00         12.200000000000 % 

LIBOR Lending Office

Same as Above

     

TD Bank, NA

200 State Street, 8th Floor

Boston, Massachusetts 02019

Attention: Mary Merrill

Telephone: (508) 368-6571

Facsimile: (        )         -        

   $ 25,000,000.00         10.000000000000 % 

LIBOR Lending Office

Same as Above

     

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: James M. Armstrong

Telephone: (727) 567-7919

Facsimile: (866) 205-1396

   $ 17,000,000.00         6.800000000000 % 

LIBOR Lending Office

Same as Above

     

First Tennessee Bank National Association

710 Market Street

Chattanooga, Tennessee 37402

Attn: Ty Treadwell

Telephone: (423) 757-4205

Facsimile: (423) 757-4040

   $ 15,000,000.00         6.000000000000 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 6



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment
Percentage*  

Stifel Bank & Trust

501 N. Broadway, Floor 6

St. Louis, Missouri 63102

Attention: Suzanne A. Agin

Telephone: (314) 342-2992

Facsimile: (866) 202-1247

   $ 10,000,000.00         4.000000000000 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: David Bowman

Telephone: (205) 803-4591

Facsimile: (        )         -        

   $ 10,000,000.00         4.000000000000 % 

LIBOR Lending Office

Same as Above

     

The Toronto-Dominion Bank, New York Branch

31 W. 52nd Street

New York, New York 10019

Attention: John Glotzbecker

Telephone: (212) 827-7532

Facsimile: (        )         -        

   $ 8,000,000.00         3.200000000000 % 

LIBOR Lending Office

Same as Above

     

TriState Capital Bank

789 E. Lancaster Avenue

Suite 240

Villanova, Pennsylvania 19085

Attn: Ellen Frank

Telephone: (610) 526-6771

Facsimile: (610) 581-7110

   $ 5,000,000.00         2.000000000000 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

 

TOTAL

   $ 250,000,000.00         100 %    

 

 

    

 

 

 

 

* Percentage may not add up to 100% due to rounding

 

Schedule 1.1 - Page 7



--------------------------------------------------------------------------------

Lender

   Total Commitment      Total Commitment
Percentage  

KeyBank National Association

   $ 112,000,000.00         11.200000000000 % 

Royal Bank of Canada

   $ 112,000,000.00         11.200000000000 % 

SunTrust Bank

   $ 112,000,000.00         11.200000000000 % 

Citizens Bank, N.A.

   $ 100,000,000.00         10.000000000000 % 

Regions Bank

   $ 100,000,000.00         10.000000000000 % 

Goldman Sachs Bank USA

   $ 85,000,000.00         8.500000000000 % 

TD Bank, NA

   $ 75,000,000.00         7.500000000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000.00         7.000000000000 % 

Deutsche Bank AG, NY Branch

   $ 70,000,000.00         7.000000000000 % 

Raymond James Bank, N.A.

   $ 52,000,000.00         5.200000000000 % 

The Toronto-Dominion Bank, New York Branch

   $ 37,000,000.00         3.700000000000 % 

Synovus Bank

   $ 30,000,000.00         3.000000000000 % 

Stifel Bank & Trust

   $ 25,000,000.00         2.500000000000 % 

First Tennessee Bank National Association

   $ 15,000,000.00         1.500000000000 % 

TriState Capital Bank

   $ 5,000,000.00         0.500000000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000.00         100 %    

 

 

    

 

 

 

 

Schedule 1.1 - Page 8



--------------------------------------------------------------------------------

SCHEDULE 1.2

INITIAL UNENCUMBERED PROPERTIES

 

1. Data Center Facility known as ACC2, located at 44490 Chilum Place, Ashburn,
Virginia, and owned by Rhino Equity LLC;

 

2. Data Center Facility known as ACC4, located at 44480 Hastings Road, Ashburn,
Virginia, and owned by Grizzly Ventures LLC;

 

3. Data Center Facilities known as ACC5, located at 44521 Hastings Drive,
Ashburn, Virginia, and ACC6, located at 44461 Chilum Place, Ashburn, Virginia,
and owned by Fox Properties LLC;

 

4. Data Center Facility known as CH1, located at 2200 Busse Road, Elk Grove
Village, Illinois, and owned by Tarantula Ventures LLC;

 

5. Data Center Facility known as VA3, located at 1780 Business Center Drive,
Reston, Virginia, and owned by Lemur Properties LLC;

 

6. Data Center Facility known as VA4, located at 8217 Linton Hall Road,
Gainesville, Virginia, and owned by Porpoise Ventures LLC;

 

7. Data Center Facility known as SC1, located at 555 Reed Street, Santa Clara,
California, and owned by Xeres Ventures LP;

 

8. Site for future Data Center Facility to be known as ACC8, located at 21362
Smith Switch Road, Ashburn, Virginia, and owned by Yak Ventures LLC; and

 

9. Data Center Facility known as ACC7, located at 21625 Gresham Drive, Ashburn,
Virginia and owned by Alshain Ventures LLC.

 

Schedule 1.2 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

EXISTING LETTERS OF CREDIT

None.

 

Schedule 1.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

1. Credit Agreement, dated as of March 27, 2013, as amended, by and among Quill
Equity LLC, as Borrower, DuPont Fabros Technology, L.P., as Guarantor, KeyBank
National Association, as Agent and a Lender, and the other lending institutions
that are parties thereto (and the other lending institutions that may become
party thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead Arranger
and Sole Book Manager, as amended, from time to time, which is secured by the
Collateral as defined in such Credit Agreement.

 

Schedule 6.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

Leasing Arrangements

REIT and one of its subsidiaries, DF Property Management LLC (“DFPM”), lease
approximately 9,337 square feet of office space in Washington, D.C., in an
office building owned by entities affiliated with REIT’s Chairman of the Board
and President and Chief Executive Officer, on terms that the tenants believe are
fair and reasonable and reflect the terms that they would expect to obtain in an
arm’s length transaction for the lease of comparable space. The term of such
lease expires on September 17, 2016, and REIT and DFPM have elected not to renew
the lease.

 

Schedule 6.15 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

None.

 

Schedule 6.20(c) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

None.

 

Schedule 6.20(d) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES

 

Name of Entity    Jurisdiction of Formation   
Direct and Indirect Ownership Interests DuPont Fabros Technology, L.P.   
Maryland    84.5% owned by REIT Rhino Equity LLC    Delaware    100% owned by
Borrower Quill Equity LLC    Delaware    100% owned by Borrower Grizzly Ventures
LLC    Delaware    100% owned by Borrower Fox Properties LLC    Delaware    100%
owned by Borrower Alshain Ventures LLC    Delaware    100% owned by Borrower Yak
Ventures LLC    Delaware    100% owned by Borrower Elk Ventures LLC    Delaware
   100% owned by Borrower Fawn Ventures LLC    Delaware    100% owned by
Borrower Lemur Properties LLC    Delaware    100% owned by Borrower Porpoise
Ventures LLC    Delaware    100% owned by Borrower Tarantula Ventures LLC   
Delaware    100% owned by Borrower Cosmic Ventures LLC    Delaware    100% owned
by Borrower Dipper Ventures LLC    Delaware    100% owned by Borrower Xeres
Management LLC    Delaware    100% owned by Borrower Xeres Ventures LP   
Delaware    99.9% owned by Borrower, as limited partner, and 0.1% owned by Xeres
Management LLC, as general partner Beaver Ventures LLC    Delaware    100% owned
by Borrower DF Technical Services, LLC    Delaware    100% owned by Borrower DF
Holdings I LLC    Delaware    100% owned by Borrower DF Property Management LLC
   Delaware    99% owned by Borrower and 1% owned by DF Holdings I LLC

 

Schedule 6.21(a) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

Senior Notes due 2021

 

  •   Indenture, dated September 24, 2013, by and among Borrower, the Parent
Guarantor, certain of its subsidiaries and U.S. Bank National Association.

Senior Notes due 2023

 

  •   Indenture, dated June 9, 2015, between Borrower and U.S. Bank National
Association.

 

  •   First Supplemental Indenture, dated June 9, 2015, by and among Borrower,
the Parent Guarantor, certain of its subsidiaries and U.S. Bank National
Association, in respect of those certain 5.625% Senior Notes Due 2023.

Quill Credit Agreement

 

  •   Credit Agreement, dated as of March 27, 2013, by and among Quill Equity
LLC, as Borrower, DuPont Fabros Technology, L.P., as Guarantor, KeyBank National
Association, as Agent and a Lender, and the other lending institutions that are
parties thereto (and the other lending institutions that may become party
thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead Arranger and
Sole Book Manager (the “Quill Credit Agreement”).

 

  •   Each of the Loan Documents as defined in the Quill Credit Agreement.

 

Schedule 6.25 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.3

INVESTMENTS

In connection with the Chapter 11 bankruptcy proceedings of Net Data Centers,
Inc. (“Net Data”) pending in United States Bankruptcy Court for the Central
District of California, Los Angeles Division (In re: Net Data Centers, Inc.,
Debtor, Case No. 2:15-bk-12690-BB), Borrower or one of its Subsidiaries
anticipates receiving an Investment, which may include a promissory note secured
by Net Data’s property relating to existing debt owed by Net Data and an equity
interest in Net Data, to settle claims related to obligations with respect to
prior contractual relationships with Net Data when it was a customer of several
of Borrower’s Subsidiaries.

 

Schedule 8.3 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

 

§1.    

  DEFINITIONS AND RULES OF INTERPRETATION      1      §1.1   Definitions      1
     §1.2   Rules of Interpretation      35   

§2.

  THE CREDIT FACILITY      36      §2.1   Revolving Credit Loans      36     
§2.2   Term Loans      37      §2.3   Unused Fee; Facility Fee      38      §2.4
  Reduction and Termination of the Revolving Credit Commitments      39     
§2.5   Swing Loan Commitment      39      §2.6   Interest on Loans      42     
§2.7   Requests for Loans      42      §2.8   Funds for Loans      43      §2.9
  Use of Proceeds      44      §2.10     Letters of Credit      44      §2.11  
Increase in Total Commitment      48      §2.12   Extension of Revolving Credit
Maturity Date      50      §2.13   Defaulting Lenders      51      §2.14  
Evidence of Debt      55   

§3.

  REPAYMENT OF THE LOANS      56      §3.1   Stated Maturity      56      §3.2  
Mandatory Prepayments      56      §3.3   Optional Prepayments      56      §3.4
  Partial Prepayments      56      §3.5   Effect of Prepayments      57   

§4.

  CERTAIN GENERAL PROVISIONS      57      §4.1   Conversion Options      57     
§4.2   Fees      58      §4.3   [Intentionally Omitted.]      58      §4.4  
Funds for Payments      58      §4.5   Computations      63      §4.6  
Suspension of LIBOR Rate Loans      63      §4.7   Illegality      63      §4.8
  Additional Interest      63      §4.9   Additional Costs, Etc.      64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.

PAGE

 

  §4.10    Capital Adequacy      65      §4.11    Breakage Costs      65     
§4.12    Default Interest      65      §4.13    Certificate      66      §4.14
   Limitation on Interest      66      §4.15    Certain Provisions Relating to
Increased Costs      66   

§5.    

  UNSECURED OBLIGATIONS; GUARANTY      67      §5.1    Collateral      67     
§5.2    Additional Subsidiary Guarantors      68   

§6.

  REPRESENTATIONS AND WARRANTIES      70      §6.1    Corporate Authority, Etc.
     70      §6.2    Governmental Approvals      71      §6.3    Title to
Properties      71      §6.4    Financial Statements      71      §6.5    No
Material Changes      71      §6.6    Franchises, Patents, Copyrights, Etc.     
72      §6.7    Litigation      72      §6.8    No Material Adverse Contracts,
Etc.      72      §6.9    Compliance with Other Instruments, Laws, Etc.      72
     §6.10      Tax Status      72      §6.11    No Event of Default      73   
  §6.12    Investment Company Act      73      §6.13    Absence of UCC Financing
Statements, Etc.      73      §6.14    [Intentionally Omitted.]      73     
§6.15    Certain Transactions      73      §6.16    Employee Benefit Plans     
73      §6.17    Disclosure      74      §6.18    Place of Business      74     
§6.19    Regulations T, U and X      75      §6.20    Environmental Compliance
     75      §6.21    Subsidiaries; Organizational Structure      77      §6.22
   [Intentionally Omitted.]      77      §6.23    Property      77      §6.24   
Brokers      78   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.

PAGE

 

  §6.25    Other Debt      78      §6.26    Solvency      78      §6.27    No
Bankruptcy Filing      79      §6.28    No Fraudulent Intent      79      §6.29
   Transaction in Best Interests of Borrower and Guarantors; Consideration     
79      §6.30    Contribution Agreement      79      §6.31    OFAC      79     
§6.32    Partners and the REIT      80      §6.33    Unencumbered Properties   
  80   

§7.    

  AFFIRMATIVE COVENANTS      80      §7.1    Punctual Payment      80      §7.2
   Maintenance of Office      80      §7.3    Records and Accounts      80     
§7.4    Financial Statements, Certificates and Information      81      §7.5   
Notices      85      §7.6    Existence; Maintenance of Properties      86     
§7.7    Insurance      87      §7.8    Taxes; Liens      87      §7.9   
Inspection of Properties and Books      87      §7.10      Compliance with Laws,
Contracts, Licenses, and Permits      87      §7.11    Further Assurances     
88      §7.12    [Intentionally Omitted.]      88      §7.13    [Intentionally
Omitted.]      88      §7.14    Business Operations      88      §7.15   
[Intentionally Omitted.]      88      §7.16    Ownership of Real Estate      88
     §7.17    Distributions of Income to Borrower      88      §7.18   
Ownership Restrictions      89      §7.19    Plan Assets      89      §7.20   
[Intentionally Omitted.]      89      §7.21    REIT Covenants      89      §7.22
   Unencumbered Properties      89      §7.23    Sanctions Laws and Regulations
     92   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.

PAGE

 

§8.

  NEGATIVE COVENANTS      93      §8.1    Restrictions on Indebtedness      93
     §8.2    Restrictions on Liens, Etc.      94      §8.3    Restrictions on
Investments      95      §8.4    Merger, Consolidation      97      §8.5    Sale
and Leaseback      97      §8.6    Compliance with Environmental Laws      98   
  §8.7    Distributions      99      §8.8    Asset Sales      100      §8.9   
Intentionally Omitted      101      §8.10    Restriction on Prepayment of
Indebtedness      101      §8.11    [Intentionally Omitted.]      101      §8.12
   Derivatives Contracts      101      §8.13    Transactions with Affiliates   
  101      §8.14    Equity Pledges      101   

§9.

  FINANCIAL COVENANTS      102      §9.1    Unencumbered Asset Tests      102   
  §9.2    Consolidated Total Indebtedness to Gross Asset Value      102     
§9.3    Consolidated EBITDA to Consolidated Fixed Charges      102      §9.4   
Minimum Consolidated Tangible Net Worth      102      §9.5    Unhedged Variable
Rate Debt      102   

§10.    

  CLOSING CONDITIONS      103      §10.1    Loan Documents      103      §10.2
   Certified Copies of Organizational Documents      103      §10.3   
Resolutions      103      §10.4    Incumbency Certificate; Authorized Signers   
  103      §10.5    Opinion of Counsel      103      §10.6    Payment of Fees   
  103      §10.7    Performance; No Default      103      §10.8   
Representations and Warranties      104      §10.9    Proceedings and Documents
     104      §10.10      Compliance Certificate      104      §10.11   
Consents      104      §10.12    Contribution Agreement      104   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.

PAGE

 

  §10.13    Existing Term Loan Agreement      104      §10.14    Other      104
  

§11.

  CONDITIONS TO ALL BORROWINGS.      104      §11.1    Prior Conditions
Satisfied      104      §11.2    Representations True; No Default      105     
§11.3    Borrowing Documents      105   

§12.

  EVENTS OF DEFAULT; ACCELERATION; ETC.      105      §12.1    Events of Default
and Acceleration      105      §12.2    Certain Cure Periods; Limitation of Cure
Periods      108      §12.3    Termination of Commitments      109      §12.4   
Remedies      109      §12.5    Distribution of Proceeds      109      §12.6   
Collateral Account      110   

§13.    

  SETOFF      111   

§14.

  THE AGENT      112      §14.1    Authorization      112      §14.2   
Employees and Agents      112      §14.3    No Liability      112      §14.4   
No Representations      113      §14.5    Payments      113      §14.6   
Holders of Notes      114      §14.7    Indemnity      114      §14.8    Agent
as Lender      114      §14.9    Resignation      114      §14.10    Duties in
the Case of Enforcement      115      §14.11    Bankruptcy      115      §14.12
   Reliance by Agent      116      §14.13    Approvals      116      §14.14   
Borrower and Guarantors Not Beneficiary      117   

§15.

  EXPENSES      118   

§16.

  INDEMNIFICATION      119   

§17.

  SURVIVAL OF COVENANTS, ETC.      120   

§18.

  ASSIGNMENT AND PARTICIPATION      120      §18.1    Conditions to Assignment
by Lenders      120   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.

PAGE

 

 

§18.2

  

Register

     121     

§18.3

  

New Notes

     122     

§18.4

  

Participations

     122     

§18.5

  

Pledge by Lender

     123     

§18.6

  

No Assignment by Borrower

     123     

§18.7

  

Disclosure

     123     

§18.8

  

Amendments to Loan Documents

     124     

§18.9

  

Titled Agents

     124     

§18.10

  

Mandatory Assignment

     124   

§19.

 

NOTICES

     125   

§20.

 

RELATIONSHIP

     127   

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

     127   

§22.

 

HEADINGS

     128   

§23.

 

COUNTERPARTS

     128   

§24.

 

ENTIRE AGREEMENT, ETC.

     128   

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

     129   

§26.

 

DEALINGS WITH THE BORROWER

     129   

§27.    

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     130   

§28.

 

SEVERABILITY

     134   

§29.

 

TIME OF THE ESSENCE

     134   

§30.

 

NO UNWRITTEN AGREEMENTS

     134   

§31.

 

REPLACEMENT NOTES

     134   

§32.

 

NO THIRD PARTIES BENEFITED

     134   

§33.

 

PATRIOT ACT

     135   

§34.

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

     135   

§35.

 

CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT.

     136   

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF REVOLVING CREDIT NOTE Exhibit B   FORM OF TERM LOAN NOTE
Exhibit C   FORM OF SWING LOAN NOTE Exhibit D   FORM OF JOINDER AGREEMENT
Exhibit E   FORM OF REQUEST FOR REVOLVING CREDIT LOAN Exhibit F   FORM OF LETTER
OF CREDIT REQUEST Exhibit G   FORM OF COMPLIANCE CERTIFICATE Exhibit H   FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit I   FORM OF LETTER OF CREDIT
APPLICATION Exhibit J   FORMS OF U.S. TAX COMPLIANCE CERTIFICATES Schedule 1.1  
LENDERS AND COMMITMENTS Schedule 1.2   INITIAL UNENCUMBERED PROPERTIES Schedule
1.3   EXISTING LETTERS OF CREDIT Schedule 6.3   LIST OF ALL ENCUMBRANCES ON
ASSETS Schedule 6.5   NO MATERIAL CHANGES Schedule 6.7   PENDING LITIGATION
Schedule 6.15   CERTAIN TRANSACTIONS Schedule 6.20(c)   ENVIRONMENTAL RELEASES
Schedule 6.20(d)   REQUIRED ENVIRONMENTAL ACTIONS Schedule 6.21(a)  
SUBSIDIARIES Schedule 6.21(b)   UNCONSOLIDATED AFFILIATES OF REIT AND ITS
SUBSIDIARIES Schedule 6.25   MATERIAL LOAN AGREEMENTS Schedule 8.3   INVESTMENTS

 

vii